Exhibit 10.1
CREDIT AGREEMENT
dated as of September 28, 2010
among
BASIC ENERGY SERVICES, INC., A DELAWARE CORPORATION,
as Borrower,
THE SUBSIDIARY GUARANTORS PARTY HERETO,
as Subsidiary Guarantors,
THE LENDERS PARTY HERETO,
and
CAPITAL ONE, NATIONAL ASSOCIATION,
as
Administrative Agent, Collateral Agent
and Issuing Bank





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
 
       
Section 1.01 Defined Terms
    1  
Section 1.02 Classification of Loans and Borrowings
    27  
Section 1.03 Terms Generally
    28  
Section 1.04 Accounting Terms; GAAP
    28  
 
       
ARTICLE II THE CREDITS
    28  
 
       
Section 2.01 Commitments
    28  
Section 2.02 Loans
    29  
Section 2.03 Borrowing Procedure
    30  
Section 2.04 Evidence of Debt; Repayment of Loans
    30  
Section 2.05 Fees
    31  
Section 2.06 Interest on Loans
    32  
Section 2.07 Termination and Reduction of Commitments
    33  
Section 2.08 Interest Elections
    34  
Section 2.09 Prepayments of Loans
    35  
Section 2.10 Alternate Rate of Interest
    36  
Section 2.11 Increased Costs
    37  
Section 2.12 Breakage Payments
    38  
Section 2.13 Payments Generally; Pro Rata Treatment; Sharing of Setoffs
    38  
Section 2.14 Taxes
    40  
Section 2.15 Mitigation Obligations; Replacement of Lenders
    42  
Section 2.16 Letters of Credit
    42  
Section 2.17 Increase in Commitments
    49  
Section 2.18 Defaulting Lenders
    50  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
    51  
 
       
Section 3.01 Organization; Powers
    51  
Section 3.02 Authorization; Enforceability
    51  
Section 3.03 Governmental Approvals; No Conflicts
    51  
Section 3.04 Financial Statements
    52  
Section 3.05 No Claims
    52  
Section 3.06 Properties
    52  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 3.07 Intellectual Property
    52  
Section 3.08 Condition and Maintenance of Equipment
    53  
Section 3.09 Equity Interests and Subsidiaries
    53  
Section 3.10 Litigation; Compliance with Laws
    53  
Section 3.11 Agreements
    54  
Section 3.12 Federal Reserve Regulations
    54  
Section 3.13 Investment Company Act
    54  
Section 3.14 Use of Proceeds
    54  
Section 3.15 Taxes
    54  
Section 3.16 No Material Misstatement
    55  
Section 3.17 Labor Matters
    55  
Section 3.18 Solvency
    55  
Section 3.19 Employee Benefit Plans
    55  
Section 3.20 Environmental Matters
    56  
Section 3.21 Insurance
    57  
Section 3.22 Security Documents
    57  
Section 3.23 No Material Adverse Effect
    58  
Section 3.24 Anti-Terrorism Law
    58  
 
       
ARTICLE IV CONDITIONS TO CREDIT EXTENSIONS
    59  
 
       
Section 4.01 Conditions to Initial Credit Extension
    59  
Section 4.02 Conditions to All Credit Extensions
    62  
 
       
ARTICLE V AFFIRMATIVE COVENANTS
    63  
 
       
Section 5.01 Financial Statements, Reports, etc.
    63  
Section 5.02 Litigation and Other Notices
    65  
Section 5.03 Existence; Businesses and Properties
    65  
Section 5.04 Insurance
    66  
Section 5.05 Obligations and Taxes
    66  
Section 5.06 Employee Benefits
    67  
Section 5.07 Maintaining Records; Access to Properties and Inspections
    67  
Section 5.08 Use of Proceeds
    67  
Section 5.09 Compliance with Environmental Laws; Environmental Reports
    68  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 5.10 Additional Collateral; Additional Guarantors
    68  
Section 5.11 Security Interests; Further Assurances
    69  
Section 5.12 Information Regarding Collateral
    70  
Section 5.13 Agreements with Respect to Deposit Accounts
    70  
Section 5.14 Post-Closing
    70  
 
       
ARTICLE VI NEGATIVE COVENANTS
    71  
 
       
Section 6.01 Indebtedness
    71  
Section 6.02 Liens
    73  
Section 6.03 Sale and Leaseback Transactions
    75  
Section 6.04 Investment, Loan and Advances
    75  
Section 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions
    77  
Section 6.06 Dividends
    78  
Section 6.07 Transactions with Affiliates
    80  
Section 6.08 Financial Covenants
    81  
Section 6.09 Limitation on Modifications or Prepayment of Indebtedness;
Modifications of Certificate of Incorporation, or Other Constitutive Documents,
By-laws and Certain Other Agreements, etc.
    81  
Section 6.10 Limitation on Certain Restrictions on Subsidiaries
    82  
Section 6.11 Limitation on Issuance of Capital Stock
    82  
Section 6.12 Limitation on Creation of Subsidiaries
    82  
Section 6.13 Business
    83  
Section 6.14 Limitation on Accounting Changes
    83  
Section 6.15 Fiscal Year
    83  
Section 6.16 Limitation on Further Negative Pledges
    83  
Section 6.17 Anti-Terrorism Law; Anti-Money Laundering
    83  
 
       
ARTICLE VII GUARANTEE
    84  
 
       
Section 7.01 The Guarantee
    84  
Section 7.02 Obligations Unconditional
    84  
Section 7.03 Reinstatement
    85  
Section 7.04 Subrogation; Subordination; Contribution
    86  
Section 7.05 Remedies
    87  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 7.06 Continuing Guarantee
    87  
Section 7.07 General Limitation on Guarantee Obligations
    87  
 
       
ARTICLE VIII EVENTS OF DEFAULT
    88  
 
       
Section 8.01 Events of Default
    88  
Section 8.02 Application of Proceeds
    90  
 
       
ARTICLE IX COLLATERAL ACCOUNT
    92  
 
       
Section 9.01 Collateral Account
    92  
 
       
ARTICLE X THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
    93  
 
       
Section 10.01 Appointment
    93  
Section 10.02 Agent in Its Individual Capacity
    93  
Section 10.03 Exculpatory Provisions
    93  
Section 10.04 Reliance by Agent
    94  
Section 10.05 Delegation of Duties
    94  
Section 10.06 Successor Agent
    94  
Section 10.07 Non-Reliance on Agent and Other Lenders
    94  
Section 10.08 Indemnification
    95  
Section 10.09 Administrative Agent May File Proofs of Claim
    95  
Section 10.10 Collateral and Guaranty Matters
    96  
Section 10.11 Secured Cash Management Agreements and Secured Hedging Agreements
    97  
 
       
ARTICLE XI MISCELLANEOUS
    97  
 
       
Section 11.01 Notices
    97  
Section 11.02 Waivers; Remedies Enforcement; Amendment
    98  
Section 11.03 Expenses; Indemnity
    101  
Section 11.04 Successors and Assigns
    102  
Section 11.05 Survival of Agreement
    105  
Section 11.06 Counterparts; Integration; Effectiveness
    105  
Section 11.07 Severability
    105  
Section 11.08 Right of Setoff
    105  
Section 11.09 Governing Law; Jurisdiction; Consent to Service of Process
    106  
Section 11.10 Waiver of Jury Trial
    107  

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 11.11 Headings
    107  
Section 11.12 Confidentiality
    107  
Section 11.13 Interest Rate Limitation
    108  
Section 11.14 No Advisory or Fiduciary Responsibility
    108  
Section 11.15 Integration
    108  
Section 11.16 USA PATRIOT Act Notice
    108  

-v-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          SCHEDULES    
 
       
 
  Schedule 1.01(a)   Subsidiary Guarantors
 
  Schedule 3.03   Governmental Approvals; Compliance with Laws
 
  Schedule 3.09(a)   Subsidiaries and Equity Interests Shares Issued and
Outstanding
 
  Schedule 3.09(b)   Corporate Organizational Chart
 
  Schedule 3.20   Environmental Matters
 
  Schedule 3.21   Insurance
 
  Schedule 5.14(d)   Landlord’s Agreements
 
  Schedule 6.01(b)   Existing Indebtedness
 
  Schedule 6.02(c)   Existing Liens
 
  Schedule 6.04(a)   Existing Investments
 
        EXHIBITS    
 
       
 
  Exhibit A   Form of Assignment and Acceptance
 
  Exhibit B   Form of Borrowing Request
 
  Exhibit C   Form of Interest Election Request
 
  Exhibit D   Form of Landlord’s Agreement
 
  Exhibit E   Form of Note
 
  Exhibit F   Form of Compliance Certificate
 
  Exhibit G   Form of Intercompany Note

-vi-



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT (this “Agreement”) dated as of September 28, 2010,
among BASIC ENERGY SERVICES, INC., a Delaware corporation (“Borrower”), the
SUBSIDIARY GUARANTORS PARTY HERETO, as the Subsidiary Guarantors (such term and
each other capitalized term used but not defined herein having the meaning given
to it in Article I), the Lenders, “Swingline Lender” and CAPITAL ONE, NATIONAL
ASSOCIATION, as issuing bank (in such capacity, “Issuing Bank”), as
administrative agent (in such capacity, “Administrative Agent”) for the Lenders,
and as collateral agent (in such capacity, “Collateral Agent”) for the Secured
Parties.
WITNESSETH:
     WHEREAS, Borrower has requested that one ore more of the Lenders provide
certain loans to and extensions of credit on behalf of the Borrower;
     WHEREAS, the proceeds of the Loans are to be used in accordance with
Section 3.14;
     NOW, THEREFORE, the Lenders are willing to extend such credit to Borrower
and the Issuing Bank is willing to issue letters of credit for the account of
Borrower on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01 Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, is used when such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
     “ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
     “ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.
     “Acquired Indebtedness” means (1) with respect to any person that becomes a
Subsidiary after the date of this Agreement, Indebtedness of such person and its
Subsidiaries (including, for the avoidance of doubt, Indebtedness incurred in
the ordinary course of such person’s business to acquire assets used or useful
in its business) existing at the time such person becomes a Subsidiary that was
not incurred in connection with, or in contemplation of, such person becoming a
Subsidiary and (2) with respect to the Borrower or any Subsidiary, any
Indebtedness of a person (including, for the avoidance of doubt, Indebtedness
incurred in the ordinary course of such person’s business to acquire assets used
or useful in its business), other than the Borrower or a Subsidiary, existing at
the time such person is merged with or into the Borrower or a Subsidiary, or
Indebtedness expressly assumed by the Borrower or any Subsidiary in connection
with the acquisition of an asset or assets from another person, which
Indebtedness was not, in





--------------------------------------------------------------------------------



 



any case, incurred by such other person in connection with, or in contemplation
of, such merger or acquisition.
     “Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition and all other payments by Borrower or any of its
Subsidiaries in exchange for, or as part of, or in connection with, any
Permitted Acquisition, whether paid in cash or by exchange of Equity Interests
or of assets or otherwise and whether payable at or prior to the consummation of
such Permitted Acquisition or deferred for payment at any future time, whether
or not any such future payment is subject to the occurrence of any contingency,
and includes any and all payments representing the purchase price and any
assumptions of Indebtedness, “earn outs” and other agreements to make any
payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business.
     “Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing
for any Interest Period, (a) an interest rate per annum (rounded upward, if
necessary, to the next 1/100th of 1%) determined by the Administrative Agent to
be equal to the LIBOR Rate for such Eurodollar Borrowing in effect for such
Interest Period divided by (b) 1 minus the Statutory Reserves (if any) for such
Eurodollar Borrowing for such Interest Period.
     “Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to Article X.
     “Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).
     “Administrative Questionnaire” shall mean an Administrative Questionnaire
in such form as may be supplied from time to time by the Administrative Agent.
     “Affiliate” shall mean, when used with respect to a specified person,
another person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the person
specified; provided, however, that, for purposes of Section 6.07, the term
“Affiliate” shall also include any person that directly or indirectly owns more
than 10% of any class of Equity Interests of the person specified or that is an
executive officer or director of the person specified.
     “Agents” shall mean the Administrative Agent and the Collateral Agent.
     “Agreement” shall have the meaning assigned to such term in the preamble
hereto.
     “Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upward, if necessary, to the next 1/100th of 1%) equal to the greatest of
(a) the Base Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus 0.50%, and (c) the LIBOR Rate for an Interest Period of
one month plus 1.00%. If the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to clause (b) of the

-2-



--------------------------------------------------------------------------------



 



preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Base
Rate or the Federal Funds Effective Rate shall be effective on the effective
date of such change in the Base Rate or the Federal Funds Effective Rate,
respectively.
     “Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.24(a).
     “Applicable Fee” shall mean (a) from the Closing Date to the date of
delivery to the Administrative Agent of the financial statements and certificate
required by Section 5.01(a) and Section 5.01(c) for the fiscal year ending
September 30, 2010, 0.375% and (b) thereafter, the applicable percentage per
annum set forth below determined by reference to the Leverage Ratio as set forth
in the most recent financial statements and certificates received by the
Administrative Agent pursuant to Section 5.01(a) or (b) and Section 5.01(c):

              Applicable     Pricing Level   Leverage Ratio   Applicable Fee
I
  < 3.00:1   0.250%
II
  > 3.00:1 but < 3.50:1   0.375%
III
  > 3.50:1 but < 4.00:1   0.375%
IV
  > 4.00:1   0.375%

     “Applicable Margin” shall mean (a) from the Closing Date to the date of
delivery to the Administrative Agent of the financial statements and certificate
required by Section 5.01(a) and Section 5.01(c) for the fiscal year ending
September 30, 2010, 2.875% with respect to Eurodollar Loans and 1.875% with
respect to ABR Loans, and (b) thereafter, the applicable percentage per annum
set forth below determined by reference to the Leverage Ratio as set forth in
the most recent financial statements and certificates received by the
Administrative Agent pursuant to Section 5.01(a) or (b) and Section 5.01(c):

                          Applicable     Pricing Level   Leverage Ratio   Loans
        Eurodollar   ABR
I
  < 3.00:1     2.125 %     1.125 %
II
  > 3.00:1 but < 3.50:1     2.375 %     1.375 %
III
  > 3.50:1 but < 4.00:1     2.625 %     1.625 %
IV
  > 4.00:1     2.875 %     1.875 %

-3-



--------------------------------------------------------------------------------



 



Each change in the Applicable Margin and the Applicable Fee resulting from a
change in the Leverage Ratio shall be effective on and after the date of
delivery to the Administrative Agent of the financial statements and
certificates required by Section 5.01(a) or (b) and Section 5.01(c),
respectively, indicating such change until the date immediately preceding the
next date of delivery of such financial statements and certificates indicating
another such change; provided, however, that the Leverage Ratio shall be deemed
to be in Level IV at any time during which Borrower has failed to deliver the
financial statements and certificates required by Section 5.01(a) or (b) and
Section 5.01(c), respectively.
     “Asset Coverage Ratio” shall mean, at any date of determination, the ratio
of (a) the sum of (i) the gross book value of the Companies’ inventory as of
such date, plus (ii) the gross book value of the Companies’ accounts receivable
as of such date, plus (iii) unrestricted cash of the Companies as of such date
(and for purposes of this clause (iii), Liens in favor of the Administrative
Agent, for the benefit of the Secured Parties, shall not constitute restrictions
on cash) to (b) the total Exposure as of such date.
     “Asset Sale” shall mean (a) any conveyance, sale, lease, sublease,
assignment, transfer or other disposition (including by way of merger or
consolidation and including any sale and leaseback transaction) of any property
(including stock of any Subsidiary of Borrower by the holder thereof) by
Borrower or any of its Subsidiaries to any person other than Borrower or any
Subsidiary Guarantor and (b) any issuance or sale by any Subsidiary of Borrower
of its Equity Interests to any person (other than to Borrower or any Subsidiary
Guarantor).
     “Assignment and Acceptance” shall mean an assignment and acceptance entered
into by a Lender and an assignee, and accepted by the Administrative Agent, in
the form of Exhibit A, or such other form as shall be approved by the
Administrative Agent.
     “Attributable Indebtedness” shall mean, when used with respect to any sale
and leaseback transaction, as at the time of determination, the present value
(discounted at a rate equivalent to Borrower’s then current weighted average
cost of funds for borrowed money as at the time of determination, compounded on
a semi annual basis) of the total obligations of the lessee for rental payments
during the remaining term of the lease included in any such sale and leaseback
transaction.
     “Availability Period” shall mean the period from and including the Closing
Date to but excluding the earlier of the Business Day proceeding the Maturity
Date and the date of termination of the Commitments.
     “Base Rate” shall mean, for any day, a rate per annum that is equal to the
corporate base rate of interest established by the Administrative Agent from
time to time; each change in the Base Rate shall be effective on the date such
change is effective. The corporate base rate is not necessarily the lowest rate
charged by the Administrative Agent to its customers.
     “Board” shall mean the Board of Governors of the Federal Reserve System of
the United States.
     “Borrower” shall have the meaning assigned to such term in the preamble
hereto.

-4-



--------------------------------------------------------------------------------



 



     “Borrowing” shall mean Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
     “Borrowing Request” shall mean a request by Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B, or such other
form as shall be approved by the Administrative Agent.
     “Business Day” shall mean any day other than a Saturday, Sunday or other
day on which banks in Houston, Texas, are authorized or required by law to
close; provided, however, that when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
     “Capital Lease Obligations” of any person shall mean the obligations of
such person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
     “Cash Equivalents” shall mean, as to any person: (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof) having maturities of
not more than one year from the date of acquisition by such person; (b) time
deposits and certificates of deposit of any Lender or any commercial bank
having, or which is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia having, capital and surplus aggregating in excess of $300.0 million
and a rating of “A” (or such other similar equivalent rating) or higher by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act) with maturities of not more than one year
from the date of acquisition by such person; (c) repurchase obligations with a
term of not more than 30 days for underlying securities of the types described
in clause (a) above entered into with any bank meeting the qualifications
specified in clause (b) above, which repurchase obligations are secured by a
valid perfected security interest in the underlying securities; (d) commercial
paper issued by any person incorporated in the United States rated at least A-1
or the equivalent thereof by Standard & Poor’s Rating Service (“S&P”) or at
least P-1 or the equivalent thereof by Moody’s Investors Service, Inc.
(“Moody’s”) or an equivalent rating by a nationally recognized rating agency if
both S&P and Moody’s cease publishing ratings of commercial paper issuers
generally, and in each case maturing not more than one year after the date of
acquisition by such person; (e) investments in money market funds substantially
all of whose assets are comprised of securities of the types described in
clauses (a) through (d) above; and (f) demand deposit accounts maintained in the
ordinary course of business.
     “Casualty Event” shall mean, with respect to any property (including Real
Property) of any person, any loss of title with respect to such property or any
loss of or damage to or destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, such property for which such
person or any of its Subsidiaries receives insurance proceeds or proceeds of a
condemnation award or other compensation in each case to the extent that such

-5-



--------------------------------------------------------------------------------



 



proceeds or other compensation exceeds $250,000. “Casualty Event” shall include
but not be limited to any taking of all or any part of any Real Property of any
person or any part thereof, in or by condemnation or other eminent domain
proceedings pursuant to any law, or by reason of the temporary requisition of
the use or occupancy of all or any part of any Real Property of any person or
any part thereof by any Governmental Authority, civil or military.
     “CERCLA” shall mean the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.
     A “Change in Control” shall be deemed to have occurred if:
          (a) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act), other than the Permitted Holder, is or becomes
the beneficial owner (as defined in Rules 13d 3 and 13d 5 under the Exchange
Act, except that for purposes of this clause such person or group shall be
deemed to have “beneficial ownership” of all securities that any such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time), directly or indirectly, of Voting Stock
representing 50% or more of the voting power of the total outstanding Voting
Stock of Borrower; or
          (b) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of Borrower
(together with any new directors whose election to such Board of Directors or
whose nomination for election was approved by a vote of 66 2/3% of the directors
of Borrower then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute at least a majority of the Board of
Directors of Borrower.
     “Change in Law” shall mean (a) the adoption or taking effect of any law,
treaty, order, rule or regulation after the Closing Date, (b) any change in any
law, treaty, order, rule or regulation or in the interpretation or application
thereof by any Governmental Authority after the Closing Date or (c) compliance
by any Lender or Issuing Bank (or for purposes of Section 2.11(b), by any
lending office of such Lender or by such Lender’s or Issuing Bank’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the Closing
Date; provided, however, that for purposes of this Agreement and to the extent
permitted by applicable laws, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, guidelines or directives in connection
therewith are deemed to have gone into effect and been adopted after the date of
this Agreement.
     “Charges” shall have the meaning assigned to such term in Section 11.13.
     “Closing Date” shall mean September 28, 2010.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
     “Collateral” shall mean, collectively, all of the Security Agreement
Collateral and all other property of whatever kind and nature pledged as
collateral under any Security Document.

-6-



--------------------------------------------------------------------------------



 



     “Collateral Account” shall mean a collateral account or sub account in the
form of a deposit account established and maintained by the Collateral Agent for
the benefit of the Secured Parties, in accordance with the provisions of
Section 9.01.
     “Collateral Agent” shall have the meaning assigned to such term in the
preamble hereto.
     “Commercial Letter of Credit” shall mean any letter of credit or similar
instrument issued for the account of Borrower for the benefit of Borrower or any
of its Subsidiaries, for the purpose of providing the primary payment mechanism
in connection with the purchase of materials, goods or services by Borrower or
any of its Subsidiaries in the ordinary course of their businesses.
     “Commitment” shall mean, with respect to each Lender, the commitment of
such Lender to make Loans hereunder up to the amount set forth on such Lender’s
signature page hereto, in the Assignment and Acceptance pursuant to which such
Lender assumed its Commitment or in an Increase Joinder pursuant to
Section 2.17, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.07 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 11.04 or in an Increase
Joinder pursuant to Section 2.17. The aggregate amount of the Lenders’
Commitments on the Closing Date is $30,000,000.
     “Commitment Fee” shall have the meaning assigned to such term in Section
2.05(a).
     “Companies” shall mean Borrower and its Subsidiaries; and “Company” shall
mean any one of them.
     “Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit F.
     “Consolidated Companies” shall mean Borrower and its Consolidated
Subsidiaries.
     “Consolidated EBITDA” shall mean, for any period, Consolidated Net Income
for such period, adjusted, in each case only to the extent (and in the same
proportion) deducted in determining such Consolidated Net Income (and with
respect to the portion of Consolidated Net Income attributable to any Subsidiary
of Borrower only if a corresponding amount would be permitted at the date of
determination to be distributed to Borrower by such Subsidiary without prior
approval (that has not been obtained), pursuant to the terms of its
organizational documents and all agreements, instruments, judgments, decrees,
orders, statutes, rules and regulations applicable to such Subsidiary or its
stockholders), by (x) adding thereto (i) the amount of Consolidated Interest
Expense, (ii) provision for taxes based on income, (iii) amortization expense,
(iv) depreciation expense, (v) all other non cash items (excluding any non cash
charge that results in an accrual or a reserve for cash charges in any future
period), (vi) amortization of intangibles (including, but not limited to,
goodwill) and organization costs, and (vii) any extraordinary expenses or losses
(including whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, losses on sales of
assets outside the ordinary course of business), and (y) subtracting (i) the
aggregate amount of all non cash items, determined on a consolidated basis, to
the extent such items increased Consolidated Net Income for such period,
(ii) interest income and (iii) any extraordinary income or gains

-7-



--------------------------------------------------------------------------------



 



(including whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside the ordinary course of business. Consolidated EBITDA shall be
calculated on a Pro Forma Basis to give effect to any Permitted Acquisition and
any Asset Sale (or series of Asset Sales other than related dispositions of
used, worn out, obsolete or surplus property pursuant to Section 6.05(a)(ii))
resulting in aggregate sale proceeds of $15.0 million or more consummated during
the fiscal period of Borrower ended on the Test Period thereof as if each such
Permitted Acquisition had been effected on the first day of such period and as
if each such Asset Sale had been consummated on the day prior to the first day
of such period; provided, however, that no effect shall be given to any
Permitted Acquisition unless the Administrative Agent shall have received
consolidated statements of income for such Test Period, all in form reasonably
satisfactory to the Administrative Agent.
     “Consolidated Indebtedness” shall mean, as at any date of determination,
the aggregate amount of all Indebtedness (but including in any event the then
outstanding principal amount of all Loans, all Capital Lease Obligations and all
LC Exposure) of Borrower and its Consolidated Subsidiaries on a consolidated
basis as determined in accordance with GAAP.
     “Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense (whether cash or non-cash) of Borrower and its
Consolidated Subsidiaries determined in accordance with GAAP for the relevant
period, including interest expense with respect to any Funded Debt of Borrower
and its Consolidated Subsidiaries and interest expense for the relevant period
that has been capitalized on the balance sheet of Borrower and its Consolidated
Subsidiaries.
     “Consolidated Net Income” shall mean, for any period, the consolidated net
income of Borrower and its Consolidated Subsidiaries determined in accordance
with GAAP, but excluding in any event (a) after tax extraordinary gains or
extraordinary losses; (b) after tax gains or losses realized from (i) the
acquisition of any securities, or the extinguishment of any Indebtedness, of
Borrower or any of its Subsidiaries or (ii) any sales of assets; (c) net
earnings or loss of any other person (other than a Subsidiary of Borrower) in
which Borrower or any Consolidated Subsidiary has an ownership interest, except
(in the case of any such net earnings) to the extent such net earnings shall
have actually been received by Borrower or such Consolidated Subsidiary (subject
to the limitation in clause (d) below) in the form of cash dividends or
distributions; (d) the net income of any Consolidated Subsidiary to the extent
that the declaration or payment of dividends or similar distributions by such
Consolidated Subsidiary of its net income is not at the time of determination
permitted without approval under applicable law or regulation or under such
Consolidated Subsidiary’s organizational documents or any agreement or
instrument applicable to such Consolidated Subsidiary or its stockholders;
(e) gains or losses from the cumulative effect of any change in accounting
principles; (f) earnings resulting from any reappraisal, revaluation or write up
of assets; and (g) the income (or loss) of any person accrued prior to the date
it becomes a Subsidiary of Borrower or any Consolidated Subsidiary or is merged
into or consolidated with Borrower or any Consolidated Subsidiary or that
person’s assets are acquired by Borrower or such Consolidated Subsidiary.
     “Consolidated Net Worth” of any person on any date shall mean the sum of
the capital stock and surplus (including earned surplus, capital surplus and the
balance of the current profit

-8-



--------------------------------------------------------------------------------



 



and loss account not transferred to surplus) accounts of such person on such
date which would appear on a balance sheet of such person on such date prepared
in accordance with GAAP.
     “Consolidated Subsidiary” shall mean, as to any person, all subsidiaries of
such person which are consolidated with such person for financial reporting
purposes in accordance with GAAP.
     “Consolidated Tangible Assets” shall mean, with respect to any person as of
any date, the amount which, in accordance with GAAP, would be set forth under
the caption “Total Assets” (or any like caption) on a consolidated balance sheet
of such person and its Consolidated Subsidiaries, less all goodwill, patents,
tradenames, trademarks, copyrights, franchises, experimental expenses,
organization expenses and any other amounts classified as intangible assets in
accordance with GAAP.
     “Contingent Obligation” shall mean, as to any person, any obligation,
agreement, understanding or arrangement of such person guaranteeing or intended
to guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
person, whether or not contingent, (a) to purchase any such primary obligation
or any property constituting direct or indirect security therefor; (b) to
advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor; (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation; (d) with respect
to bankers’ acceptances and letters of credit, until a reimbursement obligation
arises (which obligation shall constitute Indebtedness); or (e) otherwise to
assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term “Contingent Obligation” shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business or any product warranties for deposit or collection
in the ordinary course of business. The amount of any Contingent Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Contingent Obligation is made
(or, if less, the maximum amount of such primary obligation for which such
person may be liable, whether severally or jointly, pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such person is required to perform thereunder) as determined by such
person in good faith.
     “Control” shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a person,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “Controls” and “Controlled” shall have meanings correlative
thereto.
     “Control Agreement” shall have the meaning assigned to such term in the
Security Agreement.

-9-



--------------------------------------------------------------------------------



 



     “Credit Extension” shall mean, as the context may require, (i) the making
of a Loan by a Lender or (ii) the issuance of any Letter of Credit, or the
amendment, extension or renewal of any existing Letter of Credit, by the Issuing
Bank.
     “Debt Service Coverage Ratio” shall mean, for (a) the measurement period
ending September 30, 2010, the ratio of (i) Consolidated EBITDA for the
three-fiscal quarter period then ended multiplied by 4/3 to (ii) the sum of
Consolidated Interest Expense (excluding any Non-Cash Interest Expense) plus
scheduled maturities of Funded Debt of Borrower and its Consolidated
Subsidiaries for such period; (b) any Test Period thereafter, the ratio of
(i) Consolidated EBITDA to (ii) the sum of Consolidated Interest Expense
(excluding any Non-Cash Interest Expense) plus scheduled maturities of Funded
Debt of Borrower and its Consolidated Subsidiaries for such period; provided
that for all or any portion of a Test Period occurring after August 31, 2013,
Funded Debt in respect of principal of the Senior Secured Notes shall be
excluded from the calculation of the Debt Service Coverage Ratio so long as
(i) obligations with respect to the Senior Secured Notes have not been
accelerated and (ii) no default then exists under the Senior Secured Notes
Indenture or related documentation the effect of which is to cause the Senior
Secured Notes to become due prior to their stated maturity or to permit the
holders thereof or the trustee therefor (with or without the giving of notice,
the lapse of time, or both) to cause the Senior Secured Notes to become due
prior to their stated maturity.
     “Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.
     “Defaulting Lender” shall mean, subject to Section 2.18(b), any Lender
that, as determined by the Administrative Agent acting reasonably and in good
faith, (a) has failed to perform any of its funding obligations hereunder,
including in respect of its Loans or participations in respect of Letters of
Credit, within three (3) Business Days of the date required to be funded by it
hereunder, (b) has notified the Borrower, the Administrative Agent or any Lender
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit, or has
defaulted generally on its funding obligation under other agreements in which it
commits to extend credit, (c) has failed, within three (3) Business Days after
request by the Borrower or Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any applicable bankruptcy,
insolvency, reorganization, moratorium, reorganization or other laws affecting
the rights of creditors generally, (ii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar person charged
with reorganization or liquidation of its business or a custodian appointed for
it, or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.
     “Disqualified Capital Stock” shall mean any Equity Interest which, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, (a) matures (excluding
any maturity as the result of an optional

-10-



--------------------------------------------------------------------------------



 



redemption by the issuer thereof) or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to 90 days after the final
maturity of the Senior Notes, (b) is convertible into or exchangeable (unless at
the sole option of the issuer thereof) for (i) debt securities or (ii) any
Equity Interests referred to in (a) above, in each case at any time prior to the
90 days after the final maturity of the Senior Notes, or (c) contains any
repurchase obligation which may come into effect prior to payment in full of all
Obligations.
     “Dividend” with respect to any person shall mean that such person has
declared or paid a dividend or returned any equity capital to its stockholders
or authorized or made any other distribution, payment or delivery of property
(other than common stock of such person) or cash to its stockholders as such, or
redeemed, retired, purchased or otherwise acquired, directly or indirectly, for
a consideration any shares of any class of its capital stock outstanding (or any
options or warrants issued by such person with respect to its capital stock), or
set aside any funds for any of the foregoing purposes, or shall have permitted
any of its subsidiaries to purchase or otherwise acquire for a consideration any
shares of any class of the capital stock of such person outstanding (or any
options or warrants issued by such person with respect to its capital stock).
     “dollars” or “$” shall mean lawful money of the United States.
     “Domestic Subsidiary” shall mean any Wholly Owned Subsidiary of Borrower
that is not a Foreign Subsidiary.
     “Earn Out Escrow” shall mean an escrow account and agreement pursuant to
which Borrower escrows some portion of an Earn Out Obligation with an
independent third party escrow agent.
     “Earn Out Obligation” shall mean those contingent obligations of Borrower
incurred in favor of a seller (or other third party entitled thereto) under or
with respect to any Permitted Acquisition.
     “Environment” shall mean ambient air, surface water and groundwater
(including, without limitation, potable water, navigable water and wetlands),
the land surface or subsurface strata, natural resources, the workplace or as
otherwise defined in any Environmental Law.
     “Environmental Claim” shall mean any claim, notice, demand, order, action,
suit, proceeding or other communication alleging liability for investigation,
remediation, removal, cleanup, response, corrective action, damages to natural
resources, personal injury, property damage, fines, penalties or other costs
resulting from, related to or arising out of (i) the presence, Release or
threatened Release in or into the Environment of Hazardous Material at any
location or (ii) any violation of Environmental Law, and shall include any claim
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to health, safety or the Environment.
     “Environmental Law” shall mean any and all applicable present and future
treaties, laws, statutes, ordinances, regulations, rules, decrees, orders,
judgments, consent orders, consent decrees or other binding requirements, and
the common law, relating to protection of public

-11-



--------------------------------------------------------------------------------



 



health or the Environment, the Release or threatened Release of Hazardous
Material, natural resources or natural resource damages, or occupational safety
or health.
     “Environmental Permit” shall mean any permit, license, approval, consent or
other authorization required by or from a Governmental Authority under
Environmental Law.
     “Equity Interest” shall mean, with respect to any person, any and all
shares, interests, participations or other equivalents, including membership
interests (however designated, whether voting or non voting), of equity of such
person, including, if such person is a partnership, partnership interests
(whether general or limited) and any other interest or participation that
confers on a person the right to receive a share of the profits and losses of,
or distributions of assets of, such partnership (excluding Earn Out
Obligations), whether outstanding on the Closing Date or issued after the
Closing Date, but excluding debt securities convertible or exchangeable into
such equity.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
the same may be amended from time to time.
     “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code, or solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
     “ERISA Event” shall mean (a) any “reportable event,” as defined in Section
4043 of ERISA or the regulations issued thereunder, with respect to a Plan
(other than an event for which the 30 day notice period is waived by
regulation); (b) the existence with respect to any Plan of an “accumulated
funding deficiency” (as defined in Section 412 of the Code or Section 302 of
ERISA), whether or not waived, the failure to make by its due date a required
installment under Section 412(m) of the Code with respect to any Plan or the
failure to make any required contribution to a Multiemployer Plan; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Company or any of its ERISA Affiliates from the PBGC or a
plan administrator of any notice relating to the intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan, or the occurrence of
any event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (f) the incurrence by any Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal from any Plan or
Multiemployer Plan; (g) the receipt by any Company or its ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (h) the making of any
amendment to any Plan which could reasonably be expected to result in the
imposition of a lien or the posting of a bond or other security; and (i) the
occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which could result in
liability to any Company.

-12-



--------------------------------------------------------------------------------



 



     “Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar
Loans.
     “Eurodollar Loan” shall mean any Loan bearing interest at a rate determined
by reference to the Adjusted LIBOR Rate in accordance with the provisions of
Article II.
     “Event of Default” shall have the meaning assigned to such term in Article
VIII.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Executive Order” shall have the meaning assigned to such term in Section
3.24(a).
     “Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, and (b) in the case of a Foreign Lender
(other than an assignee pursuant to a request by Borrower under Section 2.15),
any withholding tax that is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party to this Agreement (or designates a
new lending office) or is attributable to such Foreign Lender’s failure to
comply with Section 2.14(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from Borrower with respect
to such withholding tax pursuant to Section 2.14(a) (it being understood and
agreed, for the avoidance of doubt, that any withholding tax imposed on a
Foreign Lender as a result of a Change in Law or regulation or interpretation
thereof occurring after the time such Foreign Lender became a party to this
Agreement shall not be an Excluded Tax).
     “Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Loans of such Lender,
plus the aggregate amount at such time of such Lender’s LC Exposure.
     “Fair Market Value” shall mean, with respect to any asset, the price (after
taking into account any liabilities relating to such asset) that would be
negotiated in an arm’s-length transaction for cash between a willing seller and
a willing and able buyer, neither of which is under any compulsion to complete
the transaction, as such price is determined in good faith by the Board of
Directors of Borrower or a duly authorized committee thereof, as evidenced by a
resolution of such Board of Directors or committee or an executive officer of
the Borrower with responsibility for the applicable transaction.
     “Federal Funds Effective Rate” shall mean, for any day, the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

-13-



--------------------------------------------------------------------------------



 



     “Fee Letter” shall mean the confidential Fee Letter, dated September 28,
2010, among Borrower and Capital One, National Association.
     “Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the
LC Participation Fees, the Fronting Fees and the Upfront Fee.
     “Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer or Controller of such person.
     “FIRREA” shall mean the Federal Institutions Reform, Recovery and
Enforcement Act of 1989, as amended.
     “Foreign Lender” shall mean any Lender that is not, for United States
federal income tax purposes, (i) a citizen or resident of the United States,
(ii) a corporation or entity treated as a corporation created or organized in or
under the laws of the United States, or any political subdivision thereof,
(iii) an estate the income of which is subject to U.S. federal income taxation
regardless of its source or (iv) a trust if a court within the United States is
able to exercise primary supervision over the administration of such trust and
one or more United States persons have the authority to control all substantial
decisions of such trust.
     “Foreign Subsidiary” shall mean a Subsidiary that is organized under the
laws of a jurisdiction other than the United States or any state thereof or the
District of Columbia.
     “Fronting Fees” shall have the meaning assigned to such term in Section
2.05(c).
     “Funded Debt” shall mean, with respect to any person, without duplication,
all Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from, or is directly or indirectly renewable or extendible at such person’s
option under a revolving credit or similar agreement obligating the lender or
lenders thereunder to extend credit or incur letter of credit obligations over a
period of more than one year from the date of creation thereof, and specifically
including Capital Lease Obligations, current maturities of long-term debt,
revolving credit and short-term debt extendible beyond one year at the option of
the debtor, and also including, in the case of Borrower, the Obligations and,
without duplication, Contingent Obligations in respect of Funded Debt of other
persons.
     “GAAP” shall mean generally accepted accounting principles in the United
States applied on a consistent basis.
     “Governmental Authority” shall mean any federal, state, local or foreign
court, central bank or governmental agency, authority, instrumentality or
regulatory body.
     “Governmental Real Property Disclosure Requirements” shall mean any
Requirement of Law of any Governmental Authority requiring notification of the
buyer, lessee, mortgagee, assignee or other transferee of any Real Property,
facility, establishment or business, or notification, registration or filing to
or with any Governmental Authority, in connection with the sale, lease,
mortgage, assignment or other transfer (including, without limitation, any
transfer of control) of any Real Property, facility, establishment or business,
of the actual or threatened

-14-



--------------------------------------------------------------------------------



 



presence or Release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the Real Property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.
     “Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.
     “Guarantees” shall mean the guarantees issued pursuant to Article VII by
the Subsidiary Guarantors.
     “Hazardous Materials” shall mean the following: hazardous substances;
hazardous wastes; polychlorinated biphenyls (“PCBs”) or any substance or
compound containing PCBs; asbestos or any asbestos containing materials in any
form or condition; radon or any other radioactive materials including any
source, special nuclear or by product material; petroleum, crude oil or any
fraction thereof; and any other pollutant or contaminant chemicals, wastes,
materials, compounds, constituents or substances, subject to regulation or which
can give rise to liability under any Environmental Laws.
     “Hedging Agreement” shall mean any Interest Rate Agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
     “Immaterial Subsidiary” shall mean any Subsidiary that (i) does not own any
Collateral, (ii) does not guaranty any obligations with respect to the Senior
Notes, the Senior Secured Notes, or any refinancing of either of the foregoing,
and (iii) owns net assets that have an aggregate Fair Market Value of less than
5% of Consolidated Tangible Assets of the Borrower as of the end of the previous
fiscal quarter.
     “Increase Joinder” shall have the meaning assigned to such term in Section
2.17(a).
     “Increased Amount Date” shall have the meaning assigned to such term in
Section 2.17(a).
     “Incremental Commitment” shall have the meaning assigned to such term in
Section 2.17(a).
     “Incremental Lenders” shall have the meaning assigned to such term in
Section 2.17(a).
     “Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such person upon which interest charges are customarily
paid or accrued; (d) all obligations of such person under conditional sale or
other title retention agreements relating to property purchased by such person;
(e) all obligations of such person issued or assumed as the deferred purchase
price of property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business on normal trade terms
and not overdue by more than 90 days); (f) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed to the
extent of the

-15-



--------------------------------------------------------------------------------



 



fair market value of such property; (g) all Capital Lease Obligations, Purchase
Money Obligations and synthetic lease obligations of such person; (h) all
obligations of such person in respect of Hedging Agreements to the extent
required to be reflected on a balance sheet of such person; (i) all Attributable
Indebtedness of such person; (j) all obligations for the reimbursement of any
obligor in respect of letters of credit, letters of guaranty, bankers’
acceptances and similar credit transactions; and (k) all Contingent Obligations
(other than contingent Earn Out Obligations) of such person in respect of
Indebtedness or obligations of others of the kinds referred to in clauses (a)
through (j) above. The Indebtedness of any person shall include the Indebtedness
of any other entity (including any partnership in which such person is a general
partner) to the extent such person is liable therefor as a result of such
person’s ownership interest in or other relationship with such entity, except to
the extent that terms of such Indebtedness provide that such person is not
liable therefor. The Indebtedness of any person shall not include ordinary
course financings of insurance premiums consistent with the past practices of
such person.
     “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
     “Indemnitee” shall have the meaning assigned to such term in
Section 11.03(b).
     “Information” shall have the meaning assigned to such term in
Section 11.12.
     “Intellectual Property” shall have the meaning assigned to such term in
Section 3.07(a).
     “Interest Election Request” shall mean a request by Borrower to convert or
continue a Borrowing in accordance with Section 2.08(b), substantially in the
form of Exhibit C.
     “Interest Payment Date” shall mean (a) with respect to any ABR Loan, the
last day of each March, June, September and December to occur during the period
that such Loan is outstanding and the final maturity date of such Loan and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part.
     “Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one month thereafter; provided
that (a) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (b) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
     “Interest Rate Agreement” shall mean any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement or similar agreement
or arrangement.
     “Investments” shall have the meaning assigned to such term in Section 6.04.

-16-



--------------------------------------------------------------------------------



 



     “Issuing Bank” shall mean Capital One, National Association, with respect
to Letters of Credit issued by it, or any successor issuer of Letters of Credit
hereunder.
     “Joinder Agreement” shall mean a joinder agreement with respect to the
Security Agreement and the Guarantee substantially in the form of Annex I to the
Security Agreement.
     “Landlord’s Agreement” shall mean the Landlord’s Agreement, substantially
in the form of Exhibit D.
     “LC Commitment” shall mean the commitment of the Issuing Bank to issue
Letters of Credit pursuant to Section 2.16. The amount of the LC Commitment
shall be $30.0 million, but in no event exceed the Commitment.
     “LC Disbursement” shall mean a payment or disbursement made by the Issuing
Bank pursuant to a Letter of Credit.
     “LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all Reimbursement Obligations outstanding at such time. The
LC Exposure of any Lender at any time shall mean its Pro Rata Percentage of the
aggregate LC Exposure at such time.
     “LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).
     “LC Request” shall mean a request by Borrower in accordance with the terms
of Section 2.16(b) and substantially in the form then utilized by the Issuing
Bank, or such other form as shall be approved by the Administrative Agent and
the Issuing Bank.
     “LC Sub Account” shall have the meaning assigned to such term in Section
9.01(d).
     “Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property. Notwithstanding the foregoing, the definition of Leases shall not
include Capital Lease Obligations.
     “Lender Affiliate” shall mean with respect to any Lender that is a fund
that invests in bank loans, any other fund that invests in commercial loans and
is managed or advised by the same investment advisor as such Lender or by an
Affiliate of such advisor.
     “Lenders” shall mean (a) the financial institutions that are signatory
hereto and (b) any financial institution that has become a party hereto pursuant
to an Assignment and Acceptance, in each case, other than any such financial
institution that has ceased to be a party hereto pursuant to another Assignment
and Acceptance (including any Incremental Lender).

-17-



--------------------------------------------------------------------------------



 



     “Letter of Credit” shall mean any (i) Standby Letter of Credit and
(ii) Commercial Letter of Credit, in each case, issued or to be issued by an
Issuing Bank for the account of Borrower or a Subsidiary pursuant to
Section 2.16.
     “Letter of Credit Expiration Date” shall mean the date which is fifteen
Business Days prior to the Maturity Date.
     “Leverage Ratio” shall mean, for (a) the measurement period ending
September 30, 2010, the ratio of Consolidated Indebtedness less unrestricted
cash as reflected on the most recent balance sheet of the Consolidated Companies
to Consolidated EBITDA for the three-fiscal quarter period then ended multiplied
by 4/3 and (b) any Test Period thereafter, the ratio of Consolidated
Indebtedness less unrestricted cash as reflected on the most recent balance
sheet of the Consolidated Companies to Consolidated EBITDA.
     “LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period therefor, the rate per annum determined by the Administrative
Agent to be the arithmetic mean (rounded to the nearest 1/100th of 1%) of the
offered rates for deposits in dollars with a term comparable to such Interest
Period that appears on the Telerate British Bankers Assoc. Interest Settlement
Rates Page (as defined below) at approximately 11:00 a.m., London, England time,
on the second full Business Day preceding the first day of such Interest Period;
provided, however, that (i) if no comparable term for an Interest Period is
available, the LIBOR Rate shall be determined using the weighted average of the
offered rates for the two terms most nearly corresponding to such Interest
Period and (ii) if there shall at any time no longer exist a Telerate British
Bankers Assoc. Interest Settlement Rates Page, “LIBOR Rate” shall mean, with
respect to each day during each Interest Period pertaining to Eurodollar
Borrowings comprising part of the same Borrowing, the rate per annum equal to
the rate at which the Administrative Agent is offered deposits in dollars at
approximately 11:00 a.m., London, England time, two Business Days prior to the
first day of such Interest Period in the London interbank market for delivery on
the first day of such Interest Period for the number of days comprised therein
and in an amount comparable to its portion of the amount of such Eurodollar
Borrowing to be outstanding during such Interest Period. “Telerate British
Bankers Assoc. Interest Settlement Rates Page” shall mean the display designated
as Page 3750 on the Telerate System Incorporated Service (or such other page as
may replace such page on such service for the purpose of displaying the rates at
which dollar deposits are offered by leading banks in the London interbank
deposit market).
     “Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, claim, charge, assignment, hypothecation,
security interest or encumbrance of any kind, any other type of preferential
arrangement in respect of such property or any filing of any financing statement
under the UCC or any other similar notice of Lien under any similar notice or
recording statute of any Governmental Authority, including any easement, right
of way or other encumbrance on title to Real Property, in each of the foregoing
cases whether voluntary or imposed by law, and any agreement to give any of the
foregoing; (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such property; and (c) in the case of securities, any purchase option, call
or similar right of a third party with respect to such securities.

-18-



--------------------------------------------------------------------------------



 



     “Liquidity” shall mean, as of any date of determination, the sum of (i) all
unrestricted cash balances and Cash Equivalents of Borrower and its consolidated
Subsidiaries as of such date and (ii) the amount by which the aggregate amount
of the Commitments available to be borrowed without resulting in a Default then
exceeds the aggregate principal amount of the total Exposure of all Lenders as
of such date.
     “Loan Documents” shall mean this Agreement, the Letters of Credit, the
Notes, the Security Documents, any agreement creating or perfecting rights in
Cash Collateral pursuant to the provisions of Section 2.16(k)(i)(C) and each
Hedging Agreement entered into with any counterparty that was a Lender or an
Affiliate of a Lender at the time such Hedging Agreement was entered into, and
solely for the purposes of Section 8.01(e) hereof, the Fee Letter.
     “Loan Parties” shall mean Borrower and the Subsidiary Guarantors.
     “Loan” shall mean a loan made by a Lender to Borrower pursuant to
Section 2.01 (and shall include any Loans under the Incremental Commitments).
     “Margin Stock” shall have the meaning assigned to such term in
Regulation U.
     “Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, results of operations or condition, financial or otherwise,
of Borrower and its Subsidiaries, taken as a whole; (b) material impairment of
the ability of the Loan Parties to fully and timely perform their material
obligations under any Loan Document; (c) material impairment of the rights of or
benefits or remedies available to the Lenders or the Collateral Agent under any
Loan Document; or (d) a material adverse effect on the Collateral or the Liens
in favor of the Collateral Agent (for its benefit and for the benefit of the
other Secured Parties) on the Collateral or the priority of such Liens.
     “Material Loan Party” shall mean (i) the Borrower and (ii) any Subsidiary
that (A) owns any Collateral or (B) owns net assets that have an aggregate Fair
Market Value of greater than or equal to 5% of Consolidated Tangible Assets of
the Borrower as of the end of the previous fiscal quarter.
     “Maturity Date” shall mean March 31, 2014.
     “Maximum Rate” shall have the meaning assigned to such term in
Section 11.13.
     “Moody’s” shall have the meaning assigned to such term in the definition of
“Cash Equivalents” in Section 1.01.
     “Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate has within the preceding five
plan years made contributions; or (c) with respect to which any Company could
incur liability.
     “Net Cash Proceeds” shall mean, with respect to any Casualty Event, the
cash insurance proceeds, condemnation awards and other compensation received in
respect thereof, net of all

-19-



--------------------------------------------------------------------------------



 



reasonable costs and expenses incurred in connection with the collection of such
proceeds, awards or other compensation in respect of such Casualty Event.
     “Non-Cash Interest Expense” shall mean, for any Test Period, all amounts
included in Consolidated Interest Expense which will require no cash payment at
any time prior to the Maturity Date.
     “Non-Guarantor Subsidiary” shall mean each Subsidiary that is not a
Subsidiary Guarantor.
     “Notes” shall mean any notes evidencing the Loans issued pursuant to this
Agreement, substantially in the form of Exhibit E.
     “Obligations” shall mean (a) obligations of Borrower and any and all of the
other Loan Parties from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by Borrower and any and all of
the other Loan Parties under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of Reimbursement Obligations,
interest thereon and obligations to provide cash collateral and (iii) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of Borrower and any and all of the other Loan
Parties under this Agreement and the other Loan Documents, (b) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of Borrower and each Loan Party under or pursuant to this Agreement and the
other Loan Documents, (c) the due and punctual payment and performance of all
obligations of Borrower and any and all of the other Loan Parties under each
Hedging Agreement relating to Loans entered into with any counterparty that was
a Lender or an Affiliate of a Lender at the time such Hedging Agreement was
entered into and (d) the due and punctual payment and performance of all
obligations in respect of overdrafts and related liabilities owed to any Lender
or any Affiliate of a Lender, the Administrative Agent or the Collateral Agent
arising from treasury, depository and cash management services or in connection
with any automated clearinghouse transfer of funds.
     “OFAC” shall have the meaning assigned to such term in Section 3.24(b).
     “Officers’ Certificate” shall mean a certificate executed by the Chairman
of the Board (if an officer), the Chief Executive Officer, the President or a
Financial Officer, in each case in his or her official (and not individual)
capacity.
     “Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies
(including interest, fines, penalties and additions to tax) arising from any
payment made or required to be made under any Loan

-20-



--------------------------------------------------------------------------------



 



Document or from the execution, delivery or enforcement of, or otherwise with
respect to, any Loan Document.
     “Participant” shall have the meaning assigned to such term in Section
11.04(e).
     “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
     “PCBs” shall have the meaning assigned to such term in the definition of
“Hazardous Materials” in Section 1.01.
     “Permitted Acquisition” shall mean, with respect to Borrower or any
Subsidiary Guarantor, any transaction or series of related transactions for the
direct or indirect (a) acquisition of all or substantially all of the property
of any other person, or of any business or division of any other person;
(b) acquisition of in excess of 50% of the Equity Interests of any other person,
or otherwise causing any other person to become a subsidiary of such person; or
(c) merger or consolidation or any other combination with any other person, if,
at the time of, and after giving effect on a Pro Forma Basis to, such
transaction or series of transactions, no Default then exists or would result
therefrom, and
          (i) the Leverage Ratio as of the end of the most recent fiscal quarter
for which financial statements are available was less than 4.0 to 1.0 and
Liquidity is greater than $10.0 million; or
          (ii) the Leverage Ratio as of the end of the most recent fiscal
quarter for which financial statements are available and as of the preceding
fiscal quarter was in each case less than 4.0 to 1.0; or
          (iii) the following conditions are met:
     (A) after giving effect to such acquisition on a Pro Forma Basis,
(1) Borrower shall be in compliance with all covenants set forth in Section 6.08
as of the most recent Test Period (assuming, for purposes of Section 6.08, that
such acquisition, and all other Permitted Acquisitions consummated since the
first day of the relevant Test Period for each of the financial covenants set
forth in Section 6.08 ending on or prior to the date of such acquisition, had
occurred on the first day of such relevant Test Period), (2) unless expressly
approved by the Administrative Agent, Borrower shall have generated positive
Consolidated EBITDA for the Test Period most recently ended prior to the date of
consummation of such acquisition and (3) the relevant Borrower shall have cash
on hand/working capital availability equal to or greater than $10.0 million;
     (B) no Company shall, in connection with any such acquisition, assume or
remain liable with respect to any Indebtedness or other liability (including any
material tax or ERISA liability) of the related seller or the business, person
or assets acquired, except to the extent permitted under Section 6.01 and any
other such liabilities or obligations not permitted to be assumed or otherwise
supported by any Company hereunder shall be paid in full

-21-



--------------------------------------------------------------------------------



 



or released as to the business, persons or assets being so acquired on or before
the consummation of such acquisition;
     (C) the acquired person shall be engaged in a business of the same or
similar type conducted by Borrower and the Subsidiaries on the Closing Date and
the property acquired in connection with any such acquisition shall be made
subject to the Lien of the Security Documents and shall be free and clear of any
Liens, other than Permitted Liens;
     (D) the board of directors or other similar governing body of the acquired
person shall not have indicated publicly its opposition to the consummation of
such acquisition (which opposition has not been publicly withdrawn);
     (E) all transactions in connection therewith shall be consummated in
accordance with all applicable laws of all applicable Governmental Authorities;
     (F) at least 10 Business Days prior to the proposed date of consummation of
the acquisition, Borrower shall have delivered to the Agents and the Lenders an
Officers’ Certificate certifying that (1) such acquisition complies with this
definition (which shall have attached thereto reasonably detailed backup data
and calculations showing such compliance), and (2) such acquisition could not
reasonably be expected to result in a Material Adverse Effect;
     (G) after giving effect to such transaction or series of transactions,
Liquidity shall be at least $10.0 million; and
     (H) either (y) the Acquisition Consideration for such acquisition consists
solely of Qualified Capital Stock of the Borrower or (z) the Acquisition
Consideration for such acquisition shall not exceed 20% of Consolidated Net
Worth as of the end of the most recent fiscal quarter for which financial
statements have been delivered, plus the Available Acquisition Cash (defined
below) at the time of such acquisition; provided that any Equity Interests
constituting all or a portion of such Acquisition Consideration shall be
Qualified Capital Stock; for the purposes of this clause (iii)(H), “Available
Acquisition Cash” shall mean a dollar amount equal to the amount by which
Borrower’s unrestricted cash as reflected on its most recent balance sheet
exceeds $5.0 million.
     “Permitted Business” means the businesses engaged in by Borrower and its
Subsidiaries on the Closing Date and businesses that are reasonably related
thereto or reasonable extensions thereof.
     “Permitted Holder” shall mean Credit Suisse and its respective Affiliates.
     “Permitted Liens” shall have the meaning assigned to such term in Section
6.02.

-22-



--------------------------------------------------------------------------------



 



     “person” shall mean any natural person, corporation, business, trust, joint
venture, association, company, limited liability company, partnership or
government, or any agency or political subdivision thereof, in any case, whether
acting in a personal, fiduciary or other capacity.
     “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA which is maintained or
contributed to by any Company or its ERISA Affiliate or with respect to which
any Company could incur liability (including, without limitation, under
Section 4069 of ERISA).
     “Pro Forma Basis” shall mean on a basis in accordance with GAAP and
Regulation S X and otherwise reasonably satisfactory to the Administrative
Agent.
     “Pro Rata Percentage” of any Lender at any time shall mean the percentage
of the total Commitment represented by such Lender’s Commitment.
     “property” shall mean any right, title or interest in or to property or
assets of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible and including Equity Interests or other ownership
interests of any person and whether now in existence or owned or hereafter
entered into or acquired, including, without limitation, all Real Property.
     “Purchase Money Obligation” shall mean, for any person, the obligations of
such person in respect of Indebtedness incurred for the purpose of financing all
or any part of the purchase price of any property (including Equity Interests of
any person) or the cost of installation, construction or improvement of any
property or assets and any refinancing thereof; provided, however, that such
Indebtedness is incurred within 90 days after such acquisition of such property
by such person.
     “Qualified Capital Stock” of any person shall mean any capital stock of
such person that is not Disqualified Capital Stock; provided that such capital
stock shall not be deemed Qualified Capital Stock to the extent sold or owed to
a Subsidiary of such person or financed, directly or indirectly, using funds
(1) borrowed from such person or any Subsidiary of such person until and to the
extent such borrowing is repaid or (2) contributed, extended, guaranteed or
advanced by such person or any Subsidiary of such person (including, without
limitation, in respect of any employee stock ownership or benefit plan). Unless
otherwise specified, Qualified Capital Stock refers to Qualified Capital Stock
of Borrower.
     “Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned, leased or operated by any person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.
     “Receivables” shall have the meaning assigned to such term in the Security
Agreement.
     “Register” shall have the meaning assigned to such term in
Section 11.04(c).

-23-



--------------------------------------------------------------------------------



 



     “Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation S-X” shall mean Regulation S-X promulgated under the Securities
Act as from time to time in effect and all official rulings and interpretations
thereunder or thereof.
     “Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Release” shall mean any spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, depositing, dispersing, emanating or migrating of any Hazardous
Material in, into, onto or through the Environment.
     “Reimbursement Obligations” shall mean Borrower’s obligations under Section
2.16(e) to reimburse LC Disbursements.
     “Required Lenders” shall mean, at any time, Lenders having Loans, LC
Exposure and unused Commitments representing more than 50% of the sum of all
Loans outstanding, LC Exposure and unused Commitments at such time; provided,
however, that if there are exactly two Lenders party hereto at such time,
“Required Lenders” shall mean both such Lenders; provided, further, that the
unused Commitment of, and the portion of the outstanding Loans and LC Exposure
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.
     “Requirements of Law” shall mean, collectively, any and all requirements of
any Governmental Authority including any and all laws, ordinances, rules,
regulations or similar statutes or case law.
     “Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to: (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, clause (i) or (ii) above.
     “Responsible Officer” of any corporation shall mean any executive officer
or Financial Officer of such corporation and any other officer or similar
official thereof with responsibility for the administration of the obligations
of such corporation in respect of this Agreement.
     “Restricted Subsidiary” shall have the meaning assigned to such term in the
Senior Notes Indenture.

-24-



--------------------------------------------------------------------------------



 



     “S&P” shall have the meaning assigned to such term in the definition of
“Cash Equivalents” in Section 1.01.
     “Sarbanes Oxley Act” shall mean the United States Sarbanes Oxley Act of
2002, as from time to time in effect and all rules and regulations promulgated
thereunder.
     “Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, the Issuing Bank, the Lenders and each party
to a Hedging Agreement relating to the Loans if at the date of entering into
such Hedging Agreement such person was a Lender or an Affiliate of a Lender and
such person executes and delivers to the Administrative Agent a letter agreement
in form and substance acceptable to the Administrative Agent pursuant to which
such person (i) appoints the Collateral Agent as its agent under the applicable
Loan Documents and (ii) agrees to be bound by the provisions of Section 8.02.
     “Securities Act” shall mean the Securities Act of 1933, as amended.
     “Security Agreement” shall mean the Security Agreement, dated of even date
herewith, among the Loan Parties and Collateral Agent for the benefit of the
Secured Parties.
     “Security Agreement Collateral” shall mean all property pledged or granted
as collateral pursuant to the Security Agreement delivered on the Closing Date
or thereafter pursuant to Section 5.10.
     “Security Documents” shall mean the Security Agreement and each other
security document or pledge agreement delivered in accordance with applicable
local or foreign law to grant a valid, perfected security interest in any
property, and all UCC or other financing statements or instruments of perfection
required by this Agreement, any control agreement required by this Agreement,
any security agreement to be filed with respect to the security interests in
property created pursuant to the Security Agreement and any other document or
instrument utilized to pledge as collateral for the Obligations any property of
whatever kind or nature.
     “Senior Notes” shall mean $225,000,000 in aggregate principal amount of
Borrower’s 7.125% senior fixed rate notes due 2016.
     “Senior Notes Indenture” shall mean the Indenture for the Senior Notes,
dated as of April 12, 2006.
     “Senior Notes Issue Date” shall mean April 12, 2006.
     “Senior Secured Notes” shall mean $225,000,000 in aggregate principal
amount of Borrower’s 11.625% senior secured fixed rate notes due August 2014.
     “Senior Secured Notes Indenture” shall mean the Indenture for the Senior
Secured Notes, dated as of July 31, 2009.
     “Senior Secured Notes Issue Date” shall mean July 31, 2009.

-25-



--------------------------------------------------------------------------------



 



     “Senior Secured Notes Security Agreement” shall mean the Security Agreement
entered into on July 31, 2009 by Borrower and each of the guarantors party to
the Senior Secured Notes Indenture, in favor of The Bank of New York Mellon
Trust Company, N.A.
     “Standby Letter of Credit” shall mean any standby letter of credit or
similar instrument issued for the purpose of supporting (a) workers’
compensation liabilities of Borrower or any of its Subsidiaries, (b) the
obligations of third party insurers of Borrower or any of its Subsidiaries
arising by virtue of the laws of any jurisdiction requiring third party insurers
to obtain such letters of credit, or (c) performance, payment, deposit or surety
obligations of Borrower or any of its Subsidiaries if required by law or
governmental rule or regulation or in accordance with custom and practice in the
industry.
     “Statutory Reserves” shall mean, for any Interest Period for any Eurodollar
Borrowing, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion dollars
against “Eurodollar liabilities” (as such term is used in Regulation D).
Eurodollar Borrowings shall be deemed to constitute Eurodollar liabilities and
to be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
Lender under Regulation D.
     “subsidiary” shall mean, with respect to any person (the “parent”) at any
date, (i) any person the accounts of which would be consolidated with those of
the parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the board of directors thereof
are, as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, (iii) any partnership (a) the sole general partner
or the managing general partner of which is the parent or a subsidiary of the
parent or (b) the only general partners which are the parent and/or one or more
subsidiaries of the parent and (iv) any other person that is otherwise
Controlled by the parent and/or one or more subsidiaries of the parent.
     “Subsidiary” shall mean any subsidiary of Borrower.
     “Subsidiary Guarantor” shall mean each Subsidiary listed on
Schedule 1.01(a), and each other Subsidiary that is or becomes a party to this
Agreement pursuant to Section 5.10, other than a Foreign Subsidiary.
     “Tax Return” shall mean all returns, statements, filings, attachments and
other documents or certifications required to be filed in respect of Taxes.
     “Tax Sharing Agreements” shall mean all tax sharing, tax allocation and
other similar agreements entered into by Borrower or any Subsidiary.
     “Taxes” shall mean (i) any and all present or future taxes, duties, levies,
imposts, assessments, deductions, withholdings or other similar charges, whether
computed on a separate,

-26-



--------------------------------------------------------------------------------



 



consolidated, unitary, combined or other basis and any and all liabilities
(including interest, fines, penalties or additions to tax) with respect to the
foregoing, and (ii) any transferee, successor, joint and several, contractual or
other liability (including, without limitation, liability pursuant to Treasury
Regulation § 1.1502 6 (or any similar provision of state, local or non-U.S.
law)) in respect of any item described in clause (i).
     “Test Period” shall mean, at any time, the four consecutive fiscal quarters
of Borrower then last ended (in each case taken as one accounting period) for
which financial statements have been or are required to be delivered pursuant to
Section 5.01(a) or (b).
     “Transactions” shall mean, collectively, the transactions to occur on or
prior to the Closing Date pursuant to the Loan Documents, including (a) the
execution and delivery of the Loan Documents and the initial borrowings
hereunder and (b) the payment of all fees and expenses to be paid on or prior to
the Closing Date and owing in connection with the foregoing.
     “Trustee” shall mean The Bank of New York Mellon Trust Company, N.A., a
national banking association, as trustee under the Senior Secured Notes
Indenture, until a successor replaces it pursuant to the Senior Secured Notes
Indenture, and thereafter shall mean the successor.
     “Type,” when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.
     “UCC” shall mean the Uniform Commercial Code as in effect in the applicable
state or jurisdiction.
     “United States” or “U.S.” shall mean the United States of America.
     “Upfront Fee” shall have the meaning assigned to such term in
Section 2.05(d).
     “Voting Stock” shall mean any class or classes of capital stock of Borrower
pursuant to which the holders thereof have the general voting power under
ordinary circumstances to elect at least a majority of the Board of Directors of
Borrower.
     “Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation
100% of whose capital stock (other than directors’ qualifying shares) is at the
time owned by such person and/or one or more Wholly Owned Subsidiaries of such
person and (b) any partnership, association, joint venture, limited liability
company or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.
     “Withdrawal Liability” shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
     Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan” or e.g., an “ABR

-27-



--------------------------------------------------------------------------------



 



Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing” or an “ABR Borrowing”).
     Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
Loan Document, agreement, instrument of other document herein shall be construed
as referring to such agreement, instrument or other document as from time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any person shall be construed to include such person’s
successors and assigns, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
     Section 1.04 Accounting Terms; GAAP. (a) Except as otherwise expressly
provided herein, all financial statements to be delivered pursuant to this
Agreement shall be prepared in accordance with GAAP as in effect from time to
time and all terms of an accounting or financial nature shall be construed and
interpreted in accordance with GAAP, as in effect on the date hereof unless
agreed to by Borrower and the Required Lenders.
          (b) Changes in GAAP. If at any time any change in GAAP, or any
application of GAAP on other than a consistent basis, would affect the
computation of any financial ratio or requirements set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP or manner of application (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to he computed in accordance with GAAP as in effect
prior to such change therein and on a consistent basis and (ii) the Borrower
shall provide to the Administrative Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP or manner
of application thereof.
ARTICLE II
THE CREDITS
     Section 2.01 Commitments. Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly to make Loans to Borrower, at any time and from time
to time on or after the Closing Date until the

-28-



--------------------------------------------------------------------------------



 



earlier of the Business Day preceding the Maturity Date and the termination of
the Commitment of such Lender in accordance with the terms hereof, in an
aggregate principal amount at any time outstanding that will not result in such
Lender’s Exposure exceeding such Lender’s Commitment. Within the limits set
forth in this Section 2.01 and subject to the terms, conditions and limitations
set forth herein, Borrower may borrow, pay or prepay and reborrow Loans.
     Section 2.02 Loans.
          (a) Each Loan shall be made as part of a Borrowing consisting of Loans
made by the Lenders ratably in accordance with their applicable Commitments;
provided that the failure of any Lender to make any Loan shall not in itself
relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender). ABR
Loans comprising any Borrowing shall be in an aggregate principal amount that is
(i) an integral multiple of $1.0 million and not less than $1.0 million or
(ii) equal to the remaining available balance of the applicable Commitments. The
Eurodollar Loans comprising any Borrowing shall be in an aggregate principal
amount that is (i) an integral multiple of $1.0 million and not less than
$1.0 million or (ii) equal to the remaining available balance of the applicable
Commitments.
          (b) Subject to Sections 2.10 and 2.11, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as Borrower may request
pursuant to Section 2.03. Each Lender may at its option make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of Borrower to repay such Loan in accordance with the terms of this
Agreement. Borrowings of more than one Type may be outstanding at the same time;
provided that Borrower shall not be entitled to request any Borrowing that, if
made, would result in more than seven Eurodollar Borrowings outstanding
hereunder at any one time. For purposes of the foregoing, Borrowings having
different Interest Periods, regardless of whether they commence on the same
date, shall be considered separate Borrowings.
          (c) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in Houston, Texas, as the Administrative Agent may designate not later
than 2:00 p.m. (Houston, Texas time) and the Administrative Agent shall promptly
credit the amounts so received to an account as directed by Borrower in the
applicable Borrowing Request maintained with the Administrative Agent or, if a
Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, return the amounts so received to the
respective Lenders.
          (d) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed time of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (c) above, and the Administrative Agent may, in
reliance upon such assumption, make available to Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to

-29-



--------------------------------------------------------------------------------



 



the extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and Borrower severally agree to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
Borrower until the date such amount is repaid to the Administrative Agent at
(i) in the case of Borrower, the interest rate applicable at the time to the
Loans comprising such Borrowing and (ii) in the case of such Lender, the greater
of the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation. If
such Lender shall repay to the Administrative Agent such corresponding amount,
such amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement.
          (e) Notwithstanding any other provision of this Agreement, Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
     Section 2.03 Borrowing Procedure. To request a Borrowing, Borrower shall
deliver, by hand delivery or telecopy, a duly completed and executed Borrowing
Request to the Administrative Agent (i) in the case of a Eurodollar Borrowing,
not later than 11:00 a.m. (Houston, Texas time) three Business Days before the
date of the proposed Borrowing or (ii) in the case of an ABR Borrowing, not
later than noon (Houston, Texas time) on the date of the proposed Borrowing.
Each Borrowing Request shall be irrevocable and shall specify the following
information in compliance with Section 2.02:
          (a) the aggregate amount of such Borrowing;
          (b) the date of such Borrowing, which shall be a Business Day;
          (c) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; in the case of a
          (d) the location and number of Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.02; and
          (e) that the conditions set forth in Sections 4.02(b)-(e) are
satisfied as of the date of the notice.
     If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. Promptly following receipt of a Borrowing
Request in accordance with this Section, the Administrative Agent shall advise
each Lender of the details thereof and of the amount of such Lender’s Loan to be
made as part of the requested Borrowing.
     Section 2.04 Evidence of Debt; Repayment of Loans.
          (a) Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender, the then unpaid principal
amount of each Loan of such Lender on the Maturity Date.

-30-



--------------------------------------------------------------------------------



 



          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.
          (c) The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto; (ii) the amount of any principal or interest
due and payable or to become due and payable from Borrower to each Lender
hereunder; and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraphs
(b) and (c) above shall be prima facie evidence of the existence and amounts of
the obligations therein recorded; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of Borrower to repay the Loans in accordance
with their terms.
          (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, Borrower shall prepare, execute and deliver to
such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) in the form
of Exhibit E. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 11.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).
     Section 2.05 Fees.
          (a) Commitment Fee. Borrower shall pay to the Administrative Agent for
the account of each Lender, for each day from and including the Closing Date
through but excluding the date upon which the Commitments expire or are
terminated, a commitment fee (a “Commitment Fee”) equal to the Applicable Fee
per annum on the average daily unused amount of each Commitment of such Lender
during the period from and including the Closing Date to but excluding the date
on which such Commitment terminates. Accrued Commitment Fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof. All Commitment Fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). For purposes
of computing Commitment Fees, a Commitment of a Lender shall be deemed to be
used to the extent of the outstanding Loans and LC Exposure of such Lender.
          (b) Administrative Agent Fees. Borrower shall pay to the
Administrative Agent, for its own account, the administrative fees set forth in
the Fee Letter or such other fees payable in the amounts and at the times
separately agreed upon between Borrower and the Administrative Agent (the
“Administrative Agent Fees”).

-31-



--------------------------------------------------------------------------------



 



          (c) LC and Fronting Fees. Borrower shall pay (i) to the Administrative
Agent for the account of each Lender a participation fee (“LC Participation
Fee”) with respect to its participations in Letters of Credit, which shall
accrue at the rate of 1.875% per annum on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to
Reimbursement Obligations) during the period from and including the Closing Date
to but excluding the later of the date on which such Lender’s Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to the Issuing Bank a fronting fee (“Fronting Fee”), which shall accrue at
the rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to Reimbursement Obligations) during
the period from and including the Closing Date to but excluding the later of the
date of termination of the Commitments and the date on which there ceases to be
any LC Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. LC Participation Fees and Fronting Fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the third Business Day following such last day, commencing
on the first such date to occur after the Closing Date; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand. Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand. All LC Participation
Fees and Fronting Fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).
          (d) Upfront Fee. Borrower shall pay to the Administrative Agent for
the ratable account of each Lender an upfront fee (an “Upfront Fee”) set forth
in the Fee Letter payable in the amounts and at the time separately agreed upon
between Borrower and the Administrative Agent.
          (e) All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that Borrower shall pay the Fronting Fees directly to
the Issuing Bank. Once paid, none of the Fees shall be refundable under any
circumstances.
     Section 2.06 Interest on Loans.
          (a) Subject to the provisions of Section 2.06(c), the Loans comprising
each ABR Borrowing shall bear interest at a rate per annum equal to the
Alternate Base Rate plus the Applicable Margin in effect from time to time.
          (b) Subject to the provisions of Section 2.06(c), the Loans comprising
each Eurodollar Borrowing shall bear interest at a rate per annum equal to the
Adjusted LIBOR Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin in effect from time to time.
          (c) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as

-32-



--------------------------------------------------------------------------------



 



well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section 2.06. Further, upon the request of the Required Lenders, and
thereafter while any Event of Default exists, the Borrower shall pay interest on
the principal amount of all outstanding Obligations at a rate per annum equal to
(i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section 2.06.
          (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Adjusted LIBOR Rate shall be determined by the Administrative Agent
in accordance with the provisions of this Agreement and such determination shall
be conclusive absent manifest error.
     Section 2.07 Termination and Reduction of Commitments.
          (a) The Commitments shall automatically terminate on the Maturity Date
and the LC Commitment shall automatically terminate on the date that is fifteen
Business Days prior to the Maturity Date.
          (b) Borrower may at any time terminate, or from time to time reduce,
the Commitments; provided that (i) each reduction of the Commitments shall be in
an amount that is an integral multiple of $500,000 and not less than
$1.0 million and (ii) the Commitments shall not be terminated or reduced if,
after giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.09, the sum of the Exposures would exceed the aggregate amount of
Commitments.
          (c) Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
thirty (30) days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Commitments
delivered by Borrower may state that such notice is conditioned upon the
effectiveness of other credit

-33-



--------------------------------------------------------------------------------



 



facilities, in which case such notice may, subject to payment of any amounts
owing pursuant to Section 2.12, be revoked by Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.
     Section 2.08 Interest Elections.
          (a) Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, Borrower may elect to convert such Borrowing to a different Type or
to continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section. Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. Notwithstanding anything to
the contrary, Borrower shall not be entitled to request any conversion or
continuation that, if made, would result in more than five Eurodollar Borrowings
outstanding hereunder at any one time.
          (b) To make an election pursuant to this Section, Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
          (i) the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);
          (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day; and
          (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (e) If an Interest Election Request with respect to a Eurodollar
Borrowing is not timely delivered prior to the end of the Interest Period
applicable thereto, then, unless such

-34-



--------------------------------------------------------------------------------



 



Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to an ABR Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies
Borrower, then, after the occurrence and during the continuance of such Event of
Default (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
     Section 2.09 Prepayments of Loans.
          (a) Optional Prepayments. Borrower shall have the right at any time
and from time to time to prepay any Borrowing, in whole or in part, subject to
the requirements of this Section 2.09; provided that each partial prepayment
shall be in an amount that is an integral multiple of $250,000 and not less than
$1.0 million.
          (b) Loan Prepayments.
          (i) In the event of the termination of all the Commitments, Borrower
shall, on the date of such termination, repay or prepay all its outstanding
Borrowings and replace all outstanding Letters of Credit and/or deposit an
amount equal to the LC Exposure in the LC Sub Account.
          (ii) In the event of any partial reduction of the Commitments, then
(x) at or prior to the effective date of such reduction, the Administrative
Agent shall notify Borrower and the Lenders of the sum of the Exposures after
giving effect thereto and (y) if the sum of the Exposures would exceed the
aggregate amount of Commitments after giving effect to such reduction, then
Borrower shall, on the date of such reduction, first, repay or prepay
Borrowings, and second, replace or cash collateralize outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.16(i), in an
amount sufficient to eliminate such excess.
          (iii) In the event that the sum of all Lenders’ Exposures exceeds the
Commitments then in effect, Borrower shall, without notice or demand,
immediately first, repay or prepay Borrowings, and second, replace or cash
collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.16(i) in an amount to eliminate such excess.
          (iv) In the event that the aggregate LC Exposure exceeds the LC
Commitment then in effect, Borrower shall, without notice or demand, immediately
replace or cash collateralize outstanding Letters of Credit in accordance with
the procedures set forth in Section 2.16(i) in an amount to eliminate such
excess.
     Optional prepayments of Loans pursuant to this Section 2.09 shall be
applied first to reduce outstanding ABR Loans. Any amounts remaining after each
such application shall be applied to prepay Eurodollar Loans, as applicable.
Notwithstanding the foregoing, if the amount of any prepayment of Loans required
under this Section 2.09 shall be in excess of the amount of the ABR Loans at the
time outstanding, only the portion of the amount of such prepayment as is equal
to the amount of such outstanding ABR Loans shall be immediately prepaid and, at
the

-35-



--------------------------------------------------------------------------------



 



election of Borrower, the balance of such required prepayment shall be either
(A) deposited in the Collateral Account and applied to the prepayment of
Eurodollar Loans on the last day of the then next expiring Interest Period for
Eurodollar Loans (with all interest accruing thereon for the account of
Borrower) or (B) prepaid immediately, together with any amounts owing to the
Lenders under Section 2.12. Notwithstanding any such deposit in the Collateral
Account, interest shall continue to accrue on such Loans until prepayment.
          (c) Notice of Prepayment. Borrower shall notify the Administrative
Agent by telephone (confirmed by telecopy) of any prepayment hereunder (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 10:00 a.m.
(Houston, Texas time) three Business Days before the date of prepayment or
(ii) in the case of prepayment of an ABR Borrowing, not later than 10:00 a.m.
(Houston, Texas time) one Business Day before the date of prepayment. Each such
notice shall be irrevocable; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.07, then such notice of prepayment may, subject to
payment of any amounts owing pursuant to Section 2.12, be revoked if such
termination is revoked in accordance with Section 2.07(c). Each such notice
shall specify the prepayment date, the principal amount of each Borrowing or
portion thereof to be prepaid and, in the case of a prepayment other than an
optional prepayment, a reasonably detailed calculation of the amount of such
prepayment. Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.06.
     Section 2.10 Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
          (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR Rate for such Interest Period; or
          (b) the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBOR Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

-36-



--------------------------------------------------------------------------------



 



     Section 2.11 Increased Costs.
          (a) If any Change in Law shall:
          (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBOR Rate) or the Issuing Bank; or
          (ii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.
          (b) If any Lender or the Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then from time to time Borrower will pay to such Lender or
the Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
          (c) A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to Borrower and shall be conclusive absent
manifest error. Borrower shall pay such Lender or the Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.
          (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as

-37-



--------------------------------------------------------------------------------



 



the case may be, notifies Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided, further, that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180 day period referred to above shall not begin earlier than the date of
effectiveness of the Change in Law.
     Section 2.12 Breakage Payments. In the event of (a) the payment or
prepayment, whether optional or mandatory, of any principal of any Eurodollar
Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Loan on the
date specified in any notice delivered pursuant hereto or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by Borrower pursuant to Section 2.15, then, in
any such event, Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. In the case of a Eurodollar Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBOR Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the Eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to Borrower and shall be conclusive
absent manifest error. Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
     Section 2.13 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
          (a) Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of LC Disbursements, or of amounts payable under Section 2.11,
2.12 or 2.14, or otherwise) on or before the time expressly required hereunder
or under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 1:00 p.m. (Houston, Texas time) on the date when
due, in immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 5718 Westheimer,
Suite 600, Houston, Texas 77057, except payments to be made directly to the
Issuing Bank as expressly provided herein and except that payments pursuant to
Sections 2.11, 2.12, 2.14 and 11.03 shall be made directly to the persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the persons specified therein. The Administrative Agent shall distribute any
such payments received by it for the account of any other person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be

-38-



--------------------------------------------------------------------------------



 



extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments under each Loan Document shall be made in dollars.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, Reimbursement
Obligations, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and Reimbursement Obligations then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and Reimbursement
Obligations then due to such parties.
          (c) If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by Borrower pursuant to and
in accordance with the express terms of this Agreement or any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or participations in LC Disbursements to any assignee or
participant, other than to Borrower or any Subsidiary or Affiliate thereof (as
to which the provisions of this paragraph shall apply). Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against Borrower rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of Borrower in the amount of such participation.
          (d) Unless the Administrative Agent shall have received notice from
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that Borrower
will not make such payment, the Administrative Agent may assume that Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the Issuing Bank, as the case
may be, the amount due. In such event, if Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined

-39-



--------------------------------------------------------------------------------



 



by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.02(c), 2.13(d), 2.16(d) or 11.03(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
     Section 2.14 Taxes.
          (a) Any and all payments by or on account of any obligation of
Borrower hereunder or under any other Loan Document shall be made without
setoff, counterclaim or other defense and free and clear of and without
deduction or withholding for any and all Indemnified Taxes; provided that if
Borrower shall be required by law to deduct any Indemnified Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions or withholdings applicable
to additional sums payable under this Section) the Administrative Agent, Lender
or Issuing Bank (as the case may be) receives an amount equal to the sum it
would have received had no such deductions or withholdings been made,
(ii) Borrower shall make such deductions or withholdings and (iii) Borrower
shall pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law.
          (b) In addition, Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
          (c) Borrower shall indemnify the Administrative Agent, each Lender and
the Issuing Bank, within 10 Business Days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or the Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of Borrower hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.14) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to Borrower
by a Lender or the Issuing Bank, or by the Administrative Agent on its own
behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive absent
manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by Borrower to a Governmental Authority, Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which Borrower
is located, or any treaty to

-40-



--------------------------------------------------------------------------------



 



which such jurisdiction is a party, with respect to payments under this
Agreement shall deliver to Borrower (with a copy to the Administrative Agent),
at the time or times prescribed by applicable law, such properly completed and
executed documentation prescribed by applicable law or reasonably requested by
Borrower as will permit such payments to be made without withholding or at a
reduced rate. Each Foreign Lender either (1) (i) agrees to furnish either U.S.
Internal Revenue Service Form W 8ECI or U.S. Internal Revenue Service Form W
8BEN (or successor form) and (ii) agrees (for the benefit of Borrower and the
Administrative Agent), to the extent it may lawfully do so at such times, upon
reasonable request by Borrower or the Administrative Agent, to provide a new
Form W 8ECI or Form W 8BEN (or successor form) upon the expiration or
obsolescence of any previously delivered form to reconfirm any complete
exemption from, or any entitlement to a reduction in, U.S. federal withholding
tax with respect to any interest payment hereunder or (2) in the case of any
such Foreign Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (i) agrees to furnish either (a) a “Non Bank
Certificate” in a form acceptable to the Administrative Agent and Borrower and
two accurate and complete original signed copies of Internal Revenue Service
Form W 8BEN (or successor form) or (b) an Internal Revenue Form W 8ECI (or
successor form), certifying (in each case) to such Foreign Lender’s legal
entitlement to an exemption or reduction from U.S. federal withholding tax with
respect to all interest payments hereunder and (ii) agrees (for the benefit of
Borrower and the Administrative Agent) to the extent it may lawfully do so at
such times, upon reasonable request by Borrower or the Administrative Agent, to
provide a new Form W 8BEN or W 8ECI (or successor form) upon the expiration or
obsolescence of any previously delivered form to reconfirm any complete
exemption from, or any entitlement to a reduction in, U.S. federal withholding
tax with respect to any interest payment hereunder.
          (f) If the Administrative Agent or a Lender (or an assignee)
determines in its reasonable discretion that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by Borrower
or with respect to which Borrower has paid additional amounts pursuant to this
Section 2.14, it shall pay over such refund to Borrower (but only to the extent
of indemnity payments made, or additional amounts paid, by Borrower under this
Section 2.14 with respect to the Indemnified Taxes or the Other Taxes giving
rise to such refund), net of all out of pocket expenses of the Administrative
Agent or such Lender (or assignee) and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided, however, that Borrower, upon the request of the Administrative Agent
or such Lender (or assignee), agrees to repay the amount paid over to Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender (or assignee)
in the event the Administrative Agent or such Lender (or assignee) is required
to repay such refund to such Governmental Authority. Nothing contained in this
Section 2.14(f) shall require the Administrative Agent or any Lender (or
assignee) to make available its tax returns or any other information which it
deems confidential to Borrower or any other person. Notwithstanding anything to
the contrary, in no event will any Lender be required to pay any amount to
Borrower the payment of which would place such Lender in a less favorable net
after tax position than such Lender would have been in had the additional
amounts giving rise to such refund of any Indemnified Taxes or Other Taxes never
been paid in the first place.

-41-



--------------------------------------------------------------------------------



 



     Section 2.15 Mitigation Obligations; Replacement of Lenders.
          (a) Mitigation of Obligations. If any Lender requests compensation
under Section 2.11, or if Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.14, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.11 or 2.14, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
          (b) Replacement of Lenders. If any Lender requests compensation under
Section 2.11, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, or if any Lender becomes a Defaulting Lender, then Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 11.04), all of its interests, rights and obligations under this
Agreement to an assignee selected by Borrower that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) Borrower shall have received the prior written consent of the
Administrative Agent (and, if a Commitment is being assigned, the Issuing Bank),
which consent shall not unreasonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.11 or payments required
to be made pursuant to Section 2.14, such assignment will result in a material
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling Borrower to
require such assignment and delegation cease to apply.
     Section 2.16 Letters of Credit.
          (a) General. Subject to the terms and conditions set forth herein,
Borrower may request the Issuing Bank, and the Issuing Bank agrees, to issue
Letters of Credit for its own account or the account of a Subsidiary in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period. The Issuing Bank
shall have no obligation to issue, and Borrower shall not request the issuance
of, any Letter of Credit at any time if after giving effect to such issuance,
the LC Exposure would exceed the LC Commitment or the total Exposure would
exceed the total Commitments. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by

-42-



--------------------------------------------------------------------------------



 



Borrower to, or entered into by Borrower with, the Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.
          (b) Request for Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit or the amendment,
renewal or extension of an outstanding Letter of Credit, Borrower shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) an LC Request to the
Issuing Bank and the Administrative Agent not later than 10:00 a.m. (Houston,
Texas time) on the third Business Day preceding the requested date of issuance,
amendment, renewal or extension (or such later date and time as is acceptable to
the Issuing Bank).
     A request for an initial issuance of a Letter of Credit shall specify in
form and detail satisfactory to the Issuing Bank:
          (i) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day);
          (ii) the amount thereof;
          (iii) the expiry date thereof (which shall not be later than the close
of business 15 days prior to the Maturity Date);
          (iv) the name and address of the beneficiary thereof;
          (v) whether the Letter of Credit is to be issued for its own account
or for the account of a Subsidiary;
          (vi) the documents to be presented by such beneficiary in connection
with any drawing thereunder;
          (vii) the full text of any certificate to be presented by such
beneficiary in connection with any drawing thereunder; and
          (viii) such other matters as the Issuing Bank may reasonably require.
     A request for an amendment, renewal or extension of any outstanding Letter
of Credit shall specify in form and detail satisfactory to the Issuing Bank:
          (i) the Letter of Credit to be amended, renewed or extended;
          (ii) the proposed date of amendment, renewal or extension thereof
(which shall be a Business Day);
          (iii) the nature of the proposed amendment, renewal or extension; and
          (iv) such other matters as the Issuing Bank may reasonably require.

-43-



--------------------------------------------------------------------------------



 



     If requested by the Issuing Bank, Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit, Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the LC Exposure shall not exceed $30.0 million and (ii) the total Exposures
shall not exceed the total Commitments. Unless the Issuing Bank shall agree
otherwise, no Letter of Credit shall be in an initial amount less than $100,000,
in the case of a Commercial Letter of Credit, or $500,000, in the case of a
Standby Letter of Credit.
          (c) Expiration Date.
          (i) Each Letter of Credit shall expire at or prior to the close of
business on the earlier of (x) in the case of a Standby Letter of Credit,
(1) the date which is one year after the date of the issuance of such Standby
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension) and (2) the Letter of Credit Expiration Date
and (y) in the case of a Commercial Letter of Credit, (1) the date that is
180 days after the date of issuance of such Commercial Letter of Credit (or, in
the case of any renewal or extension thereof, 180 days after such renewal or
extension) and (2) the Letter of Credit Expiration Date.
          (ii) If Borrower so requests in any Letter of Credit Request, then the
Issuing Bank may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic renewal provisions (each, an “Auto-Renewal Letter
of Credit”); provided that any such Auto-Renewal Letter of Credit must permit
the Issuing Bank to prevent any such renewal at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the Issuing Bank, Borrower shall not be
required to make a specific request to the Issuing Bank for any such renewal.
Once an Auto-Renewal Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the Issuing Bank to permit the
renewal of such Letter of Credit at any time to an expiry date not later than
the earlier of (x) one year from the date of such renewal and (y) the Letter of
Credit Expiration Date; provided that the Issuing Bank shall not permit any such
renewal if (1) the Issuing Bank has determined that it would have no obligation
at such time to issue such Letter of Credit in its renewed form under the terms
hereof (by reason of the provisions of Section 2.16 or otherwise), or (2) it has
received notice (which may be by telephone or in writing) on or before the day
that is two Business Days before the date which has been agreed upon pursuant to
the proviso of the first sentence of this paragraph, (A) from the Administrative
Agent that any Lender directly affected thereby has elected not to permit such
renewal or (B) from the Administrative Agent, any Lender or Borrower that one or
more of the applicable conditions specified in Section 4.01 is not then
satisfied.
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby irrevocably grants to each Lender, and

-44-



--------------------------------------------------------------------------------



 



each Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Pro Rata Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender’s Pro Rata Percentage of each LC Disbursement made
by the Issuing Bank and not reimbursed by Borrower on the date due as provided
in paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to Borrower for any reason. Each Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.
          (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, Borrower shall reimburse such LC Disbursement
by paying to the Issuing Bank an amount equal to such LC Disbursement not later
than 2:00 p.m. (Houston, Texas time) on the date that such LC Disbursement is
made, if Borrower shall have received notice of such LC Disbursement prior to
10:00 a.m. (Houston, Texas time) on such date, or, if such notice has not been
received by Borrower prior to such time, on such date, then not later than 1:00
p.m. (Houston, Texas time) on the Business Day immediately following the day
that Borrower receives such notice; provided that Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Borrowing in an
equivalent amount and, to the extent so financed, Borrower’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Borrowing.
     If Borrower fails to make such payment when due, the Issuing Bank shall
notify the Administrative Agent and the Administrative Agent shall notify each
Lender of the applicable LC Disbursement, the payment then due from Borrower in
respect thereof and such Lender’s Pro Rata Percentage thereof. Each Lender shall
pay by wire transfer of immediately available funds to the Administrative Agent
on such date (or, if such Lender shall have received such notice later than
11:00 a.m. (Houston, Texas time) on any day, not later than 10:00 a.m. (Houston,
Texas time) on the immediately following Business Day), an amount equal to such
Lender’s Pro Rata Percentage of the unreimbursed LC Disbursement in the same
manner as provided in Section 2.02 with respect to Loans made by such Lender,
and the Administrative Agent will promptly pay to the Issuing Bank the amounts
so received by it from the Lenders. The Administrative Agent will promptly pay
to the Issuing Bank any amounts received by it from Borrower pursuant to the
above paragraph prior to the time that any Lender makes any payment pursuant to
the preceding sentence; any such amounts received by the Administrative Agent
thereafter will be promptly remitted by the Administrative Agent to the Lenders
that shall have made such payments and to the Issuing Bank, as appropriate.
     If any Lender shall not have made its Pro Rata Percentage of such LC
Disbursement available to the Administrative Agent as provided above, each of
such Lender and Borrower severally agrees to pay interest on such amount, for
each day from including the date such amount is required to be paid in
accordance with the foregoing to

-45-



--------------------------------------------------------------------------------



 



but excluding the date such amount is paid, to the Administrative Agent for the
account of the Issuing Bank at (i) in the case of Borrower, the rate per annum
set forth in Section 2.16(h) and (ii) in the case of such Lender, at a rate
determined by the Administrative Agent in accordance with banking industry rules
or practices on interbank compensation.
          (f) Obligations Absolute. The Reimbursement Obligation of Borrower as
provided in Section 2.16(e) shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein; (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
(iii) payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document that does not substantially comply with the terms
of such Letter of Credit; (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.16, constitute a legal or equitable discharge of,
or provide a right of setoff against, the obligations of Borrower hereunder;
(v) the fact that a Default or Event of Default shall have occurred and be
continuing; and (vi) any adverse change in the business, assets, property,
results of operations, prospects or condition, financial or otherwise, of
Borrower and its Subsidiaries. None of the Agents, the Lenders, the Issuing Bank
or any of their Affiliates, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by Borrower to the extent permitted by applicable law) suffered by Borrower that
are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
          (g) Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank

-46-



--------------------------------------------------------------------------------



 



has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve Borrower of its
Reimbursement Obligation to the Issuing Bank and the Lenders with respect to any
such LC Disbursement (other than with respect to the timing of such
Reimbursement Obligation set forth in Section 2.16(e)).
          (h) Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless Borrower shall reimburse such LC Disbursement in full
on the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest payable on demand, for each day from and including the date such LC
Disbursement is made to but excluding the date that Borrower reimburses such LC
Disbursement, at the rate per annum set forth in Section 2.06(c). Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.
          (i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, Borrower shall deposit in the LC Sub Account, in the name of the
Collateral Agent and for the benefit of the Lenders, an amount in cash equal to
the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to Borrower described in clause (g) or (h) of
Article VIII. Each such deposit shall be held by the Collateral Agent as
collateral for the payment and performance of the obligations of Borrower under
this Agreement. The Collateral Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Collateral Agent and at the risk
and expense of Borrower, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Collateral Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of Borrower for the LC Exposure at such time or, if the maturity of
the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than two thirds of the total LC Exposure), be
applied to satisfy other Obligations of Borrower under this Agreement. If
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount plus any accrued
interest or realized profits on such amounts (to the extent not applied as
aforesaid) shall be returned to Borrower within three Business Days after all
Events of Default have been cured or waived. If Borrower is required to provide
an amount of such collateral hereunder pursuant to Section 2.09(b), such amount
plus any accrued interest or realized profits on account of such amount (to the
extent not applied as aforesaid) shall be returned to Borrower as and to the
extent that, after giving effect to such return, Borrower would remain in
compliance with Section 2.09(b) and no Default or Event of Default shall have
occurred and be continuing.

-47-



--------------------------------------------------------------------------------



 



          (j) Resignation or Removal of the Issuing Bank. The Issuing Bank may
resign as Issuing Bank hereunder at any time upon at least 30 days’ prior notice
to the Lenders, the Administrative Agent and Borrower. The Issuing Bank may be
replaced at any time by written agreement among Borrower, each Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank or any such
additional Issuing Bank. At the time any such resignation or replacement shall
become effective, Borrower shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 2.05(c). From and after the
effective date of any such resignation or replacement or addition, as
applicable, (i) the successor or additional Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or such additional or
any previous Issuing Bank, or to such successor or such additional and all
previous Issuing Banks, as the context shall require. After the resignation or
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such resignation or replacement, but shall not be required to issue
additional Letters of Credit. If at any time there is more than one Issuing Bank
hereunder, Borrower may, in its discretion, select which Issuing Bank is to
issue any particular Letter of Credit.
          (k) Additional Conditions to Issuance. (i) The Issuing Bank shall be
under no obligation to issue any Letter of Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any law applicable to the Issuing Bank or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Bank in good faith deems material to it;
     (B) the issuance of such Letter of Credit would violate one or more
policies of the Issuing Bank; or
     (C) any Lender is at that time a Defaulting Lender, unless the Issuing Bank
has entered into arrangements, including the delivery of cash collateral,
satisfactory to the Issuing Bank (in its sole discretion) with the Borrower or
such Lender.
          (ii) The Issuing Bank shall be under no obligation to amend any Letter
of Credit if (A) the Issuing Bank would have no obligation at such time to issue
such

-48-



--------------------------------------------------------------------------------



 



Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     Section 2.17 Increase in Commitments.
          (a) At any time on or before March 31, 2013, Borrower may by written
notice to the Administrative Agent and without the consent of the other Lenders
hereunder request increases to the existing Commitments (any such increase, an
“Incremental Commitment”). Each Incremental Commitment shall be in a minimum
amount of at least $5.0 million and the aggregate amount of all Incremental
Commitments shall not exceed $20.0 million. Such notice shall specify the date
(an “Increased Amount Date”) on which Borrower proposes that the Incremental
Commitments be made available, which shall be a date not less than 5 Business
Days after the date on which such notice is delivered to the Administrative
Agent, and the amount of the Incremental Commitments. The Administrative Agent
shall notify Borrower in writing of the identity of each Lender or other
financial institution reasonably acceptable to the Administrative Agent and the
Borrower (each, an “Incremental Lender”) to whom the Incremental Commitments
have been allocated and the amounts of such allocations; provided that any
Lender approached to provide all or a portion of the Incremental Commitments may
elect or decline, in its sole discretion, to provide an Incremental Commitment.
Such Incremental Commitments shall become effective as of such Increased Amount
Date; provided that (1) such Incremental Commitment will constitute permitted
debt and the liens securing the same will constitute permitted liens, in each
case, under the Senior Notes Indenture, the Senior Secured Notes Indenture, and
the Senior Secured Notes Security Agreement, (2) no Default or Event of Default
has occurred and is continuing or would result after giving effect to the making
of such Incremental Commitments and Loans or the application of the proceeds
therefrom, and the chief financial officer of the Borrower shall have delivered
a certificate, in form and substance satisfactory to Administrative Agent, with
respect to items (1) and (2) herein, and (3) such increase in the Commitments
shall be evidenced by one or more joinder agreements (the “Increase Joinder”)
executed by Borrower, the Administrative Agent and each Lender making such
Incremental Commitment, in form and substance satisfactory to each of them. The
Increase Joinder may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.17, and each shall be recorded in the register,
each of which shall be subject to the requirements set forth in Section 2.14(e).
All terms and conditions of any Loans or other Obligations relating to
Incremental Commitments shall be on the same terms and conditions as those
applicable to Commitments, Loans and other Obligations under this Agreement. In
addition, unless otherwise specifically provided herein, all references in Loan
Documents to Loans shall be deemed, unless the context otherwise requires, to
include references to Loans made pursuant to Incremental Commitments made
pursuant to this Agreement.
          (b) On any Increased Amount Date on which Incremental Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(i) each of the existing Lenders shall assign to each of the Incremental
Lenders, and each of the Incremental Lenders shall purchase from each of the
existing Lenders, at the principal amount thereof, such interests in the
outstanding Loans and participations in Letters of Credit outstanding on such
Increased Amount Date that will result in, after giving effect to all such
assignments and purchases, such

-49-



--------------------------------------------------------------------------------



 



Loans and participations in Letters of Credit being held by existing Lenders and
Incremental Lenders ratably in accordance with their Commitments after giving
effect to the addition of such Incremental Commitments to the Commitments,
(ii) each Incremental Commitment shall be deemed for all purposes a Commitment
and each Loan made thereunder shall be deemed, for all purposes, a Loan and have
the same terms as any existing Loan and (iii) each Incremental Lender shall
become a Lender with respect to the Commitments and all matters relating
thereto. Borrower shall make any payments required pursuant to Section 2.12 in
connection with any adjustment of Loans pursuant to this Section 2.17(b).
Assignments made to effect this Section 2.17(b) shall be made in accordance with
Section 11.04.
          (c) The Administrative Agent shall notify the Lenders promptly upon
receipt of Borrower’s notice of an Increased Amount Date and, in respect
thereof, the Incremental Commitments and the Incremental Lenders.
     Section 2.18 Defaulting Lenders.
          (a) Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
          (i) Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement or
any other Loan Document shall be restricted as set forth in Section 11.02.
          (ii) Certain Fees. Such Defaulting Lender shall not be entitled to
receive any Commitment Fees pursuant to Section 2.05(a) for any period during
which such Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
such Defaulting Lender).
          (b) Defaulting Lender Cure. If the Borrower, the Administrative Agent
and the Issuing Bank agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any cash collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their Pro Rata Percentages, whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

-50-



--------------------------------------------------------------------------------



 



          (c) Replacement of Defaulting Lenders. If any Lender is a Defaulting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to be replaced in
accordance with Section 2.15.
          (d) The Administrative Agent shall promptly notify the Borrower, the
Issuing Bank and the Lenders of any determination that a Lender has become a
Defaulting Lender.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent, the Issuing Bank and each of the Lenders that:
     Section 3.01 Organization; Powers. Each Company (a) is duly organized and
validly existing under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority to carry on its business as now conducted and
to own and lease its property and (c) is qualified and in good standing (to the
extent such concept is applicable in the applicable jurisdiction) to do business
in every jurisdiction where such qualification is required, except in such
jurisdictions where the failure to so qualify or be in good standing,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
     Section 3.02 Authorization; Enforceability. The Transactions to be entered
into by each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary action. This Agreement has been duly executed and
delivered by each Loan Party and constitutes, and each other Loan Document to
which any Loan Party is to be a party, when executed and delivered by such Loan
Party, will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
     Section 3.03 Governmental Approvals; No Conflicts. Except as set forth on
Schedule 3.03, the Transactions (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except (i) such as have been obtained or made and are in full force and effect,
(ii) filings necessary to perfect Liens created under the Loan Documents and
(iii) consents, approvals, registrations, filings or actions the failure of
which to obtain or perform could not reasonably be expected to result in a
Material Adverse Effect, (b) will not violate the charter, by laws or other
organizational documents of any Company or any order of any Governmental
Authority, (c) will not violate, result in a default or require any consent or
approval under any applicable law or regulation, indenture, agreement or other
instrument binding upon any Company or its assets, or give rise to a right
thereunder to require any payment to be made by any Company, except for
violations, defaults or the creation of such rights that could not reasonably be
expected to result in a Material Adverse Effect, and (d) will not result in the
creation or imposition of any Lien on any property of any Company, except Liens
created under the Loan Documents and Permitted Liens.

-51-



--------------------------------------------------------------------------------



 



     Section 3.04 Financial Statements. Borrower has heretofore furnished to the
Lenders (i) the consolidated balance sheets as of December 31, 2007, 2008, and
2009 and related statements of income, stockholders’ equity and cash flows of
Borrower as of and for the fiscal years ended December 31, 2007, 2008 and 2009
audited by and accompanied by the opinion of KPMG LLP, independent public
accountants and (ii) the unaudited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of Borrower as of and
for the latest twelve-month and six-month periods ended June 30, 2010, in each
case, certified by the Chief Financial Officer of Borrower. Such financial
statements (and all financial statements delivered pursuant to Section 5.01)
have been prepared in accordance with GAAP consistently applied and present
fairly and accurately the financial condition and results of operations and cash
flows of Borrower as of such dates and for such periods. Except as set forth in
such financial statements (and all financial statements delivered pursuant to
Section 5.01), there are no liabilities of any Company of any kind, whether
accrued, contingent, absolute, determined, determinable or otherwise, which
could reasonably be expected to result in a Material Adverse Effect, and there
is no existing condition, situation or set of circumstances which could
reasonably be expected to result in such a liability, other than liabilities
under the Loan Documents.
     Section 3.05 No Claims. Each Company owns or has rights to use all of the
Collateral and all rights with respect to any of the foregoing used in,
necessary for or material to each Company’s business as currently conducted. The
use by each Company of such Collateral and all such rights with respect to the
foregoing do not infringe on the rights of any person other than such
infringement which would not, individually or in the aggregate, result in a
Material Adverse Effect. No claim has been made and remains outstanding that any
Company’s use of any Collateral does or may violate the rights of any third
person that would individually, or in the aggregate, have a Material Adverse
Effect.
     Section 3.06 Properties.
          (a) Each Company has good title to, or valid leasehold interests in,
all its property material to its business, except for minor irregularities or
deficiencies in title that, individually or in the aggregate, do not materially
interfere with its ability to conduct its business as currently conducted or to
utilize such property for its intended purpose. Title to all such property held
by such Company is free and clear of all Liens except for Permitted Liens. The
property of the Companies, taken as a whole, (i) is in good operating order,
condition and repair (ordinary wear and tear excepted) (except to the extent
that the failure to be in such condition could not reasonably be expected to
result in a Material Adverse Effect) and (ii) constitutes all the property which
is required for the business and operations of the Companies as presently
conducted.
     Section 3.07 Intellectual Property.
          (a) Ownership/No Claims. Each Loan Party owns, or is licensed to use,
all patents, patent applications, trademarks, trade names, service marks,
copyrights, technology, trade secrets, proprietary information, domain names,
know how and processes necessary for the conduct of its business as currently
conducted (the “Intellectual Property”), except for those the failure to own or
license which, individually or in the aggregate, could not reasonably be

-52-



--------------------------------------------------------------------------------



 



expected to result in a Material Adverse Effect. No claim has been asserted and
is pending by any person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect, nor does any Loan Party know of any valid
basis for any such claim. The use of such Intellectual Property by each Loan
Party does not infringe the rights of any person, except for such claims and
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
          (b) Registrations. Except pursuant to licenses and other user
agreements entered into by each Loan Party in the ordinary course of business,
on and as of the date hereof (i) each Loan Party owns and possesses the right to
use, and has done nothing to authorize or enable any other person to use, any
Copyright, Patent or Trademark (as such terms are defined in the Security
Agreement) and (ii) all registrations with regard to the foregoing are valid and
in full force and effect, except for such lack of rights or failures to register
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
     Section 3.08 Condition and Maintenance of Equipment. Except to the extent
that the failure to be so could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, the equipment of
each Company is in good repair, working order and condition, reasonable wear and
tear excepted. Each Company shall cause the equipment to be maintained and
preserved in good repair, working order and condition, reasonable wear and tear
excepted, and shall as quickly as commercially practicable make or cause to be
made all repairs, replacements and other improvements which are necessary or
appropriate in the conduct of each Company’s ordinary course of business.
     Section 3.09 Equity Interests and Subsidiaries.
          (a) Schedule 3.09(a) sets forth a list of all the Subsidiaries and
their jurisdiction of organization as of the Closing Date. All Equity Interests
of each Company are duly and validly issued and are fully paid and nonassessable
and (other than shares of Borrower) are owned by Borrower, directly or
indirectly, through Wholly Owned Subsidiaries.
          (b) An accurate organization chart, showing the ownership structure of
Borrower and each Subsidiary on the Closing Date, and after giving effect to the
Transaction, is set forth on Schedule 3.09(b).
     Section 3.10 Litigation; Compliance with Laws. (a) There are no actions,
suits or proceedings at law or in equity by or before any Governmental Authority
now pending or, to the knowledge of any Company, threatened against or affecting
any Company or any business, property or rights of any such person (i) that
involve any Loan Document or the Transactions or (ii) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.
          (b) Except for matters covered by Section 3.20, no Company or any of
its property is in violation of, nor will the continued operation of their
property as currently

-53-



--------------------------------------------------------------------------------



 



conducted violate, any Requirements of Law (including any zoning or building
ordinance, code or approval or any building permits) or any restrictions of
record or agreements affecting the Real Property or is in default with respect
to any judgment, writ, injunction, decree or order of any Governmental
Authority, where such violation or default could reasonably be expected to
result in a Material Adverse Effect.
     Section 3.11 Agreements.
          (a) No Company is a party to any agreement or instrument or subject to
any corporate or other constitutional restriction that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
          (b) No Company is in default in any manner under any provision of
(i) the Senior Notes Indenture, (ii) the Senior Secured Notes Indenture or
Senior Secured Notes Security Agreement, or (iii) any indenture or other
agreement or instrument evidencing Indebtedness, or any other agreement or
instrument to which it is a party or by which it or any of its property are or
may be bound, where such default could reasonably be expected to result in a
Material Adverse Effect.
     Section 3.12 Federal Reserve Regulations.
          (a) No Company is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.
          (b) No part of the proceeds of any Loan or any Letter of Credit will
be used, whether directly or indirectly, and whether immediately, incidentally
or ultimately, for any purpose that entails a violation of, or that is
inconsistent with, the provisions of the regulations of the Board, including
Regulation T, U or X.
     Section 3.13 Investment Company Act. No Company is an “investment company”
or a company “controlled” by an “investment company,” as defined in, or subject
to regulation under, the Investment Company Act of 1940, as amended.
     Section 3.14 Use of Proceeds. Borrower will use the proceeds of the Loans
for working capital and general corporate purposes (including to effect
Permitted Acquisitions).
     Section 3.15 Taxes. Each Company has (a) timely filed or caused to be
timely filed all federal Tax Returns and all material, state, local and foreign
Tax Returns or materials required to have been filed by it and all such Tax
Returns are true and correct in all material respects and (b) duly and timely
paid or caused to be duly and timely paid all Taxes (whether or not shown on any
Tax Return) due and payable by it and all assessments received by it, except
Taxes (i) that are being contested in good faith by appropriate proceedings
properly instituted and diligently conducted and for which such Company shall
have set aside on its books adequate reserves in accordance with GAAP or
(ii) which could not, individually or in the aggregate, have a Material Adverse
Effect. Each Company has made adequate provision in accordance with GAAP for all
material Taxes not yet due and payable. Each Company is unaware of any proposed
or pending tax assessments, deficiencies or audits that could be reasonably
expected to, individually or in the aggregate, result in a Material Adverse
Effect.

-54-



--------------------------------------------------------------------------------



 



     Section 3.16 No Material Misstatement. No information, report, financial
statement, exhibit or schedule furnished by or on behalf of any Company to the
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto contained,
contains or will contain, any material misstatement of fact or omitted, omits or
will omit to state any material fact necessary to make the statements therein,
taken as a whole, in the light of the circumstances under which they were, are
or will be made, not misleading as of the date such information is dated or
certified; provided that to the extent any such information, report, financial
statement, exhibit or schedule was based upon or constitutes a forecast or
projection, each Company represents only that it acted in good faith and
utilized reasonable assumptions and due care in the preparation of such
information, report, financial statement, exhibit or schedule.
     Section 3.17 Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns against any Company pending or, to the knowledge of any
Company, threatened that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. The hours worked by and
payments made to employees of any Company have not been in violation of the Fair
Labor Standards Act or any other applicable federal, state, local or foreign law
dealing with such matters in any manner which could reasonably be expected to
result in a Material Adverse Effect. All payments due from any Company, or for
which any claim may be made against any Company, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of such Company except where the failure to
do so could not reasonably be expected to result in a Material Adverse Effect.
The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Company is bound.
     Section 3.18 Solvency. Immediately after the consummation of the
Transactions to occur on the Closing Date and immediately following the making
of each Loan and after giving effect to the application of the proceeds of each
Loan, (a) the fair value of the assets of each Material Loan Party (individually
and on a consolidated basis with its Subsidiaries) will exceed its debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of each Material Loan Party (individually and on
a consolidated basis with its Subsidiaries) will be greater than the amount that
will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) each Material Loan Party
(individually and on a consolidated basis with its Subsidiaries) will be able to
pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) each Material Loan
Party (individually and on a consolidated basis with its Subsidiaries) will not
have unreasonably small capital with which to conduct its business in which it
is engaged as such business is now conducted and is proposed to be conducted
following the Closing Date. As of the Closing Date, the only Material Loan
Parties are the Borrower, Basic Marine Services, Inc., and Taylor Industries,
LLC.
     Section 3.19 Employee Benefit Plans. Each Company and its ERISA Affiliates
is in compliance in all material respects with the applicable provisions of
ERISA and the Code and the regulations and published interpretations thereunder.
No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events, could

-55-



--------------------------------------------------------------------------------



 



reasonably be expected to result in material liability of any Company or any of
its ERISA Affiliates or the imposition of a Lien on any of the assets of a
Company. The present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$5.0 million the fair market value of the assets of all such underfunded Plans.
Using actuarial assumptions and computation methods consistent with subpart 1 of
subtitle E of Title IV of ERISA, the aggregate liabilities of each Company or
its ERISA Affiliates to all Multiemployer Plans in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Multiemployer Plan, could not reasonably be expected to result in a
Material Adverse Effect.
     Section 3.20 Environmental Matters.
          (a) Except as set forth in this Schedule 3.20 and except as,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect:
          (1) The Companies and their businesses, operations and Real Property
are and in the last six years have been in compliance with, and the Companies
have no liability under, Environmental Law;
          (2) The Companies have obtained all Environmental Permits required for
the conduct of their businesses and operations, and the ownership, operation and
use of their assets, under Environmental Law, all such Environmental Permits are
valid and in good standing and, under the currently effective business plan of
the Companies, no expenditures or operational adjustments will be required in
order to renew or modify such Environmental Permits during the next five years;
          (3) There has been no Release or threatened Release of Hazardous
Material on, at, under or from any real property or facility presently or
formerly owned, leased or operated by the Companies or their predecessors in
interest that could result in liability by the Companies under Environmental
Law;
          (4) There is no Environmental Claim pending or, to the knowledge of
the Companies, threatened against the Companies, or relating to the real
property currently or formerly owned, leased or operated by the Companies or
relating to the operations of the Companies, and there are no actions,
activities, circumstances, conditions, events or incidents that could form the
basis of such an Environmental Claim; and
          (5) No person with an indemnity or contribution obligation to the
Companies relating to compliance with or liability under Environmental Law is in
default with respect to such obligation.
          (b) Except as set forth in Schedule 3.20:
          (1) No Company is obligated to perform any action or otherwise incur
any expense under Environmental Law pursuant to any order, decree, judgment or
agreement by which it is bound or has assumed by contract or agreement, and no

-56-



--------------------------------------------------------------------------------



 



Company is conducting or financing any Response pursuant to any Environmental
Law with respect to any Real Property or any other location;
          (2) No Real Property or facility owned, operated or leased by the
Companies and, to the knowledge of the Companies, no real property or facility
formerly owned, operated or leased by the Companies or any of their predecessors
in interest is (i) listed or proposed for listing on the National Priorities
List promulgated pursuant to CERCLA or (ii) listed on the Comprehensive
Environmental Response, Compensation and Liability Information System
promulgated pursuant to CERCLA or (iii) included on any similar list maintained
by any Governmental Authority including, without limitation, any such list
relating to petroleum;
          (3) No Lien has been recorded or, to the knowledge of any Company,
threatened under any Environmental Law with respect to any Real Property or
assets of the Companies;
          (4) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other Environmental Law; and
          (5) The Companies have made available to Lenders all material records
and files in the possession, custody or control of, or otherwise reasonably
available to, the Companies concerning compliance with or liability under
Environmental Law including, without limitation, those concerning the existence
of Hazardous Material at real property or facilities currently or formerly
owned, operated, leased or used by the Companies, in each case where any such
records or files reflect or relate to any non-compliance or liability that
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.
     Section 3.21 Insurance. Schedule 3.21 sets forth a true, complete and
correct description of all insurance maintained by each Company as of the
Closing Date. As of each such date, such insurance is in full force and effect
and all premiums have been duly paid. Each Company has insurance in such amounts
and covering such risks and liabilities as are in accordance with normal
industry practice.
     Section 3.22 Security Documents. The Security Agreement is effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties,
a legal, valid and enforceable security interest in and Lien on the Security
Agreement Collateral and, when (i) financing statements and other filings in
appropriate form are filed in the offices specified on Schedule 3.3 to the
Security Agreement and (ii) upon the taking of possession or control by the
Collateral Agent of the Security Agreement Collateral with respect to which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
possession or control by the Collateral Agent is required by each Security
Agreement), the Lien created by the Security Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the grantors thereunder in

-57-



--------------------------------------------------------------------------------



 



the Security Agreement Collateral (other than such Security Agreement Collateral
in which a security interest cannot be perfected under the UCC as in effect at
the relevant time in the relevant jurisdiction), in each case subject to no
Liens other than Permitted Liens.
          (a) When the Security Agreement or a short form thereof is filed in
the United States Patent and Trademark Office and the United States Copyright
Office, the Lien created by such Security Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the grantors thereunder in the Intellectual Property Collateral (as defined in
such Security Agreement), in each case subject to no Liens other than Permitted
Liens.
          (b) Each Security Document delivered pursuant to Sections 5.10 and
5.11 will, upon execution and delivery thereof, be effective to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in and Lien on all of the Loan Parties’ right,
title and interest in and to the Collateral thereunder, and when all appropriate
filings or recordings are made in the appropriate offices as may be required
under applicable law, such Security Document will constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such Collateral, in each case subject to no Liens other than the
applicable Permitted Liens.
     Section 3.23 No Material Adverse Effect. Since December 31, 2009, there has
been no event, change or occurrence that, individually or in the aggregate, has
had or could reasonably be expected to result in a Material Adverse Effect.
     Section 3.24 Anti-Terrorism Law.
          (a) No Loan Party and, to the knowledge of the Loan Parties, none of
its Affiliates is in violation of any Requirement of Law relating to terrorism
or money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001 (the “Executive Order”),
and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.
          (b) No Loan Party and to the actual knowledge of the Loan Parties, no
Affiliate or broker or other agent of any Loan Party acting or benefiting in any
capacity in connection with the Loans is any of the following:
          (i) a person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;
          (ii) a person owned or controlled by, or acting for or on behalf of,
any person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
          (iii) a person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

-58-



--------------------------------------------------------------------------------



 



          (iv) a person that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or
          (v) a person that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control (“OFAC”) at its official website or
any replacement website or other replacement official publication of such list.
          (c) No Loan Party and, to the actual knowledge of the Loan Parties, no
broker or other agent of any Loan Party acting in any capacity in connection
with the Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any person
described in paragraph (b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
ARTICLE IV
CONDITIONS TO CREDIT EXTENSIONS
     Section 4.01 Conditions to Initial Credit Extension. The obligation of each
Lender and the Issuing Bank to make the initial Credit Extension shall be
subject to, and to the satisfaction of, each of the conditions precedent set
forth below.
          (a) Loan Documents. All legal matters incident to this Agreement, the
Borrowings and extensions of credit hereunder and the other Loan Documents shall
be satisfactory to the Lenders, to the Issuing Bank and to the Administrative
Agent and there shall have been delivered to the Administrative Agent an
executed counterpart of each of the Loan Documents, including this Agreement and
the Security Agreement, each Note, and each other applicable Loan Document.
          (b) Corporate Documents. The Administrative Agent shall have received:
          (i) a certificate of the Secretary or Assistant Secretary or general
partner of each Loan Party dated the Closing Date and certifying (A) that
attached thereto is a true and complete copy of the certificate or articles of
incorporation or other constitutive documents, including all amendments thereto,
(B) that attached thereto is a true and complete copy of the by laws of such
Loan Party as in effect on the Closing Date and at all times since a date prior
to the date of the resolutions described in clause (C) below, (C) that attached
thereto is a true and complete copy of resolutions duly adopted by the board of
directors of such Loan Party authorizing the execution, delivery and performance
of the Loan Documents to which such person is a party and, in the case of
Borrower, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, and (D) as to
the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Loan Party (together with a certificate

-59-



--------------------------------------------------------------------------------



 



of another officer as to the incumbency and specimen signature of the Secretary
or Assistant Secretary executing the certificate in this clause (i));
          (ii) a certificate as to the good standing of each Loan Party as of a
recent date, from such Secretary of State; and
          (iii) such other documents as the Lenders, the Issuing Bank or the
Administrative Agent may reasonably request.
          (c) Officers’ Certificate. The Administrative Agent shall have
received a certificate, dated the Closing Date and signed by the Chief Executive
Officer or the Chief Financial Officer of Borrower, confirming compliance with
the conditions precedent set forth in paragraphs (b), (c), (d) and (e) of
Section 4.02.
          (d) The Lenders shall be satisfied with the capitalization, the terms
and conditions of any equity arrangements and the corporate or other
organizational structure of the Companies. The Lenders shall be satisfied that
Borrower and its subsidiaries have adequate working capital and capital
expenditure funds and availability.
          (e) Opinions of Counsel. The Administrative Agent shall have received,
on behalf of itself, the other Agent and the Issuing Bank, a favorable written
opinion of Andrews Kurth LLP, special counsel for the Loan Parties, in form and
substance acceptable to the Administrative Agent and the Lenders.
          (f) Solvency Certificate and Transaction Structure.
          (i) The Original Lenders shall have received all other reports and
opinions of appraisers, consultants or other advisors retained by it to review
the business, operation or condition of Borrower and its Subsidiaries giving
effect to the Transactions, and shall be satisfied with such reports and
opinions.
          (ii) The Administrative Agent shall have received a solvency
certificate in form and substance acceptable to the Administrative Agent and the
Lenders, dated the Closing Date and signed by the Chief Financial Officer of
Borrower and an equivalent officer for each other Material Loan Party.
          (iii) The Lenders shall have reviewed, and be satisfied with, the
ownership, corporate, legal, tax, management and capital structure of Borrower
and its Subsidiaries (after giving effect to the Transactions) and any
securities issued, and any indemnities, employment and other arrangements
entered into, in connection with the Transactions.
          (g) Requirements of Law. The Lenders shall be satisfied that the
Transactions shall be in full compliance with all material Requirements of Law,
including without limitation Regulations T, U and X of the Board. The Lenders
shall have received satisfactory evidence of compliance with all applicable
Requirements of Law, including all applicable environmental laws and
regulations.

-60-



--------------------------------------------------------------------------------



 



          (h) Consents. The Lenders shall be satisfied that all requisite
Governmental Authorities and third parties shall have approved or consented to
the Transactions, and there shall be no governmental or judicial action, actual
or threatened, that has or would have, singly or in the aggregate, a reasonable
likelihood of restraining, preventing or imposing burdensome conditions on the
Transactions or the other transactions contemplated hereby.
          (i) Litigation. There shall be no litigation, public or private, or
administrative proceedings, governmental investigation or other legal or
regulatory developments, actual or threatened, that, singly or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, or could
materially and adversely affect the ability of Borrower and the Subsidiaries to
fully and timely perform their respective obligations under the Transaction
Documents, or the ability of the parties to consummate the financings
contemplated hereby or the other Transactions.
          (j) Fees. The Administrative Agent shall have received all Fees and
other amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced, reimbursement or payment of all out of pocket expenses
(including the legal fees and expenses of Bracewell & Giuliani LLP, special
counsel to the Agents, and the fees and expenses of any local counsel,
appraisers, consultants and other advisors) required to be reimbursed or paid by
Borrower hereunder or under any other Loan Document.
          (k) Personal Property Requirements. The Collateral Agent shall have
received:
          (i) UCC financing statements in appropriate form for filing under the
UCC and such other documents under applicable Requirements of Law in each
jurisdiction as may be necessary or appropriate or, in the opinion of the
Collateral Agent, desirable to perfect the Liens created, or purported to be
created, by the Security Documents;
          (ii) certified copies of UCC, tax and judgment lien searches,
bankruptcy and pending lawsuit searches or equivalent reports or searches,
listing all effective financing statements, lien notices or comparable documents
that name any Loan Party as debtor and that are filed in those state and county
jurisdictions in which any property of any Loan Party is located and the state
and county jurisdictions in which any Loan Party is organized or maintains its
principal place of business, none of which encumber the Collateral covered or
intended to be covered by the Security Documents (other than those relating to
Liens acceptable to the Collateral Agent);
          (iii) evidence acceptable to the Collateral Agent of payment by the
Loan Parties (or acceptable arrangements therefor) of all applicable recording
taxes, fees, charges, costs and expenses required for the recording of the
Security Documents; and
          (iv) evidence acceptable to the Collateral Agent that notice has been
provided by the Borrower to the Trustee pursuant to Section 6.06 of the Senior
Secured Notes Security Agreement, in form and substance acceptable to the
Administrative Agent.

-61-



--------------------------------------------------------------------------------



 



          (l) Insurance. The Administrative Agent shall have received a copy of,
or a certificate as to coverage under, the insurance policies required by
Section 5.04 and the applicable provisions of the Security Documents, in form
and substance satisfactory to the Administrative Agent.
          (m) Money Market Account. The Borrower shall have established a money
market account with the Administrative Agent with an initial deposit of not less
than $25.0 million.
     Section 4.02 Conditions to All Credit Extensions. The obligation of each
Lender and the Issuing Bank to make any Credit Extension shall be subject to,
and to the satisfaction of, each of the conditions precedent set forth below.
          (a) Notice. The Administrative Agent shall have received a Borrowing
Request as required by Section 2.03 (or such notice shall have been deemed given
in accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, amendment, extension or renewal of a Letter of Credit, the Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance, amendment, extension or renewal of such Letter of Credit as required
by Section 2.16(b).
          (b) No Default. Borrower and each other Loan Party shall be in
compliance in all material respects with all the terms and provisions set forth
herein and in each other Loan Document on its part to be observed or performed,
and, at the time of and immediately after such Credit Extension, no Default
shall have occurred and be continuing on such date or after giving effect to the
Credit Extension requested to be made on such date.
          (c) Representations and Warranties. Each of the representations and
warranties made by any Loan Party set forth in Article III hereof or in any
other Loan Document shall be true and correct in all material respects (except
that any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of the date of such Credit Extension with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date.
          (d) No Material Adverse Effect. There has been no event, condition
and/or contingency that has had or is reasonably likely to have a Material
Adverse Effect.
          (e) No Legal Bar. No order, judgment or decree of any Governmental
Authority shall purport to restrain any Lender from making any Loans to be made
by it. No injunction or other restraining order shall have been issued, shall be
pending or noticed with respect to any action, suit or proceeding seeking to
enjoin or otherwise prevent the consummation of, or to recover any damages or
obtain relief as a result of, the transactions contemplated by this Agreement or
the making of Loans hereunder.
     Each of the delivery of a Borrowing Request or notice requesting the
issuance, amendment, extension or renewal of a Letter of Credit and the
acceptance by Borrower of the proceeds of such Credit Extension shall constitute
a representation and warranty by Borrower and each other Loan Party that on the
date of such Credit Extension (both immediately before

-62-



--------------------------------------------------------------------------------



 



and after giving effect to such Credit Extension and the application of the
proceeds thereof) the conditions contained in this Section 4.02 have been
satisfied. Borrower shall provide such information (including calculations in
reasonable detail of the covenants in Section 6.08) as the Administrative Agent
may reasonably request to confirm that the conditions in this Section 4.02 have
been satisfied.
ARTICLE V
AFFIRMATIVE COVENANTS
     Each Loan Party covenants and agrees with each Lender that so long as this
Agreement shall remain in effect (except for provisions which by their terms
survive termination, such as indemnification provisions) and until the
Commitments have been terminated and the principal of and interest on each Loan,
all Fees and all other expenses or amounts payable under any Loan Document shall
have been paid in full and all Letters of Credit have been canceled or have
expired or been fully cash collateralized and all amounts drawn thereunder have
been reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, each Loan Party will, and will cause each of its Subsidiaries to:
     Section 5.01 Financial Statements, Reports, etc. Borrower will furnish to
the Administrative Agent and each Lender:
          (a) Annual Reports. Within 120 days after the end of each fiscal year,
(i) the consolidated balance sheet of Borrower and its Subsidiaries as of the
end of such fiscal year and related consolidated statements of income, cash
flows and stockholders’ equity for such fiscal year, and notes thereto, all
prepared in accordance with Regulation S-X under the Securities Act and
accompanied by an opinion of KPMG LLP or other independent public accountants of
recognized national standing satisfactory to the Administrative Agent (which
opinion shall not be qualified as to scope or contain any going concern or other
qualification), stating that such financial statements fairly present, in all
material respects, the consolidated financial condition, results of operations,
cash flows and changes in stockholders’ equity of the Consolidated Companies as
of the end of and for such fiscal year in accordance with GAAP consistently
applied, (ii) a management report in a form reasonably satisfactory to the
Administrative Agent setting forth, on a consolidated basis, the financial
condition, results of operations and cash flows of the Consolidated Companies as
of the end of and for such fiscal year, as compared to the Consolidated
Companies’ budgeted financial conditions, results of operations and cash flows,
and (iii) a management’s discussion and analysis of the financial condition and
results of operations for such fiscal year, as compared to the previous fiscal
year;
          (b) Quarterly Reports. Within 45 days after the end of each of the
first three fiscal quarters of each fiscal year, (i) the consolidated balance
sheet of Borrower and its Subsidiaries as of the end of such fiscal quarter and
related consolidated statements of income and cash flows for such fiscal quarter
and for the then elapsed portion of the fiscal year, in comparative form with
the consolidated statements of income and cash flows for the comparable periods
in the previous fiscal year, all prepared in accordance with Regulation S-X
under the Securities Act and accompanied by a certificate of a Financial Officer
stating that such financial statements fairly present, in all material respects,
the consolidated financial condition, results of operations and cash flows of
the Consolidated Companies as of the date and for the periods

-63-



--------------------------------------------------------------------------------



 



specified in accordance with GAAP consistently applied, and on a basis
consistent with audited financial statements referred to in clause (a) if this
Section, subject to normal year end audit adjustments, and (ii) a management’s
discussion and analysis of the financial condition and results of operations for
such fiscal quarter and the then elapsed portion of the fiscal year, as compared
to the comparable periods in the previous fiscal year;
          (c) Financial Officer’s Certificate. (i) Concurrently with any
delivery of financial statements under paragraph (a) or (b) above, a Compliance
Certificate of a Financial Officer certifying that no Default has occurred and
is continuing or, if such a Default has occurred and is continuing, specifying
the nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto; (ii) concurrently with any delivery of financial
statements under subparagraph (a) or (b) above, a certificate of a Financial
Officer setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the covenants contained in
Section 6.08; and (iii) in the case of paragraph (a) above, a report of the
accounting firm opining on or certifying such financial statements stating that
in the course of its regular audit of the financial statements of Borrower and
its Subsidiaries, which audit was conducted in accordance with GAAP, such
accounting firm obtained no knowledge that any Default has occurred or, if in
the opinion of such accounting firm such a Default has occurred, specifying the
nature and extent thereof;
          (d) Public Reports. Promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements and other materials
filed by any Company with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed to holders
of its Indebtedness pursuant to the terms of the documentation governing such
Indebtedness (or any trustee, agent or other representative therefor), as the
case may be;
          (e) Management Letters. Promptly after the receipt thereof by any
Company, a copy of any “management letter” received by any such person from its
certified public accountants and the management’s responses thereto;
          (f) Budgets. No later than 90 days after the end of each fiscal year
of Borrower and its Subsidiaries, a budget in form consistent with the
historical practice of the Borrower or such other form or is reasonably
satisfactory to the Administrative Agent (including budgeted statements of
income, balance sheets and statements of cash flow of the Consolidated
Companies) for each fiscal quarter of such fiscal year prepared in detail and on
a consolidated basis, with appropriate presentation and discussion of the
principal assumptions upon which such budgets are based, accompanied by the
statement of a Financial Officer of Borrower to the effect that such assumptions
are reasonable;
          (g) Annual Meetings with Lenders. Within 120 days after the close of
each fiscal year of Borrower shall, at the request of the Administrative Agent
or Required Lenders, hold a meeting (at a mutually agreeable location and time)
with all Lenders who choose to attend such meeting at which meeting shall be
reviewed the financial results of the previous fiscal year and the financial
condition of the Companies and the budgets presented for the current fiscal year
of the Companies; and

-64-



--------------------------------------------------------------------------------



 



          (h) Other Information. Promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of any Company, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.
     Section 5.02 Litigation and Other Notices. Furnish to the Administrative
Agent and each Lender prompt written notice of the following:
          (a) (i) any Default or (ii) any default or event of default (however
defined) under the Senior Notes Indenture, the Senior Secured Notes Indenture,
or the Senior Secured Notes Security Agreement;
          (b) the filing or commencement of, or any threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity by or before any Governmental Authority, (i) against
any Company or any Affiliate thereof that could reasonably be expected to result
in a Material Adverse Effect or (ii) with respect to any Loan Document;
          (c) any development that has resulted in, or could reasonably be
expected to result in a Material Adverse Effect;
          (d) (i) the incurrence of any material Lien (other than Permitted
Liens) on, or claim asserted against any of the Collateral or (ii) the
occurrence of any other event which could materially affect the value of the
Collateral.
     Section 5.03 Existence; Businesses and Properties.
          (a) Do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its and its Subsidiaries legal existence, except
as otherwise expressly permitted under Section 6.05 except, in the case of any
Subsidiary where the failure to perform such obligations, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
          (b) Do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; maintain and operate such business in
substantially the manner in which it is presently conducted and operated; comply
with all applicable Requirements of Law (including any and all zoning, building,
Environmental Law, ordinance, code or approval or any building permits or any
restrictions of record or agreements affecting the Real Property) and decrees
and orders of any Governmental Authority, whether now in effect or hereafter
enacted, except where the failure to comply, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect; pay and
perform its obligations under all Leases except where the failure to pay and
perform, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect; pay and perform its obligations under all
Loan Documents; and at all times maintain and preserve all property material to
the conduct of such business and keep such property in good repair, working
order and condition and from time to time make, or cause to be made, all needful
and proper repairs, renewals, additions, improvements and replacements

-65-



--------------------------------------------------------------------------------



 



thereto necessary in order that the business carried on in connection therewith
may be properly conducted in the ordinary course at all times; provided that
nothing in this Section 5.03(b) shall prevent (i) sales of assets,
consolidations or mergers by or involving any Company in accordance with
Section 6.05; (ii) the withdrawal by any Company of its qualification as a
foreign corporation in any jurisdiction where such withdrawal, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect; or (iii) the abandonment by any Company of any rights,
franchises, licenses, trademarks, trade names, copyrights or patents that such
person reasonably determines are not useful to its business.
     Section 5.04 Insurance.
          (a) Maintain insurance with responsible carriers against such risks
and in such amounts, and with such deductibles, retentions, self-insured amounts
and co-insurance provisions, as are customary with companies in the same or
similar businesses operating in the same or similar locations, including
property and casualty loss, workers’ compensation and interruption of business
insurance; and maintain such other insurance as may be required by law.
          (b) All such insurance shall (i) provide that no cancellation,
material reduction in amount or material change in coverage thereof shall be
effective until at least 30 days after receipt by the Collateral Agent of
written notice thereof, (ii) name the Collateral Agent as mortgagee (in the case
of property insurance with respect to the Collateral) or additional insured (in
the case of liability insurance) or loss payee (in the case of casualty
insurance with respect to the Collateral), as applicable, (iii) if reasonably
requested by the Collateral Agent, include a breach of warranty clause.
          (c) Notify the Administrative Agent and the Collateral Agent
immediately whenever any separate insurance concurrent in form or contributing
in the event of loss with that required to be maintained under this Section 5.04
is taken out by any Company; and promptly deliver to the Administrative Agent
and the Collateral Agent a duplicate original copy of such policy or policies.
          (d) Deliver to the Administrative Agent and the Collateral Agent and
the Lenders a report of a reputable insurance broker with respect to such
insurance and such supplemental reports with respect thereto as the
Administrative Agent or the Collateral Agent may from time to time reasonably
request.
     Section 5.05 Obligations and Taxes.
          (a) Pay its Indebtedness and other obligations promptly and in
accordance with their terms and pay and discharge promptly when due all Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
delinquent or in default, as well as all lawful claims for labor, materials and
supplies or otherwise that, if unpaid, might give rise to a Lien other than a
Permitted Lien upon such properties or any part thereof; provided that such
payment and discharge shall not be required with respect to any such Tax,
assessment, charge, levy or claim so long as the validity or amount thereof
shall be contested in good faith by appropriate proceedings properly instituted
and diligently conducted and the applicable Company shall have

-66-



--------------------------------------------------------------------------------



 



set aside on its books adequate reserves with respect thereto in accordance with
GAAP and such contest operates to suspend collection of the contested
obligation, Tax, assessment or charge and enforcement of a Lien other than a
Permitted Lien.
          (b) Timely and correctly file all material Tax Returns required to be
filed by it.
     Section 5.06 Employee Benefits. Comply in all material respects with the
applicable provisions of ERISA and the Code and (b) furnish to the
Administrative Agent (x) as soon as possible after, and in any event within
10 days after any Responsible Officer of the Companies or their ERISA Affiliates
or any ERISA Affiliate knows or has reason to know that, any ERISA Event has
occurred that, alone or together with any other ERISA Event, could reasonably be
expected to result in a Material Adverse Effect, a statement of a Financial
Officer of Borrower setting forth details as to such ERISA Event and the action,
if any, that the Companies propose to take with respect thereto, and (y) upon
request by the Administrative Agent, copies of: (i) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by any Company or any
ERISA Affiliate with the Internal Revenue Service with respect to each Plan;
(ii) the most recent actuarial valuation report for each Plan; (iii) all notices
received by any Company or any ERISA Affiliate from a Multiemployer Plan sponsor
or any governmental agency concerning an ERISA Event; and (iv) such other
documents or governmental reports or filings relating to any Plan (or employee
benefit plan sponsored or contributed to by any Company) as the Administrative
Agent shall reasonably request.
     Section 5.07 Maintaining Records; Access to Properties and Inspections.
Keep proper books of record and account in which full, true and correct entries
in conformity with GAAP and all Requirements of Law are made of all dealings and
transactions in relation to its business and activities. Each Company will
permit any representatives designated by the Administrative Agent or any Lender
to visit and inspect the financial records and the property of such Company at
reasonable times and as often as reasonably requested and to make extracts from
and copies of such financial records, and permit any representatives designated
by the Administrative Agent or any Lender to discuss the affairs, finances and
condition of any Company with the officers thereof and, after reasonable notice
to such Company, the independent accountants therefor; provided, however, that
when an Event of Default exists, the Administrative Agent and any Lender (or any
of their respective representatives) may do any of the foregoing at the expense
of the Borrower at any time during normal business hours and without advance
notice. Without limiting the foregoing, each Company will permit any
representatives designated by the Administrative Agent or any Lender, from time
to time, during reasonable business hours upon reasonable notice, to conduct
field exams (no more than two times during any calendar year) and/or appraisals
of its assets; provided, however, that when an Event of Default exists, the
Administrative Agent and any Lender (or any of their respective representatives)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.
     Section 5.08 Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes set forth in Section 3.14.

-67-



--------------------------------------------------------------------------------



 



     Section 5.09 Compliance with Environmental Laws; Environmental Reports.
          (a) Except to the extent that the failure to do so could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, (i) comply, and cause all lessees and other persons occupying
Real Property owned, operated or leased by any Company to comply, in all
material respects with all Environmental Laws and Environmental Permits
applicable to its operations and Real Property; obtain and renew all material
Environmental Permits applicable to its operations and Real Property; and
conduct any Response in accordance with Environmental Laws; provided that no
Company shall be required to undertake any Response to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such circumstances
in accordance with GAAP.
          (b) If a Default caused by reason of a breach of Section 3.20 or
Section 5.09(a) shall have occurred and be continuing for more than 20 days
without the Companies commencing activities reasonably likely to cure such
Default, at the written request of the Required Lenders through the
Administrative Agent, provide to the Lenders within 45 days after such request,
at the expense of Borrower, an environmental assessment report regarding the
matters which are the subject of such Default, including where appropriate, any
soil and/or groundwater sampling, prepared by an environmental consulting firm
and in the form and substance reasonably acceptable to the Administrative Agent
and indicating the presence or absence of Hazardous Materials and the estimated
cost of any compliance or Response to address them.
     Section 5.10 Additional Collateral; Additional Guarantors.
          (a) Subject to this Section 5.10, with respect to any property
acquired on or after the date hereof by Borrower or any other Loan Party that is
intended to be subject to the Lien created by any of the Security Documents but
is not so subject (but, in any event, excluding any property described in
paragraph (b) of this subsection) promptly (and in any event within 30 days
after the acquisition thereof: (i) execute and deliver to the Administrative
Agent and the Collateral Agent such amendments or supplements to the relevant
Security Documents or such other documents as the Administrative Agent or the
Collateral Agent shall deem necessary or advisable to grant to the Collateral
Agent, for its benefit and for the benefit of the other Secured Parties, a Lien
on such property subject to no Liens other than Permitted Liens, and (ii) take
all actions necessary to cause such Lien to be duly perfected to the extent
required by such Security Document in accordance with all applicable
Requirements of Law, including, without limitation, the filing of financing
statements in such jurisdictions as may be reasonably requested by the
Administrative Agent. Borrower shall otherwise take such actions and execute
and/or deliver to the Collateral Agent such documents as the Administrative
Agent or the Collateral Agent shall require to confirm the validity, perfection
and priority of the Lien of the Security Documents against such after acquired
properties or assets.
          (b) With respect to any person that is or becomes a Wholly Owned
Subsidiary (other than any Non Guarantor Subsidiary, any Foreign Subsidiary that
is not a direct Subsidiary of a Loan Party or any Immaterial Subsidiary),
including any Subsidiary that ceases to be an Immaterial Subsidiary, promptly
(and in any event within 30 days after such person becomes a

-68-



--------------------------------------------------------------------------------



 



Subsidiary provided that with respect to any Foreign Subsidiary of Borrower, in
no event shall more than 66% of the Equity Interests of any Foreign Subsidiary
be subject to any Lien or pledged under any Security Document), together with
undated stock powers or other appropriate instruments of transfer executed and
delivered in blank by a duly authorized officer of such Subsidiary or ceases to
be an Immaterial Subsidiary) cause such new Subsidiary (other than any Non
Guarantor Subsidiary, any Foreign Subsidiary or any Immaterial Subsidiary)
(A) to execute a Joinder Agreement, and (B) to take all actions necessary or
advisable in the opinion of the Administrative Agent or the Collateral Agent to
cause the Lien created by the Security Agreement to be duly perfected to the
extent required by such agreement in accordance with all applicable Requirements
of Law, including, without limitation, the filing of financing statements in
such jurisdictions as may be reasonably requested by the Administrative Agent or
the Collateral Agent.
          (c) If, as of the end of any fiscal quarter, any Wholly Owned
Subsidiaries that were not previously required to be Subsidiary Guarantors
pursuant to Section 6.11 or this Section 5.10 collectively own net assets that
have an aggregate Fair Market Value equal to or greater than 5% of the
Borrower’s Consolidated Tangible Assets, then the Borrower shall cause one or
more of such Subsidiaries to execute a Joinder Agreement(s) such that after
giving effect thereto, the total net assets owned by all such remaining
Non-Guarantor Subsidiaries will have an aggregate Fair Market Value of less than
5% of the Consolidated Tangible Assets of the Borrower.
     Section 5.11 Security Interests; Further Assurances. Promptly, upon the
reasonable request of the Administrative Agent, the Collateral Agent or any
Lender, at Borrower’s expense, execute, acknowledge and deliver, or cause the
execution, acknowledgment and delivery of, and thereafter register, file or
record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Security Documents or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary or desirable for the continued validity,
perfection and priority of the Liens on the Collateral covered thereby superior
to and prior to the rights of all third persons and subject to no other Liens
except as permitted by the applicable Security Document, or obtain any consents,
including, without limitation, landlord or similar lien waivers and consents, as
may be necessary or appropriate in connection therewith. Deliver or cause to be
delivered to the Administrative Agent and the Collateral Agent from time to time
such other documentation, consents, authorizations, approvals and orders in form
and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent as the Administrative Agent and the Collateral Agent shall
reasonably deem necessary to perfect or maintain the Liens on the Collateral
pursuant to the Security Documents. Upon the exercise by the Administrative
Agent, the Collateral Agent or the Lenders of any power, right, privilege or
remedy pursuant to any Loan Document which requires any consent, approval,
registration, qualification or authorization of any Governmental Authority
execute and deliver all applications, certifications, instruments and other
documents and papers that the Administrative Agent, the Collateral Agent or the
Lenders may be so required to obtain.

-69-



--------------------------------------------------------------------------------



 



     Section 5.12 Information Regarding Collateral.
          (a) Furnish to the Administrative Agent and the Collateral Agent
prompt written notice of any change (i) in any Loan Party’s corporate name
(ii) in any Loan Party’s identity or corporate structure, (iii) in any Loan
Party’s Federal Taxpayer Identification Number or (iv) in any Loan Party’s
jurisdiction of organization. Borrower agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the UCC or otherwise that are required in order for the Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral. Borrower also agrees promptly to notify
the Administrative Agent and the Collateral Agent if any material portion of
(y) the Collateral or (z) its property is subject to a Casualty Event.
     Section 5.13 Agreements with Respect to Deposit Accounts.
          (a) On or before December 28, 2010, transfer funds from deposit and/or
treasury accounts comprising at least 10% of the funds then held in the Loan
Parties’ deposit and/or treasury accounts to deposit and/or treasury accounts
established with Capital One, National Association; provided that the
maintenance and similar fees charged by Capital One, National Association, with
respect to such accounts do not exceed the maintenance and similar fees charged
by the depository institution(s) with which the Company’s deposit and/or
treasury accounts are currently maintained. Thereafter, the Loan Parties shall
maintain deposit and/or treasury accounts with Capital One, National
Association, containing at least 10% of the funds at any time held in the Loan
Parties’ deposit and/or treasury accounts; provided that the maintenance and
similar fees charged by Capital One, National Association, with respect to such
accounts do not exceed the maintenance and similar fees charged by the
depository institution(s) with which the Company’s other deposit and/or treasury
accounts are then held. The determination of whether fees charged by Capital
One, National Association, exceed those charged by other applicable depository
institutions shall be made on an overall basis for all such fees, and not on the
basis of any single fee.
          (b) The Borrower shall maintain a balance of at least $25.0 million in
the money market account established pursuant to Section 4.01(m).
          (c) The Loan Parties shall use commercially reasonable efforts to
cause proceeds of Receivables to be paid to and deposited in deposit accounts
subject to control agreements in favor of the Administrative Agent or maintained
with a Lender.
     Section 5.14 Post-Closing. On or before the applicable delivery date set
forth below, deliver, or cause to be delivered, the items set forth below, each
in form and substance reasonably satisfactory to the Agents and, if applicable,
fully executed:
          (a) On or before October 13, 2010, a deposit account control agreement
with respect to each deposit account listed on Schedule 4.6 of the Security
Agreement;
          (b) On or before October 28, 2010, endorsements of, or other
amendments to, the certificate of insurance provided pursuant to Section 4.01(l)
to include a “standard” lender’s loss payable endorsement and to name the
Collateral Agent as additional insured with regard to the Collateral;

-70-



--------------------------------------------------------------------------------



 



          (c) On or before October 28, 2010, evidence of termination of the
financing statements set forth on Schedule 6.02(c) naming Wells Fargo Bank, N.A.
as secured party; and
          (d) On or before October 28, 2010, a Landlord’s Agreement with respect
to each Real Property set forth on Schedule 5.14(d).
ARTICLE VI
NEGATIVE COVENANTS
     Each Loan Party covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (except for provisions which by their terms
survive termination, such as indemnification provisions) and until the
Commitments have been terminated and the principal of and interest on each Loan,
all Fees and all other expenses or amounts payable under any Loan Document have
been paid in full and all Letters of Credit have been canceled or have expired
or been fully cash collateralized and all amounts drawn thereunder have been
reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, no Loan Party will, nor will they cause or permit any Subsidiaries to:
     Section 6.01 Indebtedness. Incur, create, assume or permit to exist,
directly or indirectly, any Indebtedness, except:
          (a) Indebtedness incurred pursuant to this Agreement and the other
Loan Documents;
          (b) (i) Indebtedness actually outstanding on the Closing Date and
listed on Schedule 6.01(b) or (ii) refinancings or renewals thereof; provided
that (A) any such refinancing Indebtedness is in an aggregate principal amount
not greater than the aggregate principal amount of the Indebtedness being
renewed or refinanced, plus the amount of any premiums required to be paid
thereon and fees and expenses associated therewith, (B) such refinancing
Indebtedness has a later or equal final maturity and longer or equal weighted
average life than the Indebtedness being renewed or refinanced and (C) the
covenants, events of default subordination and other provisions thereof
(including any guarantees thereof) shall be, in the aggregate, no less favorable
to the Lenders than those contained in the Indebtedness being renewed or
refinanced and provided further that the Indebtedness listed on Schedule 6.01(b)
owing to UBS AG Stamford Branch shall not be permitted to remain in existence
after December 31, 2010 and such Indebtedness may not be refinanced or renewed;
          (c) Indebtedness of any Company under such non-speculative Interest
Rate Agreements which may be entered into from time to time by any Company and
which such Company in good faith believes will provide benefits or protection
with respect to Indebtedness then outstanding, and permitted to remain
outstanding, pursuant to the other provisions of this Section 6.01;
          (d) Indebtedness under Hedging Agreements (other than Interest Rate
Agreements) entered into from time to time by any Company in accordance with
Section 6.04(c);
          (e) intercompany Indebtedness of the Companies outstanding to the
extent permitted by Sections 6.04(d) and (h);

-71-



--------------------------------------------------------------------------------



 



          (f) Indebtedness in respect of Purchase Money Obligations and Capital
Lease Obligations and refinancings or renewals thereof, in an aggregate amount
not to exceed the greater of (i) $50.0 million or (ii) 15% of Consolidated
Tangible Assets at any time outstanding;
          (g) Indebtedness in respect of workers’ compensation claims, self
insurance obligations, performance bonds, surety appeal or similar bonds and
completion guarantees provided by a Company in the ordinary course of its
business;
          (h) Indebtedness in respect of (i) self-insurance obligations or
completion, bid, performance, appeal or surety bonds issued for the account of
the Borrower or any Wholly Owned Subsidiary in the ordinary course of business,
including guarantees or obligations of the Borrower or any Wholly Owned
Subsidiary with respect to letters of credit supporting such self-insurance,
completion, bid, performance, appeal or surety obligations (in each case other
than for an obligation for money borrowed) or (ii) obligations represented by
letters of credit for the account of the Borrower or any Wholly Owned
Subsidiary, as the case may be, in order to provide security for workers’
compensation claims;
          (i) Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business; provided, however, that such Indebtedness is
extinguished within five (5) Business Days of incurrence;
          (j) Indebtedness arising in connection with endorsement of instruments
for deposit in the ordinary course of business;
          (k) indemnification, adjustment of purchase price, earn-out or similar
obligations (including without limitation any Earn Out Obligations), in each
case, incurred or assumed in connection with the Permitted Acquisition or
disposition of any business or assets of the Borrower or any Wholly Owned
Subsidiary or Equity Interests of a Wholly Owned Subsidiary, other than
guarantees of Indebtedness incurred by any person acquiring all or any portion
of such business, assets or Equity Interests for the purpose of financing or in
contemplation of any such Permitted Acquisition; provided that (i) any amount of
such obligations included on the face of the balance sheet of the Borrower or
any Wholly Owned Subsidiary shall not be permitted under this clause (k) and
(ii) in the case of a disposition, the maximum aggregate liability in respect of
all such obligations outstanding under this clause (k) shall at no time exceed
the gross proceeds actually received by the Borrower and the Wholly Owned
Subsidiaries in connection with such disposition;
          (l) Contingent Obligations of any Loan Party in respect of
Indebtedness otherwise permitted under this Section 6.01 and to the extent
permitted by Sections 6.04(d) and (h);
          (m) other unsecured Indebtedness of the Companies not to exceed
$40.0 million in aggregate principal amount at any time outstanding; and
          (n) Acquired Indebtedness not to exceed $20.0 million in aggregate
principal amount at any time outstanding.

-72-



--------------------------------------------------------------------------------



 



     Section 6.02 Liens. Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except (the
“Permitted Liens”):
          (a) inchoate Liens for taxes, assessments or governmental charges or
levies not yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which are being contested in good faith by
appropriate proceedings properly instituted and diligently conducted for which
adequate reserves have been established in accordance with GAAP;
          (b) Liens in respect of property of any Company imposed by law, which
were incurred in the ordinary course of business and do not secure Indebtedness
for borrowed money, such as carriers’, warehousemen’s, materialmen’s,
landlords’, workmen’s, suppliers’, repairmen’s and mechanics’ Liens and other
similar Liens arising in the ordinary course of business, and (i) which do not
in the aggregate materially detract from the value of the property of the
Companies, taken as a whole, and do not materially impair the use thereof in the
operation of the business of the Companies, taken as a whole and (ii) which are
being contested in good faith by appropriate proceedings properly instituted and
diligently conducted for which adequate reserves have been established in
accordance with GAAP;
          (c) Liens in existence on the Closing Date and set forth on
Schedule 6.02(c) and Liens to secure refinancings of the Indebtedness secured
thereby to the extent such refinancing is permitted under Section 6.01(b), in
each case, provided that (i) the aggregate principal amount of the Indebtedness,
if any, secured by such Liens does not increase; and (ii) such Liens do not
encumber any Collateral and do not encumber any property other than the property
subject thereto on the date hereof and provided further that (y) the financing
statements set forth on Schedule 6.02(c) naming Wells Fargo Bank, N.A. as
secured party shall not be permitted to remain in existence after October 28,
2010 and the cash deposits set forth on Schedule 6.02(c) securing Indebtedness
owing to UBS AG Stamford Branch shall not be permitted to remain in existence
after December 31, 2010 and (z) such Liens and any Indebtedness secured thereby
may not be refinanced or renewed;
          (d) easements, rights of way, restrictions (including zoning
restrictions), covenants, encroachments, protrusions and other similar charges
or encumbrances, and minor title deficiencies on or with respect to any Real
Property, in each case whether now or hereafter in existence, not (i) securing
Indebtedness, (ii) individually or in the aggregate materially impairing the
value or marketability of such Real Property and (iii) individually or in the
aggregate materially interfering with the conduct of the business of the
Companies at such Real Property;
          (e) Liens arising out of judgments or awards not resulting in a
Default or an Event of Default;
          (f) Liens (other than any Lien imposed by ERISA) (i) imposed by law or
deposits made in connection therewith in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, (ii) incurred in the ordinary course of business to secure the
performance of tenders, statutory obligations

-73-



--------------------------------------------------------------------------------



 



(other than excise taxes), surety, stay, customs and appeal bonds, statutory
bonds, bids, leases, government contracts, trade contracts, performance and
return of money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money) or (iii) arising by virtue of deposits made
in the ordinary course of business to secure liability for premiums to insurance
carriers; provided that (w) with respect to clauses (i), (ii) and (iii) hereof,
such Liens are for amounts not yet due and payable or delinquent or, to the
extent such amounts are so due and payable, such amounts are being contested in
good faith by appropriate proceedings properly instituted and diligently
conducted for which adequate reserves have been established in accordance with
GAAP;
          (g) Leases with respect to the assets or properties of any Company, in
each case entered into in the ordinary course of such Company’s business so long
as such Leases are subordinate in all respects to the Liens granted and
evidenced by the Security Documents and do not, individually or in the
aggregate, (i) interfere in any material respect with the ordinary conduct of
the business of any Company or (ii) materially impair the use (for its intended
purposes) or the value of the property subject thereto;
          (h) Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by any
Company in the ordinary course of business in accordance with the past practices
of such Company;
          (i) Liens arising pursuant to Purchase Money Obligations or Capital
Lease Obligations incurred pursuant to Section 6.01(f); provided that (i) the
Indebtedness secured by any such Lien (including refinancings thereof) does not
exceed 100% of the cost of the property being acquired or leased at the time of
the incurrence of such Indebtedness and (ii) any such Liens attach only to the
property being financed pursuant to such Purchase Money Obligations or Capital
Lease Obligations and do not encumber any other property of any Company;
          (j) bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by any Company, in each case granted in the ordinary course
of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to cash management
and operating account arrangements, including those involving pooled accounts
and netting arrangements; provided that in no case shall any such Liens secure
(either directly or indirectly) the repayment of any Indebtedness;
          (k) Liens securing Acquired Indebtedness permitted under
Section 6.01(n) on property of a person existing at the time such person is
acquired or merged with or into or consolidated with any Company (and not
created in anticipation or contemplation thereof); provided that such Liens do
not extend to property not subject to such Liens at the time of acquisition
(other than improvements thereon) and are no more favorable to the lienholders
than the existing Lien;
          (l) Liens granted pursuant to the Security Documents;

-74-



--------------------------------------------------------------------------------



 



          (m) licenses of Intellectual Property granted by any Company in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of the business of such Company;
          (n) other Liens incurred in the ordinary course of business of any
Company with respect to obligations (other than Indebtedness) that do not in the
aggregate exceed the greater of (i) $15.0 million or (ii) 3% of Consolidated
Tangible Assets at any time outstanding;
          (o) Liens of franchisors arising in the ordinary course of business
not securing Indebtedness;
          (p) Liens in favor of the Trustee as provided for in the Senior
Secured Notes Indenture on money or property held or collected by the Trustee in
its capacity as Trustee; and
          (q) the filing of financing statements solely as a precautionary
measure in connection with operating leases or consignment of goods.
     Section 6.03 Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (i) the sale of such property is
permitted by Section 6.05 and (ii) any Liens arising in connection with its use
of such property are permitted by Section 6.02.
     Section 6.04 Investment, Loan and Advances. Directly or indirectly, lend
money or credit or make advances to any person, guaranty the obligations of any
person, or purchase or acquire any stock, obligations or securities of, or any
other interest in, or make any capital contribution to, any other person, or
purchase or own a futures contract or otherwise become liable for the purchase
or sale of currency or other commodities at a future date in the nature of a
futures contract (all of the foregoing, collectively, “ Investments”), except
that the following shall be permitted:
          (a) Investments outstanding on the Closing Date and identified on
Schedule 6.04(a);
          (b) the Companies may (i) acquire and hold accounts receivables owing
to any of them if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary terms, (ii) acquire and
hold cash and Cash Equivalents, (iii) endorse negotiable instruments for
collection in the ordinary course of business or (iv) make lease, utility and
other similar deposits in the ordinary course of business;
          (c) Borrower may enter into Interest Rate Agreements to the extent
permitted by Section 6.01(c) and may enter into and perform its obligations
under Hedging Agreements entered into in the ordinary course of business and so
long as any such Hedging Agreement is not speculative in nature and is
(i) related to income derived from foreign operations of any Company or
otherwise related to purchases permitted hereunder from foreign suppliers or
(ii)

-75-



--------------------------------------------------------------------------------



 



entered into to protect such Companies against fluctuations in the prices of raw
materials used in their businesses;
          (d) any Company may make intercompany loans to any Loan Party and any
Loan Party may make intercompany loans and advances to any other Loan Party;
provided that (i) no Loan Party may make loans to any Foreign Subsidiary or
Non-Guarantor Subsidiary pursuant to this paragraph (d) and (ii) any loans made
by any Foreign Subsidiary or Non-Guarantor Subsidiary to any Loan Party pursuant
to this paragraph (d) shall be subordinated to the obligations of the Loan
Parties pursuant to an intercompany note in substantially the form of Exhibit G;
          (e) Borrower and the Subsidiaries may make loans and advances
(including payroll, travel and entertainment related advances) in the ordinary
course of business to their respective employees (other than any loans or
advances to any director or executive officer (or equivalent thereof) that would
be in violation of Section 402 of the Sarbanes Oxley Act) so long as the
aggregate principal amount thereof at any time outstanding (determined without
regard to any write downs or write offs of such loans and advances) shall not
exceed $50,000 individually and $250,000 in the aggregate outstanding at one
time;
          (f) Borrower and the Subsidiaries may sell or transfer amounts to the
extent permitted by Section 6.05;
          (g) Borrower may establish (i) Wholly Owned Subsidiaries to the extent
permitted by Section 6.12 and (ii) non Wholly Owned Subsidiaries and/or joint
ventures to the extent that Investments in such non Wholly Owned Subsidiaries
and/or joint ventures shall not exceed $20.0 million at any time outstanding,
after taking into account amounts returned in cash (including upon disposition);
          (h) Investments (other than as described in Section 6.04(e)) (i) by
Borrower in any Subsidiary Guarantor, (ii) by any Company in Borrower or any
Subsidiary Guarantor and (iii) by a Subsidiary Guarantor in another Subsidiary
Guarantor;
          (i) Investments in securities of trade creditors or customers in the
ordinary course of business and consistent with such Company’s past practices
that are received in settlement of bona fide disputes or pursuant to any plan of
reorganization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers;
          (j) Investments made by Borrower or any Subsidiary as a result of
consideration received in connection with an Asset Sale made in compliance with
Section 6.05;
          (k) Borrower may make loans to senior management of Borrower and the
Subsidiary Guarantors for purposes of purchasing the capital stock of Borrower
in an aggregate principal amount not to exceed $2.5 million at any one time
outstanding;
          (l) scheduled payments of Earn Out Obligations; and
          (m) other Investments not permitted under clauses (a) through (l)
above in an aggregate amount outstanding at any time, not to exceed $5 million.

-76-



--------------------------------------------------------------------------------



 



     Section 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions.
Wind up, liquidate or dissolve its affairs or enter into any transaction of
merger or consolidation, or convey, sell, lease or otherwise dispose of (or
agree to do any of the foregoing at any future time) all or any part of its
property or assets, or purchase or otherwise acquire (in one or a series of
related transactions) any part of the property or assets of any person (or agree
to do any of the foregoing at any future time), except that:
          (a) (A) purchases or other acquisitions of inventory, materials,
equipment and intangible assets in the ordinary course of business shall be
permitted, (ii) Asset Sales of used, worn out, obsolete or surplus property by
any Company in the ordinary course of business and the abandonment or other
Asset Sale of Intellectual Property that is, in the reasonable judgment of
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Companies taken as a whole shall be permitted,
(iii) the sale, lease or other disposal of any assets, other than Receivables
shall be permitted; provided that the aggregate consideration received in
respect of all Asset Sales pursuant to this clause (a)(iii) shall not exceed
$15.0 million in any fiscal year of Borrower, and (iv) the following shall be
permitted:
     (B) transfers of cash or Cash Equivalents;
     (C) Investments permitted pursuant to Section 4.06 and Dividends permitted
pursuant to Section 6.06;
     (D) the creation of or realization on any Lien permitted under this
Agreement or the Security Documents and any disposition of assets resulting from
the enforcement or foreclosure of any such Lien;
     (E) sales or grants of licenses or sublicenses to use the patents, trade
secrets, know-how and other intellectual property, and licenses, leases or
subleases of other assets, of the Borrower or any Wholly Owned Subsidiary to the
extent not materially interfering with the business of the Borrower and the
Wholly Owned Subsidiaries;
     (F) any sale, lease, conveyance or other disposition of any assets or any
sale or issuance of Equity Interests in each case, made pursuant to an
Investment permitted pursuant to Section 6.04(g)(ii);
     (G) the trade or exchange by the Borrower or any Wholly Owned Subsidiary of
any asset (other than any Receivables) for any other asset or assets; provided,
that the Fair Market Value of the asset or assets received by the Borrower or
any Wholly Owned Subsidiary in such trade or exchange (including any such cash
or Cash Equivalents) is at least equal to the Fair Market Value of the asset or
assets disposed of by the Borrower or any Wholly Owned Subsidiary pursuant to
such trade or exchange; and
     (H) the sale of assets (other than Receivables) owned by Permian Plaza LLC
having in the aggregate a Fair Market Value of not more than $15 million.

-77-



--------------------------------------------------------------------------------



 



          (b) Investments in connection with any such transaction may be made to
the extent permitted by Section 6.04;
          (c) Borrower and the Subsidiaries may sell Cash Equivalents in the
ordinary course of business;
          (d) Borrower and the Subsidiaries may lease (as lessee or lessor) real
or personal property and may guaranty such lease, in each case, in the ordinary
course of business and, in the case of leases of inventory, in accordance with
the applicable Security Documents;
          (e) Borrower and the Subsidiaries may consummate Permitted
Acquisitions;
          (f) any Loan Party may transfer property or lease to or acquire or
lease property from any Loan Party and any Loan Party may be merged into another
Loan Party (as long as such Loan Party is the surviving corporation of such
merger and remains a direct or indirect Wholly Owned Subsidiary of Borrower) or
any other Wholly Owned Subsidiary Guarantor; provided that the Lien on and
security interest in such property granted or to be granted in favor of the
Collateral Agent under the Security Documents shall be maintained or created in
accordance with the provisions of Section 5.10 or Section 5.11, as applicable;
          (g) any Subsidiary may dissolve, liquidate or wind up its affairs at
any time; provided that such dissolution, liquidation or winding up, as
applicable, could not reasonably be expected to have a Material Adverse Effect;
and
          (h) Asset Sales by any Company to any other Company shall be
permitted; provided that such Asset Sale involving a Subsidiary that it is not a
Loan Party be made in compliance with Section 6.05(a).
To the extent the Required Lenders (or all Lenders, as applicable) waive the
provisions of this Section 6.05 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 6.05, such Collateral
(unless sold to a Company) shall be sold free and clear of the Liens created by
the Security Documents, and the Agents shall take all actions deemed appropriate
in order to effect the foregoing.
     Section 6.06 Dividends. Authorize, declare or pay, directly or indirectly,
any Dividends with respect to any Company, except that:
          (a) any Subsidiary of Borrower (i) may pay cash Dividends to Borrower
or any Wholly Owned Subsidiary of Borrower and (ii) if such Subsidiary is not a
Wholly Owned Subsidiary of Borrower, may pay cash Dividends to its shareholders
generally so long as Borrower or its Subsidiary which owns the equity interest
or interests in the Subsidiary paying such Dividends receives at least its
proportionate share thereof (based upon its relative holdings of equity
interests in the Subsidiary paying such Dividends and taking into account the
relative preferences, if any, of the various classes of equity interests in such
Subsidiary); and
          (b) Borrower may pay cash Dividends from time to time, so long as
(x) no (A) Event of Default exists or (B) (on a Pro Forma Basis after giving
effect to payment of such Dividends) Default would result therefrom at the time
of declaration thereof and (y) the amount

-78-



--------------------------------------------------------------------------------



 



of such Dividend, when added to the aggregate amount of all Dividends made after
the Senior Notes Issue Date, does not exceed the sum of (without duplication):
          (i) 50% of Consolidated Net Income for the period (taken as one
accounting period) commencing on the first day of the fiscal quarter in which
the Senior Notes Issue Date occurs to and including the last day of the fiscal
quarter ended immediately prior to the date of such calculation for which
consolidated financial statements are available (or, if such Consolidated Net
Income shall be a deficit, minus 100% of such deficit), plus
          (ii) 100% of (A) (i) the aggregate net cash proceeds and (ii) the Fair
Market Value of (x) marketable securities (other than marketable securities of
Borrower), (y) Equity Interests of a person (other than Borrower or an Affiliate
of Borrower) engaged in a Permitted Business and (z) other assets used in any
Permitted Business, in the case of clauses (i) and (ii), received by Borrower
since the Senior Notes Issue Date as a contribution to its common equity capital
or from the issue or sale of Qualified Capital Stock of Borrower or from the
issue or sale of convertible or exchangeable Disqualified Capital Stock or
convertible or exchangeable debt securities of Borrower that have been converted
into or exchanged for such Qualified Capital Stock (other than Equity Interests
or debt securities sold to a Subsidiary of Borrower), and (B) the aggregate net
cash proceeds, if any, received by Borrower or any of its Restricted
Subsidiaries upon any conversion or exchange described in clause (A) above, plus
          (iii) 100% of (A) the aggregate amount by which Indebtedness of
Borrower or any Restricted Subsidiary is reduced on Borrower’s consolidated
balance sheet upon the conversion or exchange after the Senior Notes Issue Date
of any such Indebtedness into or for Qualified Capital Stock of Borrower and
(B) the aggregate net cash proceeds, if any, received by Borrower or any of its
Restricted Subsidiaries upon any conversion or exchange described in clause (A)
above.
          (c) Notwithstanding the foregoing, the provisions set forth in this
Section 6.06 will not prohibit:
          (i) the redemption or acquisition of any Equity Interests of the
Borrower or any Restricted Subsidiary in exchange for, or out of the proceeds of
the substantially concurrent issuance and sale of, Qualified Capital Stock;
          (ii) the redemption, repurchase or other acquisition or retirement for
value of Equity Interests of the Borrower held by officers, directors or
employees or former officers, directors or employees (or their transferees,
estates or beneficiaries under their estates), either (x) upon any such
individual’s death, disability, retirement, severance or termination of
employment or service or (y) pursuant to any equity subscription agreement,
stock option agreement, stockholders’ agreement or similar agreement; provided,
in any case, that the aggregate cash consideration paid for all such
redemptions, repurchases or other acquisitions or retirements shall not exceed
(A) $5.0 million during any calendar year (with unused amounts in any calendar
year being carried forward to the next succeeding calendar year) plus (B) the
amount of any net cash proceeds received by

-79-



--------------------------------------------------------------------------------



 



or contributed to the Borrower from the issuance and sale after the Senior
Secured Notes Issue Date of Qualified Capital Stock of the Borrower to its
officers, directors or employees that have not been applied to the payment of
Dividends pursuant to this clause (c)(ii), plus (C) the net cash proceeds of any
“ key-man” life insurance policies that have not been applied to the payment of
Dividends pursuant to this clause (c)(ii);
          (iii) (a) repurchases, redemptions or other acquisitions or
retirements for value of Equity Interests deemed to occur upon the exercise of
stock options, warrants, rights to acquire Equity Interests or other convertible
securities to the extent such Equity Interests represent a portion of the
exercise or exchange price thereof and (b) any repurchases, redemptions or other
acquisitions or retirements for value of Equity Interests made in lieu of
withholding taxes in connection with any exercise or exchange of stock options,
warrants or other similar rights;
          (iv) the payment of cash in lieu of fractional Equity Interests;
          (v) payments or distributions to dissenting stockholders pursuant to
applicable law in connection with a merger, consolidation or transfer of assets
that complies with the provisions of Section 6.05; or
          (vi) payment of other Restricted Payments from time to time in an
aggregate amount not to exceed (a) $10.0 million in any fiscal year or (b)
$25.0 million in aggregate amount since the Senior Secured Notes Issue Date;
provided that (a) in the case of any Restricted Payment pursuant to clauses
(c)(ii) or (c)(vi) above, no Default shall have occurred and be continuing or
occur as a consequence thereof and (b) no issuance and sale of Qualified Capital
Stock used to make a payment pursuant to clauses (c)(i) or (c)(ii)(B) above
shall increase the amount of Dividends permitted to be made pursuant to clause
(b) above.
     Section 6.07 Transactions with Affiliates. Enter into, directly or
indirectly, any transaction or series of related transactions, whether or not in
the ordinary course of business, with any Affiliate of any Company (other than
between or among Borrower and the Subsidiary Guarantors), other than in the
ordinary course of business and on terms and conditions substantially as
favorable to such Company as would reasonably be obtained by such Company at
that time in a comparable arm’s length transaction with a person other than an
Affiliate, except that:
          (a) Dividends may be paid to the extent provided in Section 6.06;
          (b) loans may be made and other transactions may be entered into
between and among any Company and its Affiliates to the extent permitted by
Sections 6.01 and 6.04; and
          (c) customary fees may be paid to non officer directors of Borrower
and customary indemnities may be provided to all directors of Borrower.

-80-



--------------------------------------------------------------------------------



 



     Section 6.08 Financial Covenants.
          (a) Minimum Debt Service Coverage Ratio. Permit the Debt Service
Coverage Ratio, as of the last day of any Test Period ending during any period
set forth in the table below, to be less than the ratio set forth opposite such
period in the table below:

      Leverage Ratio   Debt Service Coverage
September 30, 2010 – December 31, 2010
  1.05 to 1.00
March 31, 2011 – June 30, 2011
  1.10 to 1.00
September 30, 2011 – December 31, 2011
  1.15 to 1.00
March 31, 2012 and thereafter
  1.25 to 1.00

          (b) Minimum Asset Coverage Ratio. Permit the Asset Coverage Ratio as
of the last day of any Test Period to be less than 2.50 to 1.0.
     Section 6.09 Limitation on Modifications or Prepayment of Indebtedness;
Modifications of Certificate of Incorporation, or Other Constitutive Documents,
By-laws and Certain Other Agreements, etc. (i) Optionally prepay, retire,
redeem, purchase, defease or exchange, or make or arrange for any mandatory
prepayment, retirement, redemption, purchase or defeasance of, any outstanding
Indebtedness (other than (1) any refinancing of Indebtedness permitted by this
Agreement, (2) the Obligations and (3) the conversion or exchange of
Indebtedness for or into Equity Interest); (ii) amend or modify, or permit the
amendment or modification of, any provision of existing Indebtedness or of any
agreement (including any purchase agreement, indenture, loan agreement or
security agreement) relating thereto other than any amendments or modifications
to Indebtedness which do not in any way materially adversely affect the
interests of the Lenders and are otherwise permitted under Section 6.01(b) and
Section 6.02(c); (iii) amend, modify, or permit the amendment or modification
of, any provision of any document or agreement relating to the Senior Notes,
Senior Secured Notes, or any refinancing thereof, other than amendments or
modifications which do not in any way materially adversely affect the interests
of the Lenders, (iv) amend, modify, or permit the amendment or modification of,
Section 6.06 of the Senior Secured Notes Security Agreement or any definition
used therein, or amend, modify or permit the amendment or modification of any
other provision of such agreement in any way that could reasonably be expected
to in any way adversely affect the Collateral Agent’s or Lenders’ rights,
perfection or priority with respect to the Collateral; or (v) amend, modify or
change its articles of incorporation or other constitutive documents (including
by the filing or modification of any certificate of designation) or by-laws, or
any agreement entered into by it, with respect to its capital stock (including
the Shareholders’ Agreement, any other shareholders’ agreement, limited
liability company operating agreement or limited partnership agreement), or
enter into any new agreement with respect to its capital stock, other than any
amendments, modifications, agreements or changes pursuant to this clause (v) or
any such new agreements pursuant to this clause (v) which do not in any way
materially adversely affect in any material respect the interests of the
Lenders; and provided that Borrower may issue such capital stock as is not
prohibited by Section 6.11 or any other provision of this Agreement and may
amend articles of incorporation or other constitutive documents to authorize any
such capital stock.

-81-



--------------------------------------------------------------------------------



 



     Section 6.10 Limitation on Certain Restrictions on Subsidiaries. Directly
or indirectly, create or otherwise cause or suffer to exist or become effective
any encumbrance or restriction on the ability of any Subsidiary to (a) pay
dividends or make any other distributions on its Equity Interests owned by
Borrower or any Subsidiary of Borrower, or pay any Indebtedness owed to Borrower
or a Subsidiary of Borrower, (b) make loans or advances to Borrower or any of
Borrower’s Subsidiaries or (c) transfer any of its properties to Borrower or any
of Borrower’s Subsidiaries, except for such encumbrances or restrictions
existing under or by reason of (i) applicable law; (ii) this Agreement and the
other Loan Documents; (iii) any document or agreement relating to the Senior
Notes or the Senior Secured Notes, in each case as in effect on the date hereof,
or any refinancing of either thereof permitted hereunder that does not make any
such restriction more restrictive; (iv) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of Borrower
or a Subsidiary of Borrower; (v) customary provisions restricting assignment of
any agreement entered into by Borrower or a Subsidiary of Borrower in the
ordinary course of business; (vi) any holder of a Lien permitted by Section 6.02
may restrict the transfer of the asset or assets subject thereto; (vii)
restrictions which are not more restrictive than those contained in this
Agreement contained in any documents governing any Indebtedness incurred after
the Closing Date in accordance with the provisions of this Agreement;
(viii) customary restrictions and conditions contained in any agreement relating
to the sale of any property permitted under Section 6.05 pending the
consummation of such sale; (ix) any agreement in effect at the time such
Subsidiary becomes a Subsidiary of Borrower, so long as such agreement was not
entered into in contemplation of such person becoming a Subsidiary of Borrower;
(x) in the case of any joint venture which is not a Loan Party in respect of any
matters referred to in clauses (b) and (c) above, restrictions in such person’s
organizational or governing documents or pursuant to any joint venture agreement
or stockholders agreements solely to the extent of the Equity Interests of or
assets held in the subject joint venture or other entity; or (xi) any instrument
governing Acquired Indebtedness or Equity Interests of a person acquired by the
Borrower or any of its Subsidiaries, which encumbrances or restrictions are not
applicable to any person, or the properties or assets of any person, other than
the person or the properties or assets of the person so acquired;
     Section 6.11 Limitation on Issuance of Capital Stock.
          (a) With respect to Borrower, issue any Equity Interest that is not
Qualified Capital Stock.
          (b) Borrower will not, and will not permit any Subsidiary to, issue
any Equity Interest (including by way of sales of treasury stock) or any options
or warrants to purchase, or securities convertible into, Equity Interest, except
(i) for stock splits, stock dividends and additional Equity Interests issuances
which do not decrease the percentage ownership of Borrower or any Subsidiaries
in any class of the Equity Interest of such Subsidiary; (ii) Subsidiaries of
Borrower formed after the Closing Date pursuant to Section 6.12 may issue Equity
Interests to Borrower or the Subsidiary of Borrower which is to own such stock;
and (iii) Borrower may issue common stock that is Qualified Capital Stock to
Borrower.
     Section 6.12 Limitation on Creation of Subsidiaries. Establish, create or
acquire any additional Subsidiaries without the prior written consent of the
Required Lenders; provided that Borrower may establish, create or acquire one or
more Wholly Owned Subsidiaries of Borrower

-82-



--------------------------------------------------------------------------------



 



or one of its Wholly Owned Subsidiaries without such consent so long as, upon
the creation or establishment of any such new Wholly Owned Subsidiary, such
Subsidiary becomes a party to the applicable Security Documents and shall become
a Subsidiary Guarantor hereunder and execute a Joinder Agreement and the other
Loan Documents all to the extent required under and in accordance with
Section 5.10(a) above and (c) such new Subsidiary is a Domestic Subsidiary.
     Section 6.13 Business. With respect to Borrower and its Subsidiaries,
engage (directly or indirectly) in any business other than those businesses in
which each of Borrower and its Subsidiaries, respectively, is engaged on the
Closing Date (or which are substantially related thereto or are reasonable
extensions thereof).
     Section 6.14 Limitation on Accounting Changes. Make or permit any change in
accounting policies or reporting practices, without the consent of the Required
Lenders, which consent shall not be unreasonably withheld, except changes that,
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect or are required by GAAP.
     Section 6.15 Fiscal Year. Change its fiscal year end to a date other than
December 31.
     Section 6.16 Limitation on Further Negative Pledges. Except with respect to
prohibitions against other encumbrances on specific property encumbered to
secured payment of particular Indebtedness permitted hereunder or prohibitions
in license agreements under which Borrower or any of its Subsidiaries is the
licensee, enter into any agreement to create, incur, assume or suffer to exist
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, except pursuant to (a) the Loan Documents, (b) any other
agreement that does not restrict in any manner (directly or indirectly) Liens
created pursuant to the Loan Documents on property or assets of Borrower or any
of its Subsidiaries (whether now owned or hereafter acquired) securing the Loans
or any Interest Rate Agreement and does not require the direct or indirect
granting of any Lien securing any Indebtedness or other obligation by virtue of
the granting of Liens on or pledge of property of Borrower of any of its
Subsidiaries to secure the Loans, any Interest Rate Agreement or any other
Obligations and any agreement regarding the Senior Notes or the Senior Secured
Notes, in each case, as in effect on the date hereof, or any refinancing of
either thereof permitted hereunder that does not make any such restriction more
restrictive, and (c) any industrial revenue or development bonds, acquisition
agreement or operating leases of real property and equipment entered into in the
ordinary course of business. Notwithstanding any of the foregoing, Indebtedness
incurred by a Non-Guarantor Subsidiary may contain a provision that no Lien on
the assets of such Non-Guarantor Subsidiary may exist unless such Indebtedness
is equally and ratably secured with any other Indebtedness secured by such
assets.
     Section 6.17 Anti-Terrorism Law; Anti-Money Laundering.
          (a) Directly or indirectly, (i) knowingly conduct any business or
engage in making or receiving any contribution of funds, goods or services to or
for the benefit of any person described in Section 3.24, (ii) knowingly deal in,
or otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of

-83-



--------------------------------------------------------------------------------



 



the prohibitions set forth in any Anti-Terrorism Law (and the Loan Parties shall
deliver to the Lenders any certification or other evidence requested from time
to time by any Lender in its reasonable discretion, confirming the Loan Parties’
compliance with this Section 6.17).
          (b) Knowingly cause or permit any of the funds of such Loan Party that
are used to repay the Loans to be derived from any unlawful activity with the
result that the making of the Loans would be in violation of any Requirement of
Law.
ARTICLE VII
GUARANTEE
     Section 7.01 The Guarantee. The Subsidiary Guarantors hereby jointly and
severally guarantee as a primary obligor and not as a surety to each Secured
Party and their respective successors and assigns the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
principal of and interest (including any interest, fees, costs or charges that
would accrue but for the provisions of the Title 11 of the United States Code
after any bankruptcy or insolvency petition under Title 11 of the United States
Code) on the Loans made by the Lenders to, and the Notes held by each Lender of,
Borrower, and all other Obligations from time to time owing to the Secured
Parties by any Loan Party under any Loan Document or Interest Rate Agreement
relating to the Loans, in each case strictly in accordance with the terms
thereof (such obligations being herein collectively called the “Guaranteed
Obligations”). The Subsidiary Guarantors hereby jointly and severally agree that
if Borrower or other Subsidiary Guarantor(s) shall fail to pay in full when due
(whether at stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Subsidiary Guarantors will promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.
     Section 7.02 Obligations Unconditional. The obligations of the Subsidiary
Guarantors under Section 7.01 shall constitute a guaranty of payment and are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of Borrower under this Agreement, the Notes, if any, or any other
agreement or instrument referred to herein or therein, or any substitution,
release or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor
(except for payment in full). Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Subsidiary Guarantors hereunder which shall
remain absolute, irrevocable and unconditional under any and all circumstances
as described above:
          (i) at any time or from time to time, without notice to the Subsidiary
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

-84-



--------------------------------------------------------------------------------



 



          (ii) any of the acts mentioned in any of the provisions of this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein shall be done or omitted;
          (iii) the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;
          (iv) any lien or security interest granted to, or in favor of, Issuing
Bank or any Lender or Agent as security for any of the Guaranteed Obligations
shall fail to be perfected; or
          (v) the release of any other Subsidiary Guarantor.
     The Subsidiary Guarantors hereby expressly waive diligence, presentment,
demand of payment, protest and all notices whatsoever, and any requirement that
any Subsidiary Guarantor thereof exhaust any right, power or remedy or proceed
against Borrower under this Agreement or the Notes, if any, or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Guaranteed
Obligations. The Subsidiary Guarantors waive any and all notice of the creation,
renewal, extension, waiver, termination or accrual of any of the Guaranteed
Obligations and notice of or proof of reliance by any Secured Party upon this
Guarantee or acceptance of this Guarantee, and the Guaranteed Obligations, and
any of them, shall conclusively be deemed to have been created, contracted or
incurred in reliance upon this Guarantee, and all dealings between Borrower and
the Secured Parties shall likewise be conclusively presumed to have been had or
consummated in reliance upon this Guarantee. This Guarantee shall be construed
as a continuing, absolute, irrevocable and unconditional guarantee of payment
without regard to any right of offset with respect to the Guaranteed Obligations
at any time or from time to time held by Secured Parties, and the obligations
and liabilities of the Subsidiary Guarantors hereunder shall not be conditioned
or contingent upon the pursuit by the Secured Parties or any other person at any
time of any right or remedy against Borrower or against any other person which
may be or become liable in respect of all or any part of the Guaranteed
Obligations or against any collateral security or guarantee therefor or right of
offset with respect thereto. This Guarantee shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon the
Subsidiary Guarantors and the successors and assigns thereof, and shall inure to
the benefit of the Lenders, and their respective successors and assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Guaranteed Obligations outstanding. Each Subsidiary Guarantor hereby
waives any rights under Chapter 43 or Section 17.001 of the Texas Civil Practice
and Remedies Code, and Rule 31 of the Texas Rules of Civil Procedure related to
the foregoing. The Lender shall not be required to mitigate damages or take any
other action to reduce, collect, or enforce the Obligations.
     Section 7.03 Reinstatement. The obligations of the Subsidiary Guarantors
under this Article VII shall be automatically reinstated if and to the extent
that for any reason any payment

-85-



--------------------------------------------------------------------------------



 



by or on behalf of Borrower or other Loan Party in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise. The Subsidiary Guarantors jointly and severally
agree that they will indemnify each Secured Party on demand for all reasonable
costs and expenses (including reasonable fees of counsel) incurred by such
Secured Party in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law, other than any costs or
expenses resulting from the bad faith or willful misconduct of such Secured
Party.
     Section 7.04 Subrogation; Subordination; Contribution.
          (a) Each Subsidiary Guarantor hereby agrees that until the
indefeasible payment and satisfaction in full in cash of all Guaranteed
Obligations and the expiration and termination of the Commitments of the Lenders
under this Agreement it shall not exercise any right or remedy arising by reason
of any performance by it of its guarantee in Section 7.01, whether by
subrogation, contribution or otherwise, against Borrower or any other Subsidiary
Guarantor of any of the Guaranteed Obligations or any security for any of the
Guaranteed Obligations. The payment of any amounts due with respect to any
Indebtedness of Borrower or any other Subsidiary Guarantor now or hereafter
owing to any Subsidiary Guarantor or Borrower by reason of any payment by such
Subsidiary Guarantor under the Guarantee in this Article VII is hereby
subordinated to the prior indefeasible payment in full in cash of the Guaranteed
Obligations. In addition, any Indebtedness of Borrower now or hereafter held by
any Subsidiary Guarantor is hereby subordinated in right of payment in full in
cash to the Guaranteed Obligations. Each Subsidiary Guarantor agrees that it
will not demand, sue for or otherwise attempt to collect any such Indebtedness
of Borrower to such Subsidiary Guarantor until the Obligations shall have been
indefeasibly paid in full in cash. If, notwithstanding the foregoing sentence,
any Subsidiary Guarantor shall prior to the indefeasible payment in full in cash
of the Guaranteed Obligations collect, enforce or receive any amounts in respect
of such Indebtedness, such amounts shall be collected, enforced and received by
such Subsidiary Guarantor as trustee for the Secured Parties and be paid over to
Administrative Agent on account of the Guaranteed Obligations without affecting
in any manner the liability of such Subsidiary Guarantor under the other
provisions of the guaranty contained herein.
          (b) The Subsidiary Guarantors hereby agree, as among themselves, that
if any Subsidiary Guarantor shall become an Excess Funding Guarantor (as defined
below) (but subject to the succeeding provisions of this Section 7.04(b)), to
pay to such Excess Funding Guarantor an amount equal to such Subsidiary
Guarantor’s Pro Rata Share (as defined below and determined, for this purpose,
without reference to the properties, assets, liabilities and debts of such
Excess Funding Guarantor) of such Excess Payment (as defined below). The payment
obligation of any Subsidiary Guarantor to any Excess Funding Guarantor under
this Section 7.04(b) shall be subordinate and subject in right of payment to the
prior payment in full of the obligations of such Subsidiary Guarantor under this
Article VII, and such Excess Funding Guarantor shall not exercise any right or
remedy with respect to such excess except as provided in Section 7.04(a) above.
For purposes hereof, (i) “Excess Funding Guarantor” shall mean, in respect of
the Guaranteed Obligations, a Subsidiary Guarantor that has paid an amount in
excess

-86-



--------------------------------------------------------------------------------



 



of its Pro Rata Share of the Guaranteed Obligations; (ii) “Excess Payment” shall
mean, in respect of any Guaranteed Obligations, the amount paid by an Excess
Funding Guarantor in excess of its Pro Rata Share of such Guaranteed
Obligations; and (iii) “Pro Rata Share”, for purposes of this Section 7.04(b),
shall mean, for any Subsidiary Guarantor, the ratio (expressed as a percentage)
of (x) the amount by which the aggregate present fair saleable value of all of
its assets and properties exceeds the amount of all debts and liabilities of
such guarantor (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such guarantor under this
Article VII) to (y) the amount by which the aggregate present fair saleable
value of all assets and other properties of the Borrower and all of the
Subsidiary Guarantors exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Borrower under this Agreement and the
Subsidiary Guarantors hereunder) of the Borrower and all of the Subsidiary
Guarantors, all as of the Closing Date (if any Subsidiary Guarantor becomes a
party hereto) subsequent to the Closing Date, then for purposes of this
Section 7.04(b) such subsequent guarantor shall be deemed to have been a
guarantor of the Obligations as of the Closing Date and the information
pertaining to, and only pertaining to, such guarantor as of the date such
guarantor became a guarantor of the Obligations shall be deemed true as of the
Closing Date).
     Section 7.05 Remedies. The Subsidiary Guarantors jointly and severally
agree that, as between the Subsidiary Guarantors and the Lenders, the
obligations of Borrower under this Agreement and the Notes, if any, may be
declared to be forthwith due and payable as provided in Article VIII (and shall
be deemed to have become automatically due and payable in the circumstances
provided in said Article VIII) for purposes of Section 7.01, notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable) as against Borrower and
that, in the event of such declaration (or such obligations being deemed to have
become automatically due and payable), such obligations (whether or not due and
payable by Borrower) shall forthwith become due and payable by the Subsidiary
Guarantors for purposes of Section 7.01.
     Section 7.06 Continuing Guarantee. The guarantee in this Article VII is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.
     Section 7.07 General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under
Section 7.01 would otherwise be held or determined to be void, voidable, invalid
or unenforceable, or subordinated to the claims of any other creditors, on
account of the amount of its liability under Section 7.01, then, notwithstanding
any other provision to the contrary, the amount of such liability shall, without
any further action by such Subsidiary Guarantor, any Loan Party or any other
person, be automatically limited and reduced to the highest amount, giving
effect to all rights of contribution and indemnity available hereunder or
otherwise, that is valid and enforceable and not subordinated to the claims of
other creditors as determined in such action or proceeding.

-87-



--------------------------------------------------------------------------------



 



ARTICLE VIII
EVENTS OF DEFAULT
     Section 8.01 Events of Default. In case of the happening of any of the
following events (“Events of Default”):
          (a) default shall be made in the payment of any principal of any Loan
or any Reimbursement Obligation when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment
thereof or by acceleration thereof or otherwise;
          (b) default shall be made in the payment of (i) any interest on any
Loan, when and as the same shall become due and payable, and such default shall
continue unremedied for a period of 5 Business Days, or (ii) any Fee or any
other amount (other than an amount referred to in (a) above) due under any Loan
Document, when and as the same shall become due and payable, and such default
shall continue unremedied for a period of 10 Business Days;
          (c) any representation or warranty made or deemed made in or in
connection with any Loan Document or the borrowings or issuances of Letters of
Credit hereunder, or any representation, warranty, statement or information
contained in any report, certificate, financial statement or other instrument
furnished in connection with or pursuant to any Loan Document, shall prove to
have been false or misleading in any material respect when so made, deemed made
or furnished;
          (d) default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in Section 5.02, 5.03,
5.08, 5.13 or 5.14 or in Article VI;
          (e) default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in any Loan Document
(other than those specified in (a), (b) or (d) above) and such default shall
continue unremedied or shall not be waived for a period of 30 days after the
earlier of (i) the date such Company knows, or reasonably should have known, of
the existence of such default and (ii) written notice thereof from the
Administrative Agent or any Lender to Borrower;
          (f) any Company shall (i) fail to pay any principal or interest,
regardless of amount, due in respect of any Indebtedness (other than the
Obligations), when and as the same shall become due and payable, or (ii) fail to
observe or perform (after applicable grace periods, if any) any other term,
covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any such Indebtedness if the effect of any failure
referred to in this clause (ii) is to cause, or to permit the holder or holders
of such Indebtedness or a trustee on its or their behalf (with or without the
giving of notice, the lapse of time or both) to cause, such Indebtedness to
become due prior to its stated maturity; provided that it shall not constitute
an Event of Default pursuant to this paragraph (f) unless the aggregate amount
of all such Indebtedness referred to in clauses (i) and (ii) exceeds
$10.0 million at any one time;
          (g) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of any Company, or of a substantial part of the property or assets of
any Company, under Title 11 of the United States

-88-



--------------------------------------------------------------------------------



 



Code, as now constituted or hereafter amended, or any other federal, state or
foreign bankruptcy, insolvency, receivership or similar law; (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Company or for a substantial part of the property or
assets of any Company; or (iii) the winding up or liquidation of any Company;
and such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered
(excluding, for purposes of clarification, any Liens on bonds or other
collateral posted pursuant to a court order while there exists an effective stay
of enforcement of a judgment);
          (h) any Company shall (i) voluntarily commence any proceeding or file
any petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (g) above; (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Company or for a substantial part of the
property or assets of any Company; (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding; (v) make a
general assignment for the benefit of creditors; (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(vii) take any action for the purpose of effecting any of the foregoing; or
(viii) wind up or liquidate;
          (i) one or more judgments for (A) the payment of money in an aggregate
amount in excess of $2.5 million or (B) that would have, individually or in the
aggregate, a Material Adverse Effect, shall be rendered against any Company or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to levy upon assets or
properties of any Company to enforce any such judgment;
          (j) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other such ERISA Events, could
reasonably be expected to result in a Material Adverse Effect or the imposition
of a Lien on any assets of a Company;
          (k) any security interest and Lien purported to be created by any
Security Document shall cease to be in full force and effect, or shall cease to
give the Collateral Agent, for the benefit of the Secured Parties, the Liens,
rights, powers and privileges purported to be created and granted under such
Security Documents (including a perfected first priority security interest in
and Lien on, all of the Collateral thereunder (except as otherwise expressly
provided in such Security Document)) in favor of the Collateral Agent, or shall
be asserted by Borrower, any other Loan Party or the trustee or requisite
noteholders under the Senior Notes Indenture, the Senior Secured Notes
Indenture, or any refinancing thereof not to be, a valid, perfected, first
priority (except as otherwise expressly provided in this Agreement or such
Security Document) security interest in or Lien on the Collateral covered
thereby unless such occurrence results solely from action of the Collateral
Agent or any Lender and involves no Default by Borrower or any Subsidiary
Guarantor hereunder or under any Security Document;
          (l) the Guarantees shall cease to be in full force effect;

-89-



--------------------------------------------------------------------------------



 



          (m) any Loan Document or any material provisions thereof shall at any
time and for any reason be declared by a court of competent jurisdiction to be
null and void, or a proceeding shall be commenced by any Loan Party or any other
person, or by any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Loan Party shall repudiate or deny that it has any
liability or obligation for the payment of principal or interest or other
obligations purported to be created under any Loan Document;
          (n) there shall have occurred a Change in Control; or
          (o) any Loan Party shall be prohibited or otherwise restrained from
conducting the business theretofore conducted by it in any manner that has or
could reasonably be expected to result in a Material Adverse Effect by virtue of
any determination, ruling, decision, decree or order of any court or
Governmental Authority of competent jurisdiction.
then, and in every such event (other than an event with respect to Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to Borrower, take either or both of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments and (ii) declare the Loans and Reimbursement Obligations then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans and Reimbursement Obligations so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities of Borrower accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by Borrower and the Subsidiary Guarantors, anything contained herein or
in any other Loan Document to the contrary notwithstanding; and in any event
with respect to Borrower described in paragraph (g) or (h) above, the
Commitments shall automatically terminate and the principal of the Loans and
Reimbursement Obligations then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of Borrower
accrued hereunder and under any other Loan Document, shall automatically become
due and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by Borrower and the Subsidiary
Guarantors, anything contained herein or in any other Loan Document to the
contrary notwithstanding. In addition, each Agent may exercise on behalf of
itself, the other Agent, the Lenders, and the Issuing Bank all rights and
remedies available to it, the Lenders, and the Issuing Bank under the Loan
Documents.
     Section 8.02 Application of Proceeds. After the exercise of remedies
provided for in Section 8.01 (or after the Loans and Reimbursement Obligations
have automatically become immediately due and payable as set forth in
Section 8.01), any amounts received on account of the Obligations shall, subject
to the provisions of Section 2.18 and 2.16, be applied by the Administrative
Agent in the following order:
          (a) First, to the payment that portion of the Obligations constituting
costs and expenses, fees, commissions, taxes and other amounts including,
without limitation, compensation to the Administrative Agent and Collateral
Agent and their agents and counsel,

-90-



--------------------------------------------------------------------------------



 



and all expenses, liabilities and advances made or incurred by the
Administrative Agent and Collateral Agent in connection therewith, together with
interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;
          (b) Second, to the payment of that portion of the Obligations
constituting fees, indemnities and other amounts (other than principal, interest
and LC Participation Fees) payable to the Lenders and the Issuing Bank
(including fees, charges and disbursements of counsel to the respective Lenders
and the Issuing Bank arising under the Loan Documents and amounts payable
thereunder, ratably among them in proportion to the respective amounts described
in this second clause payable to them;
          (c) Third, to the payment of that portion of the Obligations
constituting accrued and unpaid LC Participation Fees and interest on the Loans,
Reimbursement Obligations with respect to outstanding LC Disbursements and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
Issuing Bank in proportion to the respective amounts described in this third
clause payable to them;
          (d) Fourth, to the payment of that portion of the Obligations
constituting unpaid principal of the Loans, Reimbursement Obligations with
respect to outstanding LC Disbursements and Obligations then owing under Hedging
Agreements and treasury, depository and cash management agreements, ratably
among the Lenders, Affiliates of Lenders, and the Issuing Bank, in proportion to
the respective amounts described in this fourth clause held by them;
          (e) Fifth, to the Administrative Agent for the account of the Issuing
Bank, to cash collateralize that portion of Reimbursement Obligations comprised
of the aggregate undrawn amount of Letters of Credit to the extent not otherwise
cash collateralized by the Borrower pursuant to Section 2.16; and
          (f) Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
     In the event that any such proceeds are insufficient to pay in full the
items described in clauses (a) through (e) of this Section 8.02, the Loan
Parties shall remain jointly and severally liable for any deficiency.
     Notwithstanding the foregoing, Obligations arising under treasury,
depository and cash management agreements and Hedging Agreements shall be
excluded from the application described above if the Administrative Agent has
not received written notice thereof, together with such supporting documentation
as the Administrative Agent may request, from the applicable Lenders, Affiliates
of Lenders, or Issuing Bank, as the case may be. Each Affiliate of a Lender not
a party to the Credit Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article X hereof for itself and its Affiliates as if a “Lender” party hereto.

-91-



--------------------------------------------------------------------------------



 



ARTICLE IX
COLLATERAL ACCOUNT
     Section 9.01 Collateral Account.
          (a) The Collateral Agent is hereby authorized to establish and
maintain at its office at 5718 Westheimer, Suite 600, Houston, Texas 77057, in
the name of the Collateral Agent and pursuant to a Control Agreement, a
restricted deposit account designated “Basic Energy Services Collateral
Account”. Each Loan Party shall deposit into the Collateral Account from time to
time (i) the cash proceeds of any Casualty Event with respect to Collateral, to
the extent contemplated herein or in any other Loan Document, and (ii) any cash
such Loan Party is required to pledge as additional collateral security
hereunder pursuant to the Loan Documents.
          (b) The balance from time to time in the Collateral Account shall
constitute part of the Collateral and shall not constitute payment of the
Obligations until applied as hereinafter provided. So long as no Event of
Default has occurred and is continuing or will result therefrom, the Collateral
Agent shall within two Business Days of receiving a request of the applicable
Loan Party for release of cash proceeds (i) from the Collateral Account
constituting Net Cash Proceeds relating to any Casualty Event with respect to
Collateral remit such cash proceeds on deposit in the Collateral Account to or
upon the order of such Loan Party and (ii) with respect to the LC Sub Account,
remit such Net Cash Proceeds on deposit in the LC Sub Account to or upon the
order of such Loan Party at such time as all Letters of Credit shall have been
terminated and all of the liabilities in respect of the Letters of Credit have
been paid in full. At any time following the occurrence and during the
continuance of an Event of Default, the Collateral Agent may (and, if instructed
by the Required Lenders as specified herein, shall) in its (or their) discretion
apply or cause to be applied (subject to collection) the balance from time to
time outstanding to the credit of the Collateral Account to the payment of the
Obligations in the manner specified in Section 8.02 hereof subject, however, in
the case of amounts deposited in the LC Sub Account, to the provisions of
Sections 2.16(i) and 8.02. The Loan Parties shall have no right to withdraw,
transfer or otherwise receive any funds deposited in the Collateral Account
except to the extent specifically provided herein.
          (c) Amounts on deposit in the Collateral Account shall be invested
from time to time in Cash Equivalents as the applicable Loan Party (or, after
the occurrence and during the continuance of an Event of Default, the Collateral
Agent) shall determine, which Cash Equivalents shall be held in the name and be
under the control of the Collateral Agent (or any sub -agent); provided that at
any time after the occurrence and during the continuance of an Event of Default,
the Collateral Agent may (and, if instructed by the Required Lenders as
specified herein, shall) in its (or their) discretion at any time and from time
to time elect to liquidate any such Cash Equivalents and to apply or cause to be
applied the proceeds thereof to the payment of the Obligations in the manner
specified in Section 8.02 hereof.
          (d) Amounts deposited into the Collateral Account as cover for
liabilities in respect of Letters of Credit under any provision of this
Agreement requiring such cover shall be held by the Administrative Agent in a
separate sub account designated as the “LC Sub Account” (the “LC Sub Account”)
and, notwithstanding any other provision hereof to the contrary, all amounts
held in the LC Sub Account shall constitute collateral security first for the
liabilities in

-92-



--------------------------------------------------------------------------------



 



respect of Letters of Credit outstanding from time to time and second for the
other Obligations hereunder until such time as all Letters of Credit shall have
been terminated and all of the liabilities in respect of Letters of Credit have
been paid in full.
ARTICLE X
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
     Section 10.01 Appointment. Each Lender hereby irrevocably designates and
appoints each of the Administrative Agent and the Collateral Agent as an agent
of such Lender under this Agreement and the other Loan Documents. Each Lender
irrevocably authorizes each Agent, in such capacity, through its agents or
employees, to take such actions on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article X are solely
for the benefit of the Agents, the Lenders and the Issuing Bank, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions.
     Section 10.02 Agent in Its Individual Capacity. Each person serving as an
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent, and such person and its Affiliates may accept deposits from, lend money
to and generally engage in any kind of business with Borrower or any Subsidiary
or other Affiliate thereof as if it were not an Agent hereunder.
     Section 10.03 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth in the Loan Documents. Without
limiting the generality of the foregoing, (a) no Agent shall be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) no Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that such Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 11.02), and (c) except as expressly set forth in the Loan
Documents, no Agent shall have any duty to disclose or shall be liable for the
failure to disclose, any information relating to Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as such
Agent or any of its Affiliates in any capacity. No Agent shall be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 11.02) or in the
absence of its own gross negligence or willful misconduct. No Agent shall be
deemed to have knowledge of any Default unless and until written notice thereof
is given to such Agent by Borrower or a Lender, and no Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document, (iv) the validity, enforceability, effectiveness or genuineness
of any Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document.

-93-



--------------------------------------------------------------------------------



 



     Section 10.04 Reliance by Agent. Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by a proper person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by a proper person, and shall not incur any liability
for relying thereon. Each Agent may consult with legal counsel (who may be
counsel for Borrower), independent accountants and other advisors selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or advisors.
     Section 10.05 Delegation of Duties. Each Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more sub
-agents appointed by such Agent. Each Agent and any such sub -agent may perform
any and all its duties and exercise its rights and powers through their
respective Affiliates. The exculpatory provisions of the preceding paragraphs
shall apply to any such sub -agent and to the Affiliates of each Agent and any
such sub -agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Agent.
     Section 10.06 Successor Agent. Each Agent may resign as such at any time
upon at least 30 days’ prior notice to the Lenders, the Issuing Bank and
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with Borrower, to appoint a successor Agent from among the
Lenders. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Agent, which successor shall
be a commercial banking institution organized under the laws of the United
States (or any State thereof) or a United States branch or agency of a
commercial banking institution, in each case, having combined capital and
surplus of at least $250 million; provided that if such retiring Agent is unable
to find a commercial banking institution which is willing to accept such
appointment and which meets the qualifications set forth above, the retiring
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Agent hereunder until
such time, if any, as the Required Lenders appoint a successor Agent.
     Upon the acceptance of its appointment as an Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by Borrower to a successor Agent shall be the same as those payable to
its predecessor unless otherwise agreed between Borrower and such successor.
After an Agent’s resignation hereunder, the provisions of this Article X and
Section 11.03 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Affiliates in respect of any actions taken
or omitted to be taken by any of them while it was acting as Agent.
     Section 10.07 Non-Reliance on Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently

-94-



--------------------------------------------------------------------------------



 



and without reliance upon any Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.
     Section 10.08 Indemnification. The Lenders severally agree to indemnify
each Agent in its capacity as such (to the extent not reimbursed by Borrower or
the Subsidiary Guarantors and without limiting the obligation of Borrower or the
Subsidiary Guarantors to do so), ratably according to their respective
outstanding Loans and Commitments in effect on the date on which indemnification
is sought under this Section (or, if indemnification is sought after the date
upon which all Commitments shall have terminated and the Loans and Reimbursement
Obligations shall have been paid in full, ratably in accordance with such
outstanding Loans and Commitments as in effect immediately prior to such date),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans and Reimbursement Obligations) be imposed on, incurred by or asserted
against such Agent in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by such Agent under or in connection with
any of the foregoing, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN
WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
INDEMNITEE; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s gross negligence or willful misconduct. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.
     Section 10.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any applicable bankruptcy, insolvency,
reorganization, moratorium, reorganization or other laws affecting the rights of
creditors generally or any other judicial proceeding relative to any Loan Party,
the Administrative Agent (irrespective of whether the principal of any Loan or
Reimbursement Obligations with respect to outstanding LC Disbursements shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise
          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Reimbursement Obligations
with respect to outstanding LC Disbursements and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Bank and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Bank and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Bank and the Administrative Agent under
Sections 2.05(c), 2.09 and 11.03) allowed in such judicial proceeding; and

-95-



--------------------------------------------------------------------------------



 



          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.03.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the Issuing Bank any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the Issuing
Bank to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the Issuing Bank or in any such proceeding.
     Section 10.10 Collateral and Guaranty Matters. Each of the Lenders
(including in their capacities as providers of any Hedging Agreements or
treasury/deposit, or cash management obligations constituting Obligations) and
the Issuing Bank irrevocably authorize each of the Administrative Agent and the
Collateral Agent, at such Agent’s option and in its discretion,
          (a) to release any Lien on any property granted to or held by such
Agent under any Loan Document (i) upon termination of the total Commitments and
payment in full of all Obligations (other than (A) contingent indemnification
obligations and (B) obligations and liabilities under treasury, deposit, or cash
management agreements and Hedging Agreements as to which arrangements
satisfactory to the applicable Lender shall have been made) and the expiration
or termination of all Letters of Credit (other than Letters of Credit as to
which other arrangements satisfactory to such Agent and the Issuing Bank shall
have been made), (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or (iii) if
approved, authorized or ratified in writing in accordance with Section 11.02;
          (b) to release any Guarantor from its obligations under any applicable
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder; and
          (c) to subordinate any Lien on any property granted to or held by such
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 6.02(i).
     Upon request by either the Administrative Agent or Collateral Agent at any
time, the Required Lenders will confirm in writing such Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Guarantor from its obligations under any applicable Guaranty
pursuant to this Section 10.10. In each case as specified in this Section 10.10,
such Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release

-96-



--------------------------------------------------------------------------------



 



of such item of Collateral from the assignment and security interest granted
under the Security Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the applicable Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 10.10.
     Section 10.11 Secured Cash Management Agreements and Secured Hedging
Agreements. No Lender or Affiliate of a Lender party to a treasury, depository
or cash management agreement or Hedging Agreement that obtains the benefits of
Section 8.03, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Guaranty or any Security Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article X to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under treasury, depository and cash management agreements and Hedging
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Lender or Affiliate of a Lender party to
such treasury, depository or cash management agreement or Hedging Agreement , as
the case may be.
ARTICLE XI
MISCELLANEOUS
     Section 11.01 Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

          (a)   if to any Loan Party, to Borrower at:
 
       
 
      Basic Energy Services, Inc.
 
      500 W. Illinois
 
      Midland, Texas 79701
 
      Attention: Kenneth V. Huseman
 
      Telecopy No.: (432) 620 5501
 
      Telephone No.: (432) 620 5500
 
      E mail: ken.huseman@basicenergyservices.com
 
        (b)   with a copy to:
 
       
 
      Andrews Kurth LLP
 
      600 Travis, Suite 4200
 
      Houston, Texas 77002
 
      Attention: Douglas Dillon, Esq.
 
      Telecopy No.:(713) 220 4285
 
      Telephone No.: (713) 220 4200
 
      E mail: ddillon@akllp.com

-97-



--------------------------------------------------------------------------------



 



              if to the Administrative Agent or the Collateral Agent, to it at:
 
       
 
      Capital One, National Association
 
      5718 Westheimer, Suite 600
 
      Houston, Texas 77057
 
      Attention: Bobby Hamilton
 
      Telecopy No.: (713) 706-5499
 
      Telephone No.: (713) 435-5276

          (c) if to a Lender, to it at its address (or telecopy number) set
forth on its signature page hereto or in the Assignment and Acceptance pursuant
to which such Lender shall have become a party hereto.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or by certified or registered mail, in each case delivered, sent or
mailed (properly addressed) to such party as provided in this Section 11.01 or
in accordance with the latest unrevoked direction from such party given in
accordance with this Section 11.01 and failure to deliver courtesy copies of
notices and other communications shall in no event affect the validity or
effectiveness of such notices and other communications.
     Section 11.02 Waivers; Remedies Enforcement; Amendment.
          (a) No failure or delay by any Agent, the Collateral Agent, the
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of each Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies provided at law, equity or otherwise.
     Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.01 for the benefit of all the
Lenders and Issuing Bank; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Bank from exercising the rights and remedies that inure to its benefit
(solely in its capacity as Issuing Bank) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan

-98-



--------------------------------------------------------------------------------



 



Party under any applicable bankruptcy, insolvency, reorganization, moratorium,
reorganization or other laws affecting the rights of creditors generally; and
provided, further, that if at any time there is no person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.01 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
          (b) No waiver of any provision of any Loan Document or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (c) of this Section 11.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether any Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.
          (c) Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by Borrower and the Required Lenders or, in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the written consent of the Required Lenders; provided
that no such agreement shall:
          (i) increase the Commitment of any Lender without the written consent
of such Lender;
          (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any Fees payable hereunder,
without the written consent of each Lender affected thereby;
          (iii) postpone or extend the maturity of any Loan, or the required
date of payment of any Reimbursement Obligation, or any date for the payment of
any interest or fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any Commitment
or postpone the scheduled date of expiration of any Letter of Credit beyond the
Maturity Date, without the written consent of each Lender affected thereby;
          (iv) change Section 2.13(b) or (c) in a manner that would alter the
pro rata sharing of payments or setoffs required thereby, without the written
consent of each Lender;
          (v) change the percentage set forth in the definition of “Required
Lenders” or any other provision of any Loan Document (including this Section)
specifying the number or percentage of Lenders required to waive, amend or
modify any

-99-



--------------------------------------------------------------------------------



 



rights thereunder or make any determination or grant any consent thereunder,
without the written consent of each Lender;
          (vi) release Borrower or any Subsidiary Guarantor from its Guarantee
(except as expressly provided in Article VII), or limit its liability in respect
of such Guarantee, without the written consent of each Lender; or
          (vii) release all or a substantial portion of the Collateral from the
Liens of the Security Documents or alter the relative priorities of the
Obligations entitled to the Liens of the Security Documents (except in
connection with securing additional Obligations equally and ratably with the
other Obligations), in each case without the written consent of each Lender;
change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Class differently than those holding Loans of any other Class, without
the written consent of Lenders holding a majority in interest of the outstanding
Loans and unused Commitments of each affected Class;
provided, further, that (1) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent or
the Issuing Bank without the prior written consent of the Administrative Agent,
the Collateral Agent or the Issuing Bank, as the case may be and (2) any waiver,
amendment or modification of this Agreement that by its terms affects the rights
or duties under this Agreement of the Lenders at a time in which an Affiliate of
the Administrative Agent is a Lender shall also require the approval of at least
one Lender not affiliated with the Administrative Agent (if any such Lenders
exist at such time). Notwithstanding the foregoing, any provision of this
Agreement may be amended by an agreement in writing entered into by Borrower,
the Required Lenders and the Administrative Agent (and, if its rights or
obligations are affected thereby, the Issuing Bank) if (x) by the terms of such
agreement the Commitment of each Lender not consenting to the amendment provided
for therein shall terminate upon the effectiveness of such amendment and (y) at
the time such amendment becomes effective, each Lender not consenting thereto
receives payment in full of the principal of and interest accrued on each Loan
made by it and all other amounts owing to it or accrued for its account under
this Agreement. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.
          (d) If, in connection with any proposed change, waiver, discharge or
termination of the provisions of this Agreement as contemplated by
Section 11.02(b) (other than clause (iii) of such Section), the consent of the
Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained, then Borrower shall have the
right to replace all, but not less than all, of such non consenting Lender or
Lenders (so

-100-



--------------------------------------------------------------------------------



 



long as all non consenting Lenders are so replaced) with one or more persons
pursuant to Section 2.15 so long as at the time of such replacement each such
new Lender consents to the proposed change, waiver, discharge or termination;
provided, however, that Borrower shall not have the right to replace a Lender
solely as a result of the exercise of such Lender’s rights (and the withholding
of any required consent by such Lender) pursuant to clause (iii) of
Section 11.02(b).
     Section 11.03 Expenses; Indemnity.
          (a) Borrower agrees to promptly pay all reasonable out of pocket costs
and expenses (including but not limited to expenses incurred in connection with
due diligence and travel, courier, reproduction, printing and delivery expenses)
(i) incurred by the Administrative Agent, Collateral Agent, and Issuing Bank in
connection with the syndication of the credit facilities provided for herein and
the preparation, execution, delivery and administration of this Agreement and
the other Loan Documents and the perfection and maintenance of the Liens
securing the Collateral or in connection with any amendments, consents,
enforcement costs, documentary taxes or waivers of the provisions hereof or
thereof (whether or not the transactions hereby or thereby contemplated shall be
consummated) or (ii) incurred by the Agents or after the occurrence and during
the continuation of an Event of Default any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents or in connection with the Loans made or Letters of
Credit issued hereunder, including the reasonable fees, charges and
disbursements of Bracewell & Giuliani LLP, counsel for the Administrative Agent
and the Collateral Agent, and any auditors, accountants, consultants, appraisers
or other advisors and, in connection with any such enforcement or protection,
the fees, charges and disbursements of any other counsel for the Agents or any
Lender.
          (b) The Loan Parties agree, jointly and severally, to indemnify the
Agents, each Lender, the Issuing Bank, each Affiliate of any of the foregoing
persons and each of their respective partners, controlling persons, directors,
officers, trustees, employees and agents (each such person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, all reasonable
out of pocket costs and any and all losses, claims, damages, liabilities,
penalties, judgments, suits and related expenses, including reasonable counsel
fees, charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution,
delivery, performance, administration or enforcement of the Loan Documents, (ii)
any actual or proposed use of the proceeds of the Loans or issuance of Letters
of Credit, (iii) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not any Indemnitee is a party thereto, or
(iv) any actual or alleged presence or Release or threatened Release of
Hazardous Materials, on, at, under or from any property owned, leased or
operated by any Company, or any Environmental Claim related in any way to any
Company, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. In connection with any claim, demand, action or cause of action
covered by this Section 11.03, or the preparation therefor, the Lender or other
Indemnitee shall

-101-



--------------------------------------------------------------------------------



 



be entitled to select its own counsel and, in addition to the foregoing
indemnity, the Borrower agrees to pay promptly the reasonable fees and expenses
of such counsel.
          (c) The provisions of this Section 11.03 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans or Reimbursement Obligations, the expiration of
the Commitments, the expiration of any Letter of Credit, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Agents, the Issuing
Bank or any Lender. All amounts due under this Section 11.03 shall be payable on
written demand therefor accompanied by reasonable documentation with respect to
any reimbursement, indemnification or other amount requested.
          (d) To the extent that Borrower fails to promptly pay any amount
required to be paid by it to the Administrative Agent, the Collateral Agent, or
the Issuing Bank under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Agents and/or the Issuing Bank, as the case may
be, such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against any of the Agents or the Issuing Bank in its capacity as such. For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the sum of the total Exposure and unused Commitments at the time.
     Section 11.04 Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Agents and each Lender (and any attempted assignment or transfer by Borrower
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit)
and, to the extent expressly contemplated hereby, the Affiliates of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
          (b) Any Lender shall have the right at any time to assign to one or
more banks, insurance companies, investment companies or funds or other
institutions (other than Borrower or any Affiliate or Subsidiary thereof) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
(i) except in the case of an assignment to a Lender, an Affiliate of a Lender or
a Lender Affiliate, each of Borrower and the Administrative Agent (and, in the
case of an assignment of all or a portion of a Commitment or any Lender’s
obligations in respect of its LC Exposure, the Issuing Bank) must give their
prior written consent to such assignment (which consent shall not be
unreasonably withheld or delayed); provided that the Borrower shall be

-102-



--------------------------------------------------------------------------------



 



deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof, (ii) except in the case of an assignment
to a Lender, an Affiliate of a Lender or a Lender Affiliate, any assignment made
in connection with the syndication of the Commitment and Loans or an assignment
of the entire remaining amount of the assigning Lender’s Commitment or Loans,
the amount of the Commitment or Loans of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5.0 million, unless each of Borrower and the Administrative Agent
otherwise consent, (iii) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement, (iv) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance in the form of
Exhibit A, together with a processing and recordation fee of $3,500, and (v) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire; and provided, further, that any consent of
Borrower otherwise required under this paragraph shall not be required if an
Event of Default has occurred and is continuing. Subject to acceptance and
recording thereof pursuant to paragraph (d) of this Section, from and after the
effective date specified in each Assignment and Acceptance the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement (provided that any liability of Borrower to such assignee
under Section 2.11, 2.12 or 2.14 shall be limited to the amount, if any, that
would have been payable thereunder by Borrower in the absence of such
assignment, except to the extent any such amounts are attributable to a Change
in Law occurring after the date of such assignment), and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.11,
2.12, 2.14 and 11.03).
          (c) The Administrative Agent, acting for this purpose as an agent of
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive in the absence of manifest error, and the Administrative Agent, the
Issuing Bank and the Lenders may treat each person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower, the Issuing Bank, the Collateral Agent and
any Lender (with respect to its own interest only), at any reasonable time and
from time to time upon reasonable prior notice.
          (d) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register. No

-103-



--------------------------------------------------------------------------------



 



assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
          (e) Any Lender shall have the right at any time, without the consent
of Borrower, the Administrative Agent or the Issuing Bank, to sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce the Loan Documents and to approve
any amendment, modification or waiver of any provision of the Loan Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clause (i), (ii) or (iii) of the first
proviso to Section 11.02(b) that affects such Participant. Subject to paragraph
(f) of this Section, Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.11, 2.12 and 2.14 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13(c) as though it were
a Lender. Each Lender shall, acting for this purpose as an agent of Borrower,
maintain at one of its offices a register for the recordation of the names and
addresses of its Participants, and the amount and terms of its participations,
provided that no Lender shall be required to disclose or share the information
contained in such register with Borrower or any other party, except as required
by applicable law.
          (f) A Participant shall not be entitled to receive any greater payment
under Section 2.11, 2.12 or 2.14 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the prior
written consent of Borrower (which consent shall not be unreasonably withheld or
delayed). A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.14 unless Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of Borrower, to comply with Sections 2.14(e) and (f) as though it were a
Lender.
          (g) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of Borrower or the Administrative Agent, collaterally
assign or pledge all or any portion of its rights under this Agreement,
including the Loans and Notes or any other instrument evidencing its rights as a
Lender under this Agreement, to any holder of, trustee for, or any other

-104-



--------------------------------------------------------------------------------



 



representative of holders of, obligations owed or securities issued, by such
fund, as security for such obligations or securities.
     Section 11.05 Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Agents, the
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.11, 2.12, 2.13, 2.14 and 11.03 and Article X shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the payment of
the Reimbursement Obligations, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.
     Section 11.06 Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and the Fee Letter constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective when it shall have been executed
by the Administrative Agent and when the Administrative Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or portable digital format (PDF) shall be effective as
delivery of a manually executed counterpart of this Agreement.
     Section 11.07 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     Section 11.08 Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates are hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of Borrower
against any of and all the obligations of Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any

-105-



--------------------------------------------------------------------------------



 



demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.
     Section 11.09 Governing Law; Jurisdiction; Consent to Service of Process.
          (a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF TEXAS, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
          (b) EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF
TEXAS SITTING IN HARRIS COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF TEXAS, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS STATE OR, TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK
OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
          (c) EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 11.09. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT.
     EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 11.01. NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

-106-



--------------------------------------------------------------------------------



 



     Section 11.10 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
     Section 11.11 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     Section 11.12 Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and its Lender Affiliates and to its, its Affiliates’ and its
Lender Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
pursuant to the terms hereof), (b) to the extent requested by any regulatory
authority or self-regulatory body, (c) to the extent required by applicable laws
or regulations or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 11.12, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to Borrower and its
obligations, (g) with the consent of Borrower or (h) to the extent such
Information (i) is publicly available at the time of disclosure or becomes
publicly available other than as a result of a breach of this Section 11.12 or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than Borrower or any
Subsidiary. For the purposes of this Section, “Information” shall mean all
information received from Borrower or any Subsidiary relating to Borrower or any
Subsidiary or its business that is clearly identified at the time of delivery as
confidential, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by Borrower or any Subsidiary. Any person required to
maintain the confidentiality of Information as provided in this Section 11.12
shall be considered to have complied with its obligation to do so if such person
has exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord to its own confidential information.

-107-



--------------------------------------------------------------------------------



 



     Section 11.13 Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
     Section 11.14 No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other person and (B) the Administrative Agent has no
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
its Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and the
Administrative Agent has no obligation to disclose any of such interests to the
Borrower or its Affiliates. To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against the
Administrative Agent with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
     Section 11.15 Integration. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.
     Section 11.16 USA PATRIOT Act Notice. Each Lender that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies Borrower that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name, address and tax
identification number of Borrower and other information regarding Borrower that
will

-108-



--------------------------------------------------------------------------------



 



allow such Lender or the Administrative Agent, as applicable, to identify
Borrower in accordance with the Act. This notice is given in accordance with the
requirements of the Act and is effective as to the Lenders and the
Administrative Agent.
THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Signature Pages Follow]

-109-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

                  BASIC ENERGY SERVICES, INC.         BASIC ENERGY SERVICES GP,
LLC, as a    
 
      Subsidiary Guarantor         ACID SERVICES, LLC, as a    
 
      Subsidiary Guarantor         BASIC MARINE SERVICES, INC., as a    
 
      Subsidiary Guarantor         CHAPARRAL SERVICE, INC., as a    
 
      Subsidiary Guarantor         JETSTAR ENERGY SERVICES, INC., as a    
 
      Subsidiary Guarantor         JETSTAR HOLDINGS, INC., as a    
 
      Subsidiary Guarantor         JS ACQUISITION LLC, as a    
 
      Subsidiary Guarantor         PERMIAN PLAZA, LLC, as a    
 
      Subsidiary Guarantor         SLEDGE DRILLING CORP., as a    
 
      Subsidiary Guarantor         WILDHORSE SERVICES, INC., as a    
 
      Subsidiary Guarantor         XTERRA FISHING & RENTAL TOOLS CO., as a    
 
      Subsidiary Guarantor    
 
           
 
  By:   /s/ Kenneth V. Huseman
 
   
 
      Kenneth V. Huseman    
 
      President and Chief Executive Officer    
 
                BASIC ENERGY SERVICES LP, LLC,    
 
  as a Subsidiary Guarantor    
 
           
 
  By:   /s/ Jerry Tufly
 
   
 
      Jerry Tufly    
 
      President    

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



                  BASIC ENERGY SERVICES, L.P., as a         Subsidiary Guarantor
   
 
           
 
  By:   BASIC ENERGY SERVICES GP, LLC,    
 
      its General Partner    
 
           
 
  By:   BASIC ENERGY SERVICES,    
 
      INC., its Sole Member    
 
           
 
  By:   /s/ Kenneth V. Huseman
 
   
 
      Kenneth V. Huseman    
 
      President    
 
                BASIC ESA, INC., as a    
 
      Subsidiary Guarantor         FIRST ENERGY SERVICES COMPANY, as a    
 
      Subsidiary Guarantor         GLOBE WELL SERVICE, INC., as a    
 
      Subsidiary Guarantor         HENNESSEY RENTAL TOOLS, INC., as a    
 
      Subsidiary Guarantor         LEBUS OIL FIELD SERVICE CO., as a    
 
      Subsidiary Guarantor         OILWELL FRACTURING SERVICES, INC., as a    
 
      Subsidiary Guarantor         SCH DISPOSAL, L.L.C., as a    
 
      Subsidiary Guarantor    
 
           
 
  By:   /s/ Kenneth V. Huseman
 
   
 
      Kenneth V. Huseman    
 
      President    
 
                TAYLOR INDUSTRIES, LLC, as a Subsidiary    
 
      Guarantor    
 
           
 
  By:   /s/ Kenneth V. Huseman
 
   
 
      Kenneth V. Huseman    
 
      Chief Executive Officer    

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            CAPITAL ONE, NATIONAL ASSOCIATION,
as Administrative Agent and Collateral Agent
      By:   /s/ Don Backer         Don Backer        Senior Vice President     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender and Issuing Bank
      By:   /s/ Don Backer         Don Backer        Senior Vice President     

Signature Page to Credit Agreement

 